Exhibit 10.3

 

 

 

 

 

CREDIT AND SECURITY AGREEMENT

 

by and among

 

RG PARENT LLC,

 

as the Administrative Borrower and a Borrower,

 

the other Borrowers party hereto,

 

the Guarantors party hereto,

 

the Lenders party hereto,

 

and

 

TCW ASSET MANAGEMENT COMPANY,

 

as Agent

 

Dated as of January 28, 2016

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

PAGE

 

 

 

 

1.

DEFINITIONS AND CONSTRUCTION

 

1

 

1.1.

Definitions, Code Terms, Accounting Terms and Construction

 

1

 

 

 

 

2.

LOANS AND TERMS OF PAYMENT

 

1

 

2.1.

Term Loan

 

1

 

2.2.

Incremental Facility Loans

 

2

 

2.3.

LIBOR Option

 

4

 

2.4.

Payments; Prepayments

 

5

 

2.5.

Defaulting Lenders

 

10

 

2.6.

Interest Rates: Rates, Payments, and Calculations

 

11

 

2.7.

[Reserved]

 

12

 

2.8.

Maintenance of Loan Account; Statements of Obligations

 

12

 

2.9.

[Reserved]

 

13

 

2.10.

Effect of Maturity; Releases

 

13

 

2.11.

Fees

 

13

 

2.12.

Increased Costs and Reduced Return

 

13

 

2.13.

Changes in Law; Impracticability or Illegality

 

15

 

2.14.

Mitigation Obligations; Replacement of Lenders

 

15

 

2.15.

Extent of Each Borrower’s Liability, Contribution

 

16

 

2.16.

RG Parent LLC as Agent for Borrowers

 

17

 

 

 

 

3.

SECURITY INTEREST

 

18

 

3.1.

Grant of Security Interest

 

18

 

3.2.

Loan Parties Remain Liable

 

18

 

3.3.

Assignment of Insurance

 

18

 

3.4.

Financing Statements

 

18

 

3.5.

Intercreditor Agreement

 

18

 

 

 

 

4.

CONDITIONS

 

19

 

4.1.

Conditions Precedent to the making of the Term Loan

 

19

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES

 

19

 

 

 

 

6.

AFFIRMATIVE COVENANTS

 

19

 

6.1.

Financial Statements, Reports, Certificates

 

19

 

6.2.

Collateral Reporting

 

19

 

6.3.

Existence

 

20

 

6.4.

Maintenance of Properties

 

20

 

6.5.

Taxes

 

20

 

6.6.

Insurance

 

20

 

6.7.

Inspections, Exams, Collateral Exams and Appraisals

 

21

 

6.8.

Account Verification

 

21

 

6.9.

Compliance with Laws

 

21

 

6.10.

Environmental

 

21

 

6.11.

Disclosure Updates

 

22

 

6.12.

Collateral Covenants

 

23

 

6.13.

Credit Card Notifications

 

27

 

i

--------------------------------------------------------------------------------


 

 

6.14.

Material Contracts

 

27

 

6.15.

Location of Inventory and Equipment

 

27

 

6.16.

Further Assurances

 

27

 

6.17.

Formation of Subsidiaries

 

28

 

6.18.

Post-Closing Obligations

 

29

 

 

 

 

7.

NEGATIVE COVENANTS

 

29

 

7.1.

Indebtedness

 

29

 

7.2.

Liens

 

29

 

7.3.

Restrictions on Fundamental Changes

 

29

 

7.4.

Disposal of Assets

 

30

 

7.5.

Change Name

 

30

 

7.6.

Nature of Business

 

30

 

7.7.

Prepayments and Amendments

 

30

 

7.8.

Change of Control

 

31

 

7.9.

Restricted Junior Payments

 

31

 

7.10.

Fiscal Year

 

31

 

7.11.

Investments; Controlled Investments

 

32

 

7.12.

Transactions with Affiliates

 

32

 

7.13.

[Reserved]

 

33

 

7.14.

[Reserved]

 

33

 

7.15.

[Reserved]

 

33

 

7.16.

Inventory and Equipment with Bailees

 

33

 

 

 

 

8.

FINANCIAL COVENANTS

 

33

 

 

 

 

9.

EVENTS OF DEFAULT

 

36

 

 

 

 

10.

RIGHTS AND REMEDIES

 

38

 

10.1.

Rights and Remedies

 

38

 

10.2.

Additional Rights and Remedies

 

39

 

10.3.

Agent Appointed Attorney in Fact

 

40

 

10.4.

Remedies Cumulative

 

41

 

10.5.

Crediting of Payments and Proceeds

 

41

 

10.6.

Marshaling

 

41

 

10.7.

License

 

42

 

 

 

 

11.

WAIVERS; INDEMNIFICATION

 

42

 

11.1.

Demand; Protest; etc.

 

42

 

11.2.

The Agent’s Liability for Collateral

 

42

 

11.3.

Indemnification

 

42

 

 

 

 

12.

NOTICES

 

43

 

 

 

 

13.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

 

44

 

 

 

 

14.

ASSIGNMENTS; SUCCESSORS

 

45

 

 

 

 

15.

AMENDMENTS; WAIVERS

 

48

 

 

 

 

16.

TAXES

 

51

 

ii

--------------------------------------------------------------------------------


 

17.

AGENT

 

54

 

17.1.

Appointment and Authorization

 

54

 

17.2.

Agent and Affiliates

 

54

 

17.3.

Action by Agent

 

55

 

17.4.

Consultation with Experts

 

55

 

17.5.

Liability of Agent

 

55

 

17.6.

Indemnification

 

55

 

17.7.

Right to Request and Act on Instructions

 

56

 

17.8.

Credit Decision

 

56

 

17.9.

Collateral Matters

 

56

 

17.10.

Agency for Perfection

 

56

 

17.11.

Notice of Default

 

57

 

17.12.

Successor Agent

 

57

 

17.13.

Return of Payments

 

57

 

17.14.

Right to Perform, Preserve and Protect

 

58

 

 

 

 

18.

GENERAL PROVISIONS

 

58

 

18.1.

Effectiveness

 

58

 

18.2.

Section Headings

 

58

 

18.3.

Interpretation

 

58

 

18.4.

Severability of Provisions

 

59

 

18.5.

Debtor-Creditor Relationship

 

59

 

18.6.

Counterparts; Electronic Execution

 

59

 

18.7.

Revival and Reinstatement of Obligations

 

59

 

18.8.

Confidentiality

 

59

 

18.9.

Expenses

 

60

 

18.10.

Setoff

 

61

 

18.11.

Survival

 

61

 

18.12.

Patriot Act

 

61

 

18.13.

Integration

 

61

 

18.14.

Conflict

 

61

 

 

 

 

EXHIBIT D

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES

 

2

 

5.1.

Due Organization and Qualification; Subsidiaries

 

2

 

5.2.

Due Authorization; No Conflict

 

2

 

5.3.

Governmental and Other Consents

 

3

 

5.4.

Binding Obligations

 

3

 

5.5.

Title to Assets; No Encumbrances

 

3

 

5.6.

Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims

 

3

 

5.7.

Litigation

 

4

 

5.8.

Compliance with Laws

 

4

 

5.9.

No Material Adverse Change

 

4

 

5.10.

Fraudulent Transfer

 

4

 

5.11.

Employee Benefits

 

4

 

5.12.

Environmental Condition

 

4

 

5.13.

Intellectual Property

 

5

 

5.14.

Leases

 

5

 

5.15.

Deposit Accounts and Securities Accounts; Credit Card Arrangements

 

5

 

iii

--------------------------------------------------------------------------------


 

 

5.16.

Complete Disclosure

 

5

 

5.17.

Material Contracts

 

6

 

5.18.

Patriot Act

 

6

 

5.19.

Indebtedness

 

6

 

5.20.

Payment of Taxes

 

6

 

5.21.

Margin Stock

 

7

 

5.22.

Governmental Regulation

 

7

 

5.23.

OFAC

 

7

 

5.24.

Employee and Labor Matters

 

7

 

5.25.

Use of Proceeds

 

8

 

5.26.

Collateral

 

8

 

5.27.

Locations of Inventory and Equipment

 

9

 

5.28.

Inventory Records

 

9

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Commitment Annex

 

Schedule 1.1

–

Definitions

Schedule 6.1

–

Financial Statements, Reports, Certificates

Schedule 6.2

–

Collateral Reporting

Exhibit A

–

Form of Compliance Certificate

Exhibit B

–

Conditions Precedent

Exhibit C

–

Post-Closing Obligations

Exhibit D

–

Representations and Warranties

Exhibit E

–

Form of Excess Cash Flow Certificate

Exhibit F

–

Form of LIBOR Notice

Exhibit G

–

Form of Joinder Agreement

Exhibit H

–

Form of Assignment and Acceptance

Exhibit I

–

Form of Notice of Borrowing

Schedule A-2

–

Authorized Person

Schedule D-2

–

Agent’s Account

Schedule P-1

–

Permitted Investments

Schedule P-2

–

Permitted Liens

 

v

--------------------------------------------------------------------------------

 


 

CREDIT AND SECURITY AGREEMENT

 

THIS CREDIT AND SECURITY AGREEMENT (this “Agreement”), is entered into as of
January 28, 2016, by and among the lenders identified on the signature
pages hereto (each such lender and any lender that becomes a party hereto
pursuant to an Incremental Facility Amendment, together with its successors and
permitted assigns, is referred to herein as a “Lender”), TCW ASSET MANAGEMENT
COMPANY (in its individual capacity, “TCW”), as Agent, DIFFERENTIAL BRANDS GROUP
INC., a Delaware corporation formerly known as Joe’s Jeans Inc. (“Parent”), DBG
SUBSIDIARY INC., a Delaware corporation (“DBG”), HUDSON CLOTHING, LLC, a
California limited liability company (“Hudson”), RG PARENT LLC, a Delaware
limited liability company (the “RG Parent”), ROBERT GRAHAM HOLDINGS, LLC, a New
York limited liability company (“RG Holding”), ROBERT GRAHAM DESIGNS, LLC, a New
York limited liability company (“RG Designs”), ROBERT GRAHAM RETAIL LLC, a
Delaware limited liability company (“RG Retail” and together with Parent, DBG,
Hudson, RG Parent, RG Holding, RG Designs and each other Subsidiary of Parent
that becomes a borrower hereunder, collectively, the “Borrowers”, and each a 
“Borrower”), and the Guarantors from time to time party hereto.

 

The parties agree as follows:

 

1.                                    DEFINITIONS AND CONSTRUCTION.

 

1.1.                        Definitions, Code Terms, Accounting Terms and
Construction.  Capitalized terms used in this Agreement shall have the meanings
specified therefor on Schedule 1.1.  Additionally, matters of (i) interpretation
of terms defined in the Code, (ii) interpretation of accounting terms and
(iii) construction are set forth in Schedule 1.1.

 

2.                                    LOANS AND TERMS OF PAYMENT.

 

2.1.                        Term Loan.

 

(a)                               On the terms and subject to the conditions set
forth herein, the Lenders hereby agree to make to Borrowers on the Closing Date
a term loan in an aggregate original principal amount equal to $50,000,000 (the
“Term Loan”).  Each Lender’s obligation to fund the Term Loan on the Closing
Date shall be limited to such Lender’s Term Loan Commitment, and no Lender shall
have any obligation to fund any portion of the Term Loan required to be funded
by any other Lender, but not so funded.  Borrowers shall not have any right to
reborrow any portion of the Term Loan which is repaid or prepaid from time to
time. Each Lender’s Term Loan Commitment shall terminate immediately and without
further action upon the making of the Term Loan on the Closing Date in the
amount of such Lender’s Term Loan Commitment in accordance with the terms
hereof.

 

(b)                              The Administrative Borrower shall give the
Agent prior written notice in substantially the form of Exhibit I hereto (a
“Notice of Borrowing”), not later than 12:00 noon (New York City time) on the
Closing Date (or with respect to any Incremental Term Loan, on the date on which
such Incremental Term Loan is requested to be made). Such Notice of Borrowing
shall be irrevocable and shall specify (i) the principal amount of the Term Loan
or Incremental Term Loan requested, (ii) whether the Term Loan or Incremental
Term Loan is requested to be Base Rate Loan or a LIBOR Loan, and if a LIBOR
Loan, the Interest Period applicable thereto, and (iii) wire transfer
instructions pursuant to which the proceeds of the Term Loan or Incremental Term
Loan should be disbursed.  Agent and the Lenders may act without liability upon
the basis of such Notice of Borrowing believed by Agent in good faith to be from
the Administrative Borrower. The Agent and the Lenders shall have no duty to
verify the authenticity of the signature appearing on any written Notice of
Borrowing.

 

1

--------------------------------------------------------------------------------


 

(b)                              Each Lender shall make its Term Loan Commitment
available to Agent, in immediately available funds, in the Agent’s Account no
later than 1:00 p.m. (New York City time) on the Closing Date (or with respect
to any Incremental Term Loan, on the date on which such Incremental Term Loan is
requested to be made). Upon receipt of all amounts requested in the Notice of
Borrowing, the Agent will make the proceeds of such Term Loan available to the
Borrowers on the day of the proposed Term Loan by causing said amount, in
immediately available funds, to be deposited in the account or accounts
designated by the Administrative Borrower.

 

2.2.                        Incremental Facility Loans.

 

(a)                               Subject to the terms and conditions set forth
herein the Lenders agree that the Borrowers may, on any Business Day from time
to time after the Closing Date and before the fourth anniversary of the Closing
Date, deliver a written notice to Agent (an “Incremental Request”) at least 15
Business Days (or such shorter period as Agent may agree in its sole discretion)
prior to the proposed borrowing date requesting to add additional term loans
(the “Incremental Term Loans”; and each credit facility for making any
Incremental Term Loans is an “Incremental Facility”) up to an aggregate amount
not to exceed the Available Increase Amount, provided that, (i) immediately
prior to and immediately after giving effect to any Incremental Facility
Amendment and the closing of such Incremental Facility, no Event of Default has
occurred and is continuing or would result therefrom, (ii) immediately prior to
and immediately after giving effect to any Incremental Facility Amendment and
the closing of such Incremental Facility, the representations and warranties of
each Borrower and each other Loan Party contained in this Agreement or in the
other Loan Documents shall be true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date such Incremental Term Loans are advanced, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall have been true and correct in all
material respects as of such earlier date), (iii) immediately prior to and
immediately after giving effect to any Incremental Facility Amendment and the
closing of such Incremental Facility, the Loan Parties shall be in pro forma
compliance with the financial covenants set forth in Section 8 (after giving
effect to the related use of proceeds)  as of the last day of the immediately
preceding Fiscal Quarter for which the Loan Parties’ financial statements are
available, (iv) immediately prior to and immediately after giving effect to any
Incremental Facility Amendment and the closing of such Incremental Facility, the
Net Senior Leverage Ratio, calculated on a pro forma basis for the most recently
ended Fiscal Quarter for which the Loan Parties’ internal financial statements
are available and after giving effect to the related use of proceeds, shall not
exceed the lesser of (x) the maximum Net Senior Leverage Ratio permitted under
Section 8(a) as of the last day of the most recently ended Fiscal Quarter less
0.25x and (y) 3.00 to 1.00, (v) the final stated maturity date for any
Incremental Term Loan shall be no earlier than the Maturity Date, (vi) the
weighted average life to maturity applicable to each Incremental Facility shall
be no shorter than weighted average life to maturity of the Term Loan, (vii) the
aggregate principal amount of all Incremental Term Loans shall not exceed
$50,000,000, (viii) each Incremental Facility shall be in a principal amount of
at least $10,000,000 and integral multiples of $5,000,000 in excess thereof and
(ix) no more than four (4) Incremental Requests may be delivered during the term
of this Agreement.

 

(b)                              The existing Lenders shall have the right to,
but shall not be obligated to, participate in any Incremental Facility in
accordance with their respective Pro Rata Shares.  If one or more existing
Lenders decline participation in any Incremental Facility (any Lender who does
not respond within 15 Business Days to a request by Agent or Borrowers shall be
deemed to have declined), any existing Lenders who have elected to participate
in such Incremental Facility shall have the right, but not the obligation, to
participate in any such declined portion in accordance with their Pro Rata
Shares (ignoring, for the purpose of calculating such Pro Rata Shares, the
portion of the Term Loan held by any

 

2

--------------------------------------------------------------------------------


 

existing Lender who has elected not to participate).  Agent or the Borrowers may
seek one or more new financial institutions (each of which must qualify as an
assignee pursuant to Section 14) to be added as Lenders for purposes of
participating in any remaining portion of any Incremental Facility declined by
the existing Lenders (with allocations among such new Lenders to be determined
by the Agent and the Borrowers).

 

(c)                               The interest rates, original issue discount,
and initial fees for any Incremental Term Loans (collectively referred to herein
as the “yield” therefor) shall be determined mutually by the Borrowers and the
Lenders providing the applicable Incremental Term Loans; provided, that anything
to the contrary contained herein notwithstanding, if the yield that is
applicable to any Incremental Term Loan is more than 0.50% higher than the
corresponding yield applicable to the other outstanding Term Loan hereunder
immediately prior to the effectiveness of the applicable Incremental Facility
(the amount by which the yield is higher, less 0.50%, the “Excess”), then the
yield applicable to the other outstanding Term Loan hereunder immediately prior
to the effectiveness of such Incremental Facility shall be increased by the
amount of the Excess, effective on the date such Incremental Term Loan is made,
and without the necessity of any action by any party hereto.  In determining the
applicable “yield” for purposes of the foregoing: (w) original issue discount or
upfront fees paid by the Borrowers in connection with any Incremental Facility
or the Term Loan (based on a four (4) year average life to maturity or lesser
remaining life to maturity) shall be included, (x) any amendments to the rates
of interest applicable to the other outstanding Term Loan that became effective
subsequent to the Closing Date but prior to the time of such Incremental
Facility shall be included, (y) arrangement, commitment, structuring and
underwriting fees and any amendment fees paid or payable to the Agent (or its
affiliates) in its capacity as such in connection with any of the other
outstanding Term Loan or to one or more arrangers (or their affiliates) in their
capacities as such applicable to any Incremental Facility shall be excluded and
(z) if the Incremental Facility includes any interest rate floor greater than
that applicable to the other outstanding Term Loan and such floor is greater
than the floor applicable to the other outstanding Term Loan on the date of
determination such excess amount shall be equated to interest margin for
determining the increase.  Subject to the limitations set forth in this
Section 2.2, any Incremental Term Loans shall be on terms and pursuant to
documentation to be determined by the Borrowers and the Lenders providing such
Incremental Term Loans; provided that, to the extent such terms and
documentation relating to the Incremental Term Loans are not consistent with the
other outstanding Term Loan (except to the extent permitted above with respect
to the interest rate and maturity date and below with respect to mandatory
prepayments), they shall be reasonably satisfactory to the Agent.

 

(d)                              Incremental Facilities shall rank pari passu in
right of payment and pari passu with respect to security with the other Term
Loan.  Incremental Facilities shall share ratably in any prepayments of the
other outstanding Term Loans unless the Borrowers and the Lenders in respect of
the Incremental Facilities elect less than a ratable share of such prepayments.

 

(e)                               The proceeds of any Incremental Facility may
be used by the Borrowers solely for the financing of Acquisitions permitted
hereunder; provided, that the proceeds of any Incremental Facility shall not be
used to acquire any Affiliate of Equity Sponsor.

 

(f)                                Notwithstanding anything to the contrary set
forth in this Section 2.2, no Lender shall be obligated to provide any
Incremental Facility.

 

(g)                               Unless otherwise specifically provided herein
or in the applicable Incremental Facility Amendment, all references in this
Agreement and any other Loan Document to the Term Loan shall be deemed, unless
the context otherwise requires, to include any Incremental Term Loan made
pursuant to this Section 2.2.  The Term Loan, including any such Incremental
Term Loan established pursuant to this Section 2.2 shall constitute the Term
Loan under, and shall be entitled to all the benefits

 

3

--------------------------------------------------------------------------------


 

afforded by this Agreement and the other Loan Documents, and shall, without
limiting the foregoing, benefit equally and ratably from any guarantees and the
security interests created by the Loan Documents.  Borrowers shall take any
actions reasonably required by Agent to ensure and demonstrate that the Liens
and security interests granted by the Loan Documents continue to be perfected
under the Code or otherwise after giving effect to the establishment of any such
Incremental Term Loan, subject to the exceptions and limitations contained in,
and to the extent required by, the Loan Documents.

 

(h)                              Each Incremental Facility shall be evidenced by
an amendment (an “Incremental Facility Amendment”) to this Agreement, giving
effect only to the modifications required to implement such Incremental Facility
as permitted by this Section 2.2 (and subject to the limitations set forth in
this Section 2.2), executed by Borrowers, the Guarantors, Agent and each Lender
(including any new Lender, if any) providing a portion of the Incremental
Facility; which such amendment, when so executed, shall amend this Agreement as
provided therein.  The implementation of an Incremental Facility may also
require amendments to the other Loan Documents, and such other new Loan
Documents, as Agent deems necessary or appropriate to effect the modifications
permitted by this Section 2.2.  Without limiting the foregoing, in connection
with any Incremental Facility Amendment, the respective Loan Parties shall (at
their expense) amend (and the Agent is hereby directed to amend) any mortgage
securing the Obligations that has a stated maximum amount of loans secured
thereby less than the outstanding principal amount of the Term Loan after giving
effect to such Incremental Facility Amendment so that such stated maximum amount
of loans secured thereby is increased to reflect the increase contemplated by
the applicable Incremental Facility Amendment (or such different amount as may
be advised by local counsel to the Agent).  The Borrowers agree to pay the
reasonable documented out-of-pocket expenses of the Agent relating to any
Incremental Facility Amendment and the transactions contemplated thereby. 
Neither the applicable Incremental Facility Amendment, nor any such amendments
to the other Loan Documents or such other new Loan Documents, shall be required
to be executed or approved by any Lender, other than any Lender providing a
portion of the Incremental Facility and the Agent, in order to be effective. 
The effectiveness of any Incremental Facility Amendment shall be subject to,
among other things, the satisfaction on the date thereof of each of the
conditions set forth in this Section 2.2, and, except as otherwise specified in
the applicable Incremental Facility Amendment, Agent shall have received
customary legal opinions as to matters reasonably requested, board resolutions
and other customary closing documents and certificates reasonably requested by
Agent in connection therewith.

 

2.3.                        LIBOR Option.

 

(a)                               The Borrowers may, at any time and from time
to time, so long as no Event of Default has occurred and is continuing, elect to
have interest on all or a portion of the Loans be charged at a rate of interest
based upon the LIBOR Rate (the “LIBOR Option”) by notifying the Agent in writing
prior to 11:00 a.m. (New York City time) at least 3 Business Days prior to
(i) the commencement of the proposed Interest Period or (ii) in the case of the
conversion of a LIBOR Loan into a Base Rate Loan, by 11:00 a.m. (New York City
time) at least 1 Business Day prior to the last day of the then current Interest
Period (the “LIBOR Deadline”).  Notice of the Borrowers’ election of the LIBOR
Option for a permitted portion of the Loans and an Interest Period pursuant to
this Section 2.3(a) shall be made by delivery by Administrative Borrower to the
Agent of a LIBOR Notice received by the Agent before the LIBOR Deadline. 
Promptly upon its receipt of each such LIBOR Notice, the Agent shall provide a
copy thereof to each of the Lenders.  Each LIBOR Notice shall be irrevocable and
binding on the Borrowers.

 

(b)                              Interest on LIBOR Loans shall be payable in
accordance with Section 2.6.  On the last day of each applicable Interest
Period, unless the Borrowers properly have exercised the LIBOR Option with
respect thereto, the interest rate applicable to such LIBOR Loans automatically
shall convert to the rate of interest then applicable to Base Rate Loans of the
same type hereunder.  At any time that an Event of Default has occurred and is
continuing, the Borrowers no longer shall have the option to request

 

4

--------------------------------------------------------------------------------


 

that any portion of the Loans bear interest at the LIBOR Rate and the Agent
shall have the right to convert the interest rate on all outstanding LIBOR Loans
to the rate of interest then applicable to Base Rate Loans of the same type
hereunder on the last day of the then current Interest Period.

 

(c)                               Notwithstanding anything to the contrary
contained in this Agreement, the Borrowers (i) shall have not more than eight
(8) LIBOR Loans in effect at any given time, and (ii) only may exercise the
LIBOR Option for LIBOR Loans of at least $1,000,000 and integral multiples of
$500,000 in excess thereof.

 

(d)                              The Borrowers may prepay LIBOR Loans at any
time; provided, however, that in the event that LIBOR Loans are prepaid on any
date that is not the last day of the Interest Period applicable thereto,
including as a result of any mandatory prepayment pursuant or any application of
payments or proceeds of Collateral, or for any other reason, including early
termination of the term of this Agreement or acceleration of all or any portion
of the Obligations pursuant to the terms hereof, the Borrowers shall indemnify,
defend, and hold Agent and Lenders and their participants harmless against any
and all Funding Losses in accordance with Section 2.3(f).

 

(e)                               Anything to the contrary contained herein
notwithstanding, neither Agent nor any Lender, nor any of their participants, is
required actually to acquire eurodollar deposits to fund or otherwise match fund
any Obligation as to which interest accrues at the LIBOR Rate.  The provisions
of this Agreement shall apply as if each Lender or its participants had match
funded any Obligation as to which interest is accruing at the LIBOR Rate by
acquiring eurodollar deposits for each Interest Period in the amount of the
LIBOR Loans.

 

(f)                                In connection with each LIBOR Loan, the
Borrowers shall indemnify, defend, and hold Agent and the Lenders harmless
against any loss, cost, or expense incurred by Agent or any Lender as a result
of (a) the payment of any principal of any LIBOR Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default or any mandatory prepayment required pursuant to Section 2.4(d)),
(b) the conversion of any LIBOR Loan other than on the last day of the Interest
Period applicable thereto (including as a result of an Event of Default), or
(c) the failure to borrow, convert, continue or prepay any LIBOR Loan on the
date specified in any Notice of Borrowing or LIBOR Notice delivered pursuant
hereto (such losses, costs, and expenses, collectively, “Funding Losses”),
provided that in no event shall Funding Losses include any loss of anticipated
profits.  Funding Losses shall be paid by Borrowers directly to the applicable
Agent or Lender, and with respect to any Agent or any Lender, be deemed to equal
the amount reasonably determined by such Agent or such Lender to be the excess,
if any, of (i) the amount of interest that would have accrued on the principal
amount of such LIBOR Loan had such event not occurred, at the LIBOR Rate that
would have been applicable thereto (but disregarding clause (b) of the
definition thereof), for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period therefor), minus (ii) the amount of interest that would accrue on such
principal amount for such period at the interest rate which such Agent or such
Lender would be offered were it to be offered, at the commencement of such
period, Dollar deposits of a comparable amount and period in the London
interbank market.  A certificate of an Agent or a Lender delivered to the
Administrative Borrower setting forth any amount or amounts that such Agent or
such Lender is entitled to receive pursuant to this Section 2.3(f) (and a
reasonably detailed calculation thereof) shall be conclusive absent manifest
error.

 

2.4.                        Payments; Prepayments.

 

(a)                               Payments by Borrowers.  The Borrowers will
make each payment under this Agreement not later than 12:00 noon (New York City
time) on the day when due, in lawful money of the

 

5

--------------------------------------------------------------------------------


 

United States of America and in immediately available funds, to Agent’s
Account.  All payments received by Agent after 12:00 noon (New York City
time) on any Business Day may be credited (solely for purposes of calculating
interest hereunder) to the Loan Account on the next succeeding Business Day. 
All payments shall be made by the Borrowers without set-off, counterclaim,
recoupment, deduction or other defense to Agent and Lenders.  After receipt,
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal ratably to the applicable Lenders in accordance with
their Pro Rata Share of the Term Loan and like funds relating to the payment of
any other amount payable to any Lender to such Lender, in each case to be
applied in accordance with the terms of this Agreement, provided that Agent will
cause to be distributed all interest and fees received from or for the account
of the Borrowers not less than once each month and in any event promptly after
receipt thereof.  Whenever any payment to be made under any such Loan Document
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day and such extension of time shall in
such case be included in the computation of interest.

 

(b)                              Scheduled Amortization Payments.  The principal
amount of the Term Loan shall be paid in installments (all such installment
payments, collectively, the “Scheduled Term Loan Installment Payments”) on the
dates shown below in an amount equal to the product of (i) the percentage set
forth in Column B below shown opposite each date as set forth in Column A below
times (ii) the sum of (x) the original principal amount of the Term Loan made on
the Closing Date plus (y) except as otherwise provided in any applicable
Incremental Facility Amendment, commencing on the last Business Day of the
Fiscal Quarter in which each Incremental Term Loan is advanced pursuant to
Section 2.2, the aggregate original principal amount of all Incremental Term
Loans advanced prior to such date (subject to adjustment for any prepayments as
set forth in Section 2.4(c) and Section 2.4(e)):

 

Column A

 

Column B

 

 

 

Date of Payment

 

Percentage of Original
Principal Amount of Term
Loan to be Paid

 

 

 

March 31, 2016

 

0.25%

June 30, 2016

 

0.25%

September 30, 2016

 

0.25%

December 31, 2016

 

0.25%

 

 

 

March 31, 2017

 

0.625%

June 30, 2017

 

0.625%

September 30, 2017

 

0.625%

December 31, 2017

 

0.625%

 

 

 

March 31, 2018

 

1.25%

June 30, 2018

 

1.25%

September 30, 2018

 

1.25%

December 31, 2018

 

1.25%

 

 

 

March 31, 2019

 

1.875%

June 30, 2019

 

1.875%

September 30, 2019

 

1.875%

December 31, 2019

 

1.875%

 

 

 

March 31, 2020

 

2.50%

 

6

--------------------------------------------------------------------------------


 

Column A

 

Column B

 

 

 

Date of Payment

 

Percentage of Original
Principal Amount of Term
Loan to be Paid

 

 

 

June 30, 2020

 

2.50%

September 30, 2020

 

2.50%

December 31, 2020

 

2.50%

 

 

 

January 28, 2021

 

The remaining principal balance of the Term Loan

 

Notwithstanding the foregoing, the outstanding principal amount of the Term
Loan, together with all accrued and unpaid interest thereon and all other
Obligations accrued and unpaid, shall be due and payable on the Maturity Date.

 

(c)                               Optional Prepayments.  At any time and from
time to time, upon at least 3 days’ prior written notice to the Agent (or such
shorter period consented to by the Agent), and subject to Section 2.3(d) in the
case of LIBOR Loans, the Borrowers may prepay the principal of the Loans in
whole or in part and ratably in accordance with each Lender’s Pro Rata Share as
to the Loans being prepaid.  Each prepayment made pursuant to this clause
(c) shall be accompanied by the payment of (A) accrued interest to the date of
such payment and (B) the Applicable Prepayment Premium.  Each such prepayment
shall be applied against the remaining installments of principal due on the Term
Loan on a pro rata basis.

 

(d)                              Mandatory Prepayments. Subject to the ABL
Credit Agreement and the Intercreditor Agreement (and without duplication):

 

(i)                                  Upon the issuance or incurrence by any Loan
Party or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), or upon an Equity Issuance by Parent (other than Excluded Equity
Issuances), in each case, after the Closing Date, the Borrowers shall prepay the
outstanding amount of the Loans in accordance with clause (e) below in an amount
equal to (A) 100% of the Net Cash Proceeds received by such Person in connection
therewith, plus (B) the Applicable Prepayment Premium.  The provisions of this
Section 2.4(d)(i) shall not be deemed to be implied consent to any such
issuance, incurrence or sale otherwise prohibited by the terms and conditions of
this Agreement.

 

(ii)                              On or prior to the date audited annual
financial statements are required to be delivered to Agent pursuant to
Section 6.1, commencing with the financial statements for the Fiscal Year ended
December 31, 2017, the Borrowers shall prepay the outstanding principal amount
of the Loans in accordance with clause (e) below in an amount equal to the
result of (A) the ECF Percentage of the Excess Cash Flow of Parent and its
Subsidiaries for such Fiscal Year minus (B) the aggregate amount of all optional
principal payments on the Loans that were made during such Fiscal Year pursuant
to Section 2.4(c) and any Applicable Prepayment Premium paid during such Fiscal
Year in connection therewith, such amount not to be less than zero.

 

(iii)                          Upon the receipt by any Loan Party or any of its
Subsidiaries of any Extraordinary Receipts (but only, unless the ABL Obligations
have been paid in full, to the extent constituting Term Priority Collateral),
the Borrowers shall, no later than three Business Days following receipt
thereof, prepay the outstanding principal of the Loans in accordance with clause
(e) below in an amount equal to 100% of such Extraordinary Receipts (net of any
expenses incurred in collecting such

 

7

--------------------------------------------------------------------------------


 

Extraordinary Receipts or otherwise in connection therewith and any taxes
payable or estimated by Borrowers in good faith to be payable by any Loan Party
or any of its Subsidiaries in connection therewith) (“Net Extraordinary
Receipts”), to the extent that the aggregate amount of Net Extraordinary
Receipts received by all Loan Parties and their Subsidiaries exceeds $250,000 in
any Fiscal Year (or, in the case of the Fiscal Year ending December 31, 2016,
during the period commencing with the day after the Closing Date and ending on
December 31, 2016).

 

(iv)                          Upon any Disposition by any Loan Party or its
Subsidiaries described in clause (a), (g) or (h) of the definition of Permitted
Dispositions (but only, unless the ABL Obligations have been paid in full, to
the extent resulting from a Disposition of Term Priority Collateral), the
Borrowers shall, no later than three Business Days following receipt thereof,
prepay the outstanding principal amount of the Loans in accordance with
clause (e) below in an amount equal to (A) 100% of the Net Cash Proceeds
received by such Person in connection with such Disposition, to the extent that
the aggregate amount of Net Cash Proceeds received by all Loan Parties and their
Subsidiaries (and not paid to the Lenders as a prepayment of the Loans in
accordance herewith) shall exceed for all such Dispositions $250,000 in any
Fiscal Year (or, in the case of the Fiscal Year ending December 31, 2016, during
the period commencing with the day after the Closing Date and ending on
December 31, 2016), plus (B) except in connection with any prepayment in
connection with a Disposition pursuant to clause (g) of the definition of
Permitted Dispositions, the Applicable Prepayment Premium.  Nothing contained in
this Section 2.4(d)(iv) shall permit any Loan Party or any of its Subsidiaries
to make a Disposition of any property other than in accordance with Section 7.4.

 

(v)                              If a Change of Control occurs, the Borrowers
shall immediately prepay the entire outstanding principal amount of the Loans,
together with all accrued and unpaid interest thereon, all other Obligations
accrued and unpaid and the Applicable Prepayment Premium.

 

(vi)                          Notwithstanding the foregoing, with respect to Net
Cash Proceeds received by any Loan Party or any of its Subsidiaries in
connection with a Disposition or the receipt of Extraordinary Receipts
consisting of insurance proceeds or condemnation awards that are required to be
used to prepay the Loans pursuant to Section 2.4(d)(iii) or Section 2.4(d)(iv),
as the case may be, an amount equal to such Net Cash Proceeds and Extraordinary
Receipts shall not be required to be so used to prepay the Loans to the extent
that an amount equal to such Net Cash Proceeds and Net Extraordinary Receipts
are used to replace, repair or restore properties or assets used in or are
reinvested in assets usable in the business of the Loan Parties, provided that,
(A) no Default or Event of Default has occurred and is continuing on the date
such Person receives such Net Cash Proceeds or Extraordinary Receipts, (B) the
Administrative Borrower delivers a certificate to Agent within 30 days after
such Disposition or receipt of such Extraordinary Receipts, as the case may be,
stating that an amount equal to such Net Cash Proceeds or Net Extraordinary
Receipts shall be used to replace, repair, restore or reinvest in properties or
other assets used or usable in the business of the Loan Parties within a period
specified in such certificate not to exceed 180 days (which period shall be
extended to 365 days in the event a binding letter of intent is entered into
within such 180-day period) after the date of receipt of such Net Cash Proceeds
or Extraordinary Receipts (which certificate shall set forth estimates of the
Net Cash Proceeds or Net Extraordinary Receipts to be so expended), (C) pending
usage, such Net Cash Proceeds or Net Extraordinary Receipts are deposited in an
account subject to a Control Agreement, and (D) upon the earlier of (1) the
expiration of the period specified in the relevant certificate furnished to
Agent pursuant to clause (B) above or (2) the occurrence of a Default or an
Event of Default, an amount equal to such Net Cash Proceeds or Net Extraordinary
Receipts, if not theretofore so used, may, at the direction of Agent, be used to
prepay the Loans in accordance with Section 2.4(d)(iii) or (iv), as applicable.

 

(vii)                      Notwithstanding any other provisions to the contrary
contained in this Section 2.4(d), it is agreed and understood that (a) until the
ABL Obligations have been paid in full, the

 

8

--------------------------------------------------------------------------------


 

Net Cash Proceeds of a Disposition of ABL Priority Collateral, or any
Extraordinary Receipts consisting of insurance recoveries or condemnation awards
that are direct proceeds of ABL Priority Collateral, shall not be subject to the
prepayment requirements of this Section 2.4(d), and (b) the mandatory prepayment
provisions set forth in this Section 2.4(d) shall be subject to, and superseded
by, any applicable provisions of the Intercreditor Agreement.

 

(viii)                  The Administrative Borrower shall provide written notice
of any payments made pursuant to this Section 2.4(d) when paid, which notice
shall state pursuant to which clause of this Section 2.4(d) the prepayment is
being made.

 

(e)                               Application and Apportionment of Payments.

 

(i)                                  Subject to the terms of
Section 2.4(e)(ii) below, each prepayment made by the Borrowers pursuant to
subsections (c) or (d) above shall be applied to the remaining installments of
principal of the Term Loan on a pro rata basis.  Notwithstanding the foregoing,
after the occurrence and during the continuance of an Event of Default,
prepayments required under Section 2.4(c) and (d) shall be applied in the manner
set forth in Section 2.4(e)(ii) below.

 

(ii)                              Subject to the Intercreditor Agreement and any
prior application required by the ABL Lender under the ABL Credit Agreement,
notwithstanding anything to the contrary set forth herein, after the occurrence
and during the continuance of an Event of Default, Agent may, and upon the
direction of the Required Lenders shall, apply all proceeds of the Collateral
and any other payments received by Agent, (I) first, ratably to pay the
Obligations in respect of any fees, cost and expense reimbursements, indemnities
and other amounts then due and payable to the Agent until paid in full;
(II) second, ratably to pay interest then due and payable in respect of the
Agent Advances until paid in full; (III) third, ratably to pay principal of the
Agent Advances until paid in full; (IV) fourth, ratably to pay any fees, costs,
expenses and indemnities in respect of the Obligations then due and payable to
the Lenders until paid in full; (V) fifth, ratably to pay interest then due and
payable in respect of the Obligations until paid in full; (VI) sixth, ratably to
pay principal of the Loans until paid in full; and (VII) seventh, to the ratable
payment of all other Obligations applicable to any Loan Party then due and
payable until paid in full.

 

(iii)                          For the avoidance of doubt, unless an Event of
Default has occurred and is continuing and Agent has elected to or has been
directed by the Required Lenders to apply payments in respect of any Obligations
and all proceeds of the Collateral in accordance with Section 2.4(e)(ii),
Section 2.4(e)(ii) shall not be deemed to apply to any payment by the Borrowers
specified by the Administrative Borrower to Agent to be for the payment of
Obligations then due and payable under any provision of this Agreement or the
prepayment of all or part of the principal of the Loan in accordance with the
terms and conditions of Section 2.4(c).

 

(iv)                          All payments of principal and interest in respect
of outstanding Loans, all payments of fees (other than the fees set forth in
Section 2.11 hereof), and all other payments in respect of any other
Obligations, shall be allocated by Agent among such of the Lenders as are
entitled thereto, in proportion to their respective Pro Rata Shares or otherwise
as provided herein or, in respect of payments not made on account of the Loans,
as designated by the Person making payment when the payment is made.

 

(f)                                Crediting Payments. For purposes of
calculating the accrual of interest on outstanding Obligations, each payment
shall be applied to the applicable Obligations as of the Business Day of receipt
of immediately available funds by Agent; provided that all payments received by
Agent after 2:00 p.m. (New York City time) on any Business Day will be credited
(solely for purposes of

 

9

--------------------------------------------------------------------------------


 

calculating interest) to the Obligations on the next succeeding Business Day.
Any payment received by Agent that is not a transfer of immediately available
funds shall be considered provisional until the item or items representing such
payment have been finally paid under applicable law. Should any payment item not
be honored when presented for payment, then Borrowers shall be deemed not to
have made such payment, and that portion of Borrowers’ outstanding Obligations
corresponding to the amount of such dishonored payment item shall be deemed to
bear interest as if the dishonored payment item had never been received by
Agent.

 

(g)                               Sharing of Payments.  Except as otherwise
expressly provided herein that a payment is to be made for the account of an
individual Lender, if any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of any Obligation in excess of its ratable share of payments on account
of similar obligations obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in such similar obligations
held by them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that (a) if all or
any portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender of any interest or other
amount paid by the purchasing Lender in respect of the total amount so
recovered) and (b) the provisions of this Section shall not be construed to
apply to (i) any payment made by the Borrowers pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), or (ii) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans.  The Borrowers agree that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.4(g) may, to the
fullest extent permitted by law, exercise all of its rights (including the
Lender’s right of set-off) with respect to such participation as fully as if
such Lender were the direct creditor of the Borrowers in the amount of such
participation.

 

2.5.                        Defaulting Lenders.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(a)                               Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Loan Document shall be restricted as set forth in Section 15.

 

(b)                              It is agreed and understood that Agent shall be
entitled to set off any funding shortfall of a Defaulting Lender against such
Defaulting Lender’s respective Pro Rata Share of any payments received by Agent
pursuant to the terms hereof.  Agent shall not be obligated to transfer to such
Defaulting Lender any payments made by or for the account of any Borrower to
Agent for such Defaulting Lender’s benefit (unless and until any outstanding
funding shortfall of such Defaulting Lender has been cured, including by way of
an exercise of the set off rights provided for in the immediately preceding
sentence), and, in the absence of such transfer to such Defaulting Lender, Agent
shall transfer any such payments to each other non-Defaulting Lender ratably in
accordance with their Pro Rata Shares (without giving effect to the Pro Rata
Shares of such Defaulting Lender) (but only to the extent that such Defaulting
Lender’s Loans were funded by the other Lenders and such payments have not been
used to set off any outstanding funding shortfall of such Defaulting Lender) or,
if so directed by the Administrative Borrower and if no Default or Event of
Default has occurred and is continuing (and to the extent such Defaulting
Lender’s Loans were not funded by the other Lenders and any funding shortfall of
such Defaulting Lender has otherwise not been cured), retain the same to be
re-advanced to the Borrowers as if

 

10

--------------------------------------------------------------------------------

 


 

such Defaulting Lender had made such Loans to the Borrowers.  Subject to the
foregoing, Agent may hold and, in its discretion, re-lend to the Borrowers for
the account of such Defaulting Lender the amount of all such payments received
and retained by Agent for the account of such Defaulting Lender.

 

(c)                               Any such failure to fund by any Defaulting
Lender shall constitute a material breach by such Defaulting Lender of this
Agreement and shall entitle (but not obligate) the Borrowers to replace the
Defaulting Lender with one or more substitute Lenders reasonably acceptable to
the Agent, and the Defaulting Lender shall have no right to refuse to be
replaced hereunder.  Such notice to replace the Defaulting Lender shall specify
an effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given.  Prior to the effective date
of such replacement, the Defaulting Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Defaulting Lender being repaid
its share of the outstanding Obligations without any premium or penalty of any
kind whatsoever.  If the Defaulting Lender shall refuse or fail to execute and
deliver any such Assignment and Acceptance prior to the effective date of such
replacement, the Defaulting Lender shall be deemed to have executed and
delivered such Assignment and Acceptance.  The replacement of any Defaulting
Lender shall be made in accordance with the terms of Section 14.

 

(d)                              The operation of this Section 2.5 shall not be
construed to increase or otherwise affect the Term Loan Commitment of any
Lender, to relieve or excuse the performance by a Defaulting Lender or any other
Lender of its duties and obligations hereunder, or to relieve or excuse the
performance by any Borrower of its duties and obligations hereunder to Agent or
to the Lenders other than such Defaulting Lender.

 

(e)                               Other than as expressly set forth in this
Section 2.5, the rights and obligations of a Defaulting Lender (including the
obligation to indemnify Agent) and the other parties hereto shall remain
unchanged.  Nothing in this Section 2.5 shall be deemed to release any
Defaulting Lender from its obligations under this Agreement and the Loan
Documents, shall alter such obligations, shall operate as a waiver of any
default by such Defaulting Lender hereunder, or shall prejudice any rights which
any Borrower, Agent or any Lender may have against any Defaulting Lender as a
result of any default by such Defaulting Lender hereunder.

 

(f)                                This Section 2.5 shall remain effective with
respect to any Defaulting Lenders until either (i) the Obligations under this
Agreement shall have been declared or shall have become immediately due and
payable or (ii) the non-Defaulting Lenders, Agent, and the Borrowers shall have
waived such Defaulting Lender’s default in writing, and the Defaulting Lender
makes its Pro Rata Share of the applicable defaulted Loans and pays to Agent all
amounts owing by such Defaulting Lender in respect thereof; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while such Lender was a Defaulting Lender;
and provided further that, except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender having been a Defaulting Lender.

 

2.6.                        Interest Rates: Rates, Payments, and Calculations.

 

(a)                               Interest Rates.  Subject to the terms of this
Agreement, at the option of the Administrative Borrower, each Loan or any
portion thereof shall be either a Base Rate Loan or a LIBOR Loan.  Each portion
of a Loan that is a Base Rate Loan shall bear interest on the principal amount
thereof from time to time outstanding, from the date of the Loan until repaid,
at a rate per annum equal to the Base Rate plus the Applicable Margin.  Each
portion of a Loan that is a LIBOR Loan shall bear interest on the principal
amount thereof from time to time outstanding, from the date of the Loan until
repaid, at a

 

11

--------------------------------------------------------------------------------


 

rate per annum equal to the LIBOR Rate for the Interest Period in effect for
such Loan (or such portion thereof) plus the Applicable Margin.

 

(b)                              Default Rate.  Upon the occurrence and during
the continuation of an Event of Default and at any time following the Maturity
Date, in each case at the election of Agent (or at the direction of Required
Lenders) by notice to the Administrative Borrower (which notice may be revoked
by Agent at its option (provided, that if an election to increase the interest
rate as set forth in this paragraph is made at the direction of Required
Lenders, then such revocation shall be made only at the direction of Required
Lenders)), the principal amount of all outstanding Obligations shall bear
interest at a per annum rate equal to two (2) percentage points above the per
annum rate otherwise applicable thereto hereunder.  For avoidance of doubt,
Agent may assess such default rate commencing on the date of the occurrence of
an Event of Default irrespective of the date of reporting or declaration of such
Event of Default.

 

(c)                               Payment.  Interest on each Base Rate Loan
shall be payable monthly, in arrears, on the first day of each month, commencing
on the first day of the month following the month in which such Loan is made,
upon any prepayment of such Loan in accordance with Section 2.4, and at maturity
(whether upon demand, by acceleration or otherwise).  Interest on each LIBOR
Loan shall be payable on the last day of each Interest Period relating to such
Loan (and, in the case of a LIBOR Loan with an Interest Period in excess of 3
months, on the last day of each 3-month interval of such Interest Period),
commencing on the first day of the month following the month in which such Loan
is made, upon any prepayment of such Loan in accordance with Section 2.4, and at
maturity (whether upon demand, by acceleration or otherwise).  Default interest
payable pursuant to Section 2.6(b) shall be payable on demand.  Any interest,
fees, costs, expenses, or other amounts payable hereunder or under any other
Loan Document that are not paid as and when due and payable shall accrue
interest at the rate then applicable to Base Rate Loans.

 

(d)                              Computation.  All interest shall be computed
for the actual number of days, including the first day but excluding the last
day, elapsed on the basis of (i) a year of 360 days for interest calculated
based on the LIBOR Rate or (ii) a year of 365/366 days for interest calculated
based on the Base Rate.

 

(e)                               Intent to Limit Charges to Maximum Lawful
Rate.  In no event shall the interest  rate or rates payable under this
Agreement, plus any other amounts paid in connection herewith, exceed the
highest rate permissible under any law that a court of competent jurisdiction
shall, in a final determination, deem applicable.  Borrowers, Agent and Lenders,
in executing and delivering this Agreement, intend legally to agree upon the
rate or rates of interest and manner of payment stated within it; provided,
however, that, anything contained herein to the contrary notwithstanding, if
said rate or rates of interest or manner of payment exceeds the maximum
allowable under applicable law, then, as of the date of this Agreement,
Borrowers are and shall be liable only for the payment of such maximum amount as
is allowed by law, and payment received from Borrowers in excess of such legal
maximum, whenever received, shall be applied to reduce the principal balance of
the Obligations to the extent of such excess.

 

2.7.                        [Reserved].

 

2.8.                        Maintenance of Loan Account; Statements of
Obligations. Agent shall maintain an account on its books in the name of
Borrowers (the “Loan Account”) in which will be recorded all Loans and other
advances made by Agent and Lenders to Borrowers or for Borrowers’ account and
all other payment Obligations hereunder or under the other Loan Documents,
including accrued interest, fees and expenses.  In accordance with Section 2.4
and Section 2.6, the Loan Account will be credited with all payments received by
Agent from Borrowers or for Borrowers’ account.  Within 1 Business Day after any

 

12

--------------------------------------------------------------------------------


 

activity on the Loan Account, Agent shall deliver to Administrative Borrower, or
make available to Administrative Borrower electronically, statements regarding
the Loan Account, including with respect to principal, interest, fees, and
including an itemization of all charges and expenses owing, and such statements
shall be subject to subsequent adjustment by Agent as provided in this Agreement
upon notice to Borrowers but shall, absent manifest error, be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrowers on the one hand and Agent and Lenders on the other unless, within 30
days after receipt thereof by Borrowers, Borrowers shall deliver to Agent
written objection thereto describing the error or errors contained in any such
statements.

 

2.9.                        [Reserved].

 

2.10.                Effect of Maturity; Releases.

 

(a)                               On the Maturity Date, all obligations of Agent
and Lenders hereunder shall automatically be terminated and all of the
Obligations shall immediately become due and payable without notice or demand
and Borrowers shall immediately repay all of such Obligations in full.  No
termination of the obligations of Agent and Lenders (other than cash payment in
full of the Obligations (other than contingent indemnification obligations not
yet accrued and payable)) shall relieve or discharge any Loan Party of its
duties, obligations, or covenants hereunder or under any other Loan Document and
Agent’s Liens in the Collateral shall continue to secure the Obligations and
shall remain in effect until all Obligations (other than contingent
indemnification obligations not yet accrued and payable) have been paid in full
in cash and Agent’s and Lenders’ obligations to provide additional credit
hereunder shall have been terminated.  Agent shall, at Borrowers’ expense,
release or terminate any filings or other agreements that perfect the Agent’s
Liens in the Collateral, upon Agent’s receipt of each of the following: (i) cash
payment in full of all Obligations in good and available funds, (ii) evidence
that any obligation of Agent and Lenders to provide any further credit to any
Borrower hereunder has been terminated, and (iii) an agreement by each Borrower
and each Guarantor to indemnify Agent and Lenders and each of their Affiliates
for any payments received by Agent or its Affiliates that are applied to the
Obligations as a final payoff that may subsequently be returned or otherwise not
paid for any reason.

 

(b)                              If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Loan Party to a Person that is not a
Loan Party in a transaction expressly permitted by this Agreement, then such
Collateral shall be automatically released from the Liens created by the Loan
Documents without delivery of any instrument or performance of any act by any
party, and all rights to the Collateral shall revert to such Loan Party or its
transferee, as the case may be, and Agent, at the request of Administrative
Borrower and the sole expense of such Loan Party, shall execute and deliver to
such Loan Party all releases or other documents reasonably necessary to evidence
the release of the Liens created by the Loan Documents on such Collateral.  In
the event that all of the Stock of a Loan Party shall be sold, transferred or
otherwise disposed of to a Person that is not a Loan Party in a transaction that
is expressly permitted by this Agreement, then at the request of Administrative
Borrower and the sole expense of Borrowers, Agent shall release such Loan Party
from its obligations under the Loan Documents and shall execute and deliver to
such Loan Party all releases or other documentation reasonably necessary to
evidence such release.

 

2.11.                Fees.  The Borrowers shall pay to Agent the fees set forth
in the Fee Letter in accordance with the terms of the Fee Letter.

 

2.12.                Increased Costs and Reduced Return.

 

(a)                               Except with respect to taxes (which shall be
governed by Section 16), if any Lender or Agent shall have determined that any
Change in Law shall (i) subject Agent or such Lender, or

 

13

--------------------------------------------------------------------------------


 

any Person controlling Agent or such Lender to any duty or other charge with
respect to this Agreement or any Loan made by Agent or such Lender, (ii) impose,
modify or deem applicable any reserve, special deposit or similar requirement
against any Loan or against assets of or held by, or deposits with or for the
account of, or credit extended by, Agent or such Lender or any Person
controlling Agent or such Lender or (iii) impose on Agent or such Lender or any
Person controlling such Agent or such Lender any other condition regarding this
Agreement or any Loan, and the result of any event referred to in clauses (i),
(ii) or (iii) above shall be to increase the cost to Agent or such Lender of
making any Loan, or agreeing to make any Loan, or to reduce any amount received
or receivable by Agent or such Lender hereunder, then, promptly (and in any
event within 3 days) following demand by Agent or such Lender, the Borrowers
shall pay to Agent or such Lender such additional amounts as will compensate
Agent or such Lender for such increased costs or reductions in amount.

 

(b)                              If Agent or any Lender shall have determined
that any Change in Law either (i) affects or would affect the amount of capital
required or expected to be maintained by Agent or such Lender or any Person
controlling Agent or such Lender, and Agent or such Lender determines that the
amount of such capital is increased as a direct or indirect consequence of any
Loan made or maintained, Agent’s or such Lender’s or such other controlling
Person’s other obligations hereunder, or (ii) has or would have the effect of
reducing the rate of return on Agent’s or such Lender’s such other controlling
Person’s capital to a level below that which Agent or such Lender or such
controlling Person could have achieved but for such circumstances as a
consequence of any Loan made or maintained, or any agreement to make any Loan,
or Agent’s or such Lender’s or such other controlling Person’s other obligations
hereunder (in each case, taking into consideration, Agent’s or such Lender’s or
such other controlling Person’s policies with respect to capital adequacy),
then, promptly (and in any event within 3 days) following demand by Agent or
such Lender, the Borrowers shall pay to Agent or such Lender from time to time
such additional amounts as will compensate Agent or such Lender for such cost of
maintaining such increased capital or such reduction in the rate of return on
Agent’s or such Lender’s or such other controlling Person’s capital.

 

(c)                               All amounts payable under this Section 2.12
shall bear interest from the date that is 10 days after the date of demand by
Agent or any Lender (accompanied by reasonable back-up documentation therefor)
until payment in full to Agent or such Lender at the rate applicable to Base
Rate Loans.  A certificate of Agent or such Lender claiming compensation under
this Section 2.12, specifying the event herein above described and the nature of
such event shall be submitted by Agent or such Lender to the Administrative
Borrower, setting forth the additional amount due and a reasonably detailed
explanation of the calculation thereof, and Agent’s or such Lender’s reasons for
invoking the provisions of this Section 2.12, and shall be final and conclusive
absent manifest error.

 

(d)                              Failure or delay on the part of Agent or any
Lender to demand compensation pursuant to the foregoing provisions of this
Section 2.12 shall not constitute a waiver of Agent’s or such Lender’s right to
demand such compensation; provided that the Borrowers shall not be required to
compensate Agent or any Lender pursuant to the foregoing provisions of this
Section 2.12 for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender notifies the Administrative
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).  The determination by Lender
of any amount due pursuant to this Section 2.12, as set forth in a certificate
setting forth the calculation thereof in reasonable detail, shall, in the
absence of manifest or demonstrable error, be final and conclusive and binding
on all of the parties hereto.

 

14

--------------------------------------------------------------------------------


 

(e)                               The obligations of the Loan Parties under this
Section 2.12 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 

2.13.                Changes in Law; Impracticability or Illegality.

 

(a)                               The LIBOR Rate may be adjusted by Agent with
respect to any Lender on a prospective basis to take into account any additional
or increased costs to such Lender (other than Excluded Taxes or Taxes which are
governed by Section 16 hereof) of maintaining or obtaining any eurodollar
deposits or increased costs due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in tax laws (except changes of general applicability in corporate income
tax laws) and changes in the reserve requirements imposed by the Board of
Governors of the Federal Reserve System (or any successor), excluding the
Reserve Percentage, which additional or increased costs would increase the cost
of funding loans bearing interest at the LIBOR Rate.  In any such event, the
affected Lender shall give the Administrative Borrower and Agent written notice
of such a determination and adjustment and Agent promptly shall transmit the
notice to each other Lender and, upon its receipt of the notice from the
affected Lender, the Administrative Borrower may, by notice to such affected
Lender (i) require such Lender to furnish to the Administrative Borrower a
statement setting forth in reasonable detail the basis for adjusting such LIBOR
Rate and the method for determining the amount of such adjustment, or (ii) repay
the LIBOR Loans with respect to which such adjustment is made (together with any
amounts due under Section 2.3(f)).

 

(b)                              In the event that any change in market
conditions or any law, regulation, treaty, or directive, or any change therein
or in the interpretation of application thereof, shall at any time after the
date hereof, in the reasonable opinion of any Lender, make it unlawful or
impractical for such Lender to fund or maintain LIBOR Loans or to continue such
funding or maintaining, or to determine or charge interest rates at the LIBOR
Rate, such Lender shall give written notice of such changed circumstances to the
Administrative Borrower and Agent, and Agent promptly shall transmit the notice
to each other Lender and (i) in the case of any LIBOR Loans of such Lender that
are outstanding, the date specified in such Lender’s notice shall be deemed to
be the last day of the Interest Period of such LIBOR Loans, and interest upon
the LIBOR Loans of such Lender thereafter shall accrue interest at the rate then
applicable to Base Rate Loans hereunder, and (ii) the Borrowers shall not be
entitled to elect the LIBOR Option until such Lender determines that it would no
longer be unlawful or impractical to do so.

 

(c)                               The obligations of the Loan Parties under this
Section 2.13 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 

2.14.                Mitigation Obligations; Replacement of Lenders.

 

(a)                               If any Lender requires any Borrower to pay any
additional amounts under Section 16 or requests compensation under Section 2.12
or Section 2.13(a), or any Lender gives notice of the occurrence of
circumstances described in Section 2.13(b), then such Lender shall (at the
request of the Administrative Borrower) use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the sole judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to such
Section 16, 2.12 or 2.13(a) in the future or eliminate the circumstances
described in Section 2.13(b), as applicable, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender in any material respect.  The Borrowers hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

15

--------------------------------------------------------------------------------


 

(b)                              If any Lender requires a Borrower to pay any
additional amounts under Section 16 or requests compensation under Section 2.12
or Section 2.13(a), or any Lender gives notice of the occurrence of
circumstances described in Section 2.13(b), and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
clause (a) above, or if any Lender is a Defaulting Lender, then the
Administrative Borrower may, at its sole expense and effort, upon notice to such
Lender and Agent, require such Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 14), all of its interests, rights and obligations under
this Agreement and the other Loan Documents to an assignee that is reasonably
acceptable to Agent that shall assume such obligations (which assignee may be
another Lender, if such Lender accepts such assignment); provided that:

 

(i)                                  the Borrowers shall have paid to Agent any
assignment fees specified in Section 14;

 

(ii)                              Agent shall have received all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, the USA PATRIOT Act, for the assignee;

 

(iii)                          such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.3(f) and
Section 16);

 

(iv)                          in the case of any such assignment resulting from
payments required to be made pursuant to Section 16 or requests for compensation
made under Section 2.12 or Section 2.13(a), such assignment will result in a
reduction in such compensation or payments thereafter; and

 

(v)                              such assignment does not conflict with
applicable law.

 

Prior to the effective date of such assignment, the assigning Lender shall
execute and deliver an Assignment and Acceptance, subject only to the conditions
set forth above.  If the assigning Lender shall refuse or fail to execute and
deliver any such Assignment and Acceptance prior to the effective date of such
assignment, the assigning Lender shall be deemed to have executed and delivered
such Assignment and Acceptance.  Any such assignment shall be made in accordance
with the terms of Section 14.

 

2.15.                Extent of Each Borrower’s Liability, Contribution.

 

(a)                               Joint and Several Liability.  Each Borrower
agrees that it is jointly and severally liable for, and absolutely and
unconditionally guarantees to Agent and each Lender the prompt payment and
performance of, all Obligations under this Agreement and all agreements under
the Loan Documents.  Each Borrower agrees that its guaranty obligations
hereunder constitute a continuing guaranty of payment and not of collection,
that such obligations shall not be discharged until cash payment in full of the
Obligations, and that such obligations are absolute and unconditional,
irrespective of (i) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Borrower is or may become a party or be bound; (ii) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Agent and/or Lenders with
respect thereto; (iii) the existence, value or condition of, or failure to
perfect any of Agent’s Liens or to preserve rights against, any security or
guaranty for the Obligations or any action, or the absence of any action, by
Agent or Lenders in respect thereof (including the release of any security or
guaranty); (iv) the insolvency of any Borrower; (v) any election by Agent or any

 

16

--------------------------------------------------------------------------------


 

Lender in an Insolvency Proceeding for the application of Section 1111(b)(2) of
the Bankruptcy Code; (vi) any borrowing or grant of a Lien by any other
Borrower, as debtor-in-possession under Section 364 of the Bankruptcy Code or
otherwise; (vii) the disallowance of any claims of Agent or any Lender against
any Borrower for the repayment of any Obligations under Section 502 of the
Bankruptcy Code or otherwise; or (viii) any other action or circumstances that
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, except cash payment in full of all Obligations.

 

(b)                              [Reserved.]

 

(c)                               Contribution. Each Borrower hereby agrees that
it will not enforce any of its rights of contribution or subrogation against any
other Borrower with respect to any liability incurred by it hereunder or under
any of the other Loan Documents, any payments made by it to Agent or any Lender
with respect to any of the Obligations or any collateral security therefor until
such time as all of the Obligations have been paid in full in cash.  Any claim
which any Borrower may have against any other Borrower with respect to any
payments to Agent or any Lender on behalf of another Borrower hereunder are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.

 

(d)                              No Limitation on Liability. Nothing contained
in this Section 2.15 shall limit the liability of any Borrower to pay any
Obligations, whether arising from Loans made directly or indirectly to that
Borrower or to any other Borrower and all accrued interest, fees, expenses and
other related Obligations with respect thereto, for which each Borrower shall be
primarily liable for all purposes hereunder.

 

2.16.                RG Parent LLC as Agent for Borrowers.  Each Borrower hereby
irrevocably appoints RG Parent as the Administrative Borrower and
attorney-in-fact for all Borrowers (the “Administrative Borrower”) which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that another Borrower has been appointed Administrative
Borrower.  Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (a) to provide Agent with all notices and instructions
under this Agreement, and (b) to take such action as the Administrative Borrower
deems appropriate on its behalf to direct the disbursement of the Term Loan and
to exercise such other powers as are reasonably incidental thereto to carry out
the purposes of this Agreement.  It is understood that the handling of the Loan
Account and Collateral in a combined fashion, as more fully set forth herein, is
done solely as an accommodation to Borrowers in order to utilize the collective
borrowing powers of Borrowers in the most efficient and economical manner and at
their request, and that neither Agent nor any Lender shall incur liability to
any Borrower as a result hereof.  Each Borrower expects to derive benefit,
directly or indirectly, from the handling of the Loan Account and the Collateral
in a combined fashion since the successful operation of each Borrower is
dependent on the continued successful performance of the integrated group.  To
induce Agent and Lenders to do so, and in consideration thereof, each Borrower
hereby jointly and severally agrees to indemnify Agent and each Lender and hold
Agent and each Lender harmless against any and all liability, expense, loss or
claim of damage or injury, made against Agent or any Lender by any Borrower or
by any third party whosoever, arising from or incurred by reason of (a) the
handling of the Loan Account and Collateral of Borrowers as herein provided, or
(b) Agent’s or any Lender’s reliance on any instructions of the Administrative
Borrower, except that Borrowers will have no liability to Agent or any Lender
under this Section 2.16 with respect to any

 

17

--------------------------------------------------------------------------------


 

liability that has been finally determined by a court of competent jurisdiction
to have resulted solely from the gross negligence or willful misconduct of such
Person.

 

3.                                    SECURITY INTEREST.

 

3.1.                        Grant of Security Interest.  Each Loan Party hereby
grants, assigns, and pledges to Agent, for itself and for the benefit of each
Lender, to secure payment and performance of the Obligations, a continuing Lien
and security interest (hereinafter referred to as the “Security Interest”) in
all of such Loan Party’s right, title, and interest in and to the Collateral, as
security for the payment and performance of all Obligations.  Following request
by Agent, each Loan Party shall grant Agent, for itself and for the benefit of
each Lender, a Lien and Security Interest in all Commercial Tort Claims that it
may have against any Person.  The Security Interest created hereby secures the
payment and performance of the Obligations, whether now existing or arising
hereafter.  Without limiting the generality of the foregoing, this Agreement
secures the payment of all amounts which constitute part of the Obligations and
would be owed by any Loan Party to Agent or any Lender, but for the fact that
they are unenforceable or not allowable (in whole or in part) as a claim in an
Insolvency Proceeding involving any Borrower due to the existence of such
Insolvency Proceeding.  Notwithstanding anything contained in this Agreement to
the contrary, the term “Collateral” shall not include, and no Security Interest
is granted in, any Excluded Property.  This Agreement grants only the Security
Interests herein described and is not intended to and does not effect the
transfer of title of any trademark registration or application.

 

3.2.                        Loan Parties Remain Liable.  Anything herein to the
contrary notwithstanding, (a) Borrowers and each other Loan Party shall remain
liable under the contracts and agreements included in the Collateral to perform
all of the duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by Agent or any Lender of any
of the rights hereunder shall not release any Borrower or any other Loan Party
from any of its duties or obligations under such contracts and agreements
included in the Collateral, and (c) neither Agent nor any Lender shall not have
any obligation or liability under such contracts and agreements included in the
Collateral by reason of the Security Interest, nor shall Agent or any Lender be
obligated to perform any of the obligations or duties of any Borrower or any
other Loan Party thereunder or to take any action to collect or enforce any
claim for payment assigned hereunder.

 

3.3.                        Assignment of Insurance.  As additional security for
the Obligations, each Loan Party hereby grants and pledges to Agent, for itself
and for the benefit of each Lender, a lien and security interest in all rights
of such Borrower and such Loan Party under (a) the Key Man Life Insurance Policy
and (b) every policy of insurance covering the Collateral and all other assets
and property of each Borrower and each other Loan Party (including, without
limitation business interruption insurance and proceeds thereof) and all
business records and other documents relating to it, and all monies (including
proceeds and refunds) that may be payable under any such policy.  After the
occurrence and during the continuation of an Event of Default, Agent may (but
need not), in Agent’s or any Borrower’s or any other Loan Party’s name, and upon
notice to Administrative Borrower, execute and deliver proofs of claim, receive
payment of proceeds and endorse checks and other instruments representing
payment of the policy of insurance, and adjust, litigate, compromise or release
claims against the issuer of any policy.

 

3.4.                        Financing Statements.  Each Borrower and each other
Loan Party authorizes Agent to file financing statements describing Collateral
to perfect Agent’s Security Interest in the Collateral, and Agent may describe
or indicate the Collateral as “all assets of debtor, whether now owned or
hereafter acquired or arising, together with all proceeds thereof” or words of
similar meaning.

 

3.5.                        Intercreditor Agreement.  Notwithstanding anything
herein to the contrary, so long as the ABL Obligations remain outstanding, any
provision hereof that requires any Loan Party to (a) deliver

 

18

--------------------------------------------------------------------------------


 

any Collateral  to Agent or (b) provide that Agent have control over such
Collateral, may, if required by the terms of the Intercreditor Agreement, be
satisfied by (x) the delivery of such Collateral by such Loan Party to the ABL
Lender, and (y) providing that the ABL Lender be provided with control with
respect to such Collateral (for the benefit of Agent to the extent provided for
in the Intercreditor Agreement).  Any reference in this Agreement to a “first
priority lien” or words of similar effect in describing the security interests
created hereunder shall be understood to refer to such priority subject, in the
case of ABL Priority Collateral, to the claims of ABL Lender as set forth in the
Intercreditor Agreement. All representations, warranties and covenants in this
Agreement shall be subject to the provisions and qualifications set forth in
this Section 3.5.

 

4.                                    CONDITIONS.

 

4.1.                        Conditions Precedent to the making of the Term
Loan.  The obligations of Lenders to make the Term Loan provided for hereunder
on the Closing Date is subject to the fulfillment of the conditions precedent
set forth on Exhibit B (the making of the Term Loan on the Closing Date by a
Lender to be conclusive evidence of its satisfaction or waiver of such
conditions precedent).

 

5.                                    REPRESENTATIONS AND WARRANTIES.

 

In order to induce Agent and Lenders to enter into this Agreement, each Borrower
and each other Loan Party makes the representations and warranties to Agent and
Lenders set forth on Exhibit D.  Each of such representations and warranties
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Incremental Term Loan made hereunder thereafter, as though made on and as
of the date such Incremental Term Loan is made (except to the extent that such
representations and warranties relate solely to an earlier date in which case
such representations and warranties shall have been true and correct in all
material respects as of such earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement.

 

6.                                    AFFIRMATIVE COVENANTS.

 

Each Borrower and each other Loan Party covenants and agrees that, until payment
in full of the Obligations (other than contingent indemnification obligations
not yet accrued and payable), each Borrower and each other Loan Party shall and
shall cause their respective Subsidiaries to comply with each of the following:

 

6.1.                        Financial Statements, Reports, Certificates. 
Deliver to Agent copies of each of the financial statements, reports, and other
items set forth on Schedule 6.1 no later than the times specified therein.  In
addition, each Borrower agrees that no Subsidiary of a Borrower will have a
fiscal year different from that of Borrowers.  Each Loan Party agrees to
maintain a system of accounting that enables such Loan Party to produce
financial statements in accordance with GAAP.  Each Loan Party shall also
(a) keep a reporting system that shows all additions, sales, claims, returns,
and allowances with respect to the sales of such Loan Party and its
Subsidiaries, and (b) maintain its billing systems/practices substantially as in
effect as of the Closing Date or otherwise consistent with past practices and
shall only make material modifications thereto following prior notice to Agent.

 

6.2.                        Collateral Reporting.  Provide Agent with each of
the reports set forth on Schedule 6.2 at the times specified therein.

 

19

--------------------------------------------------------------------------------


 

6.3.                        Existence.  Except as otherwise permitted under
Section 7.3 or Section 7.4, at all times maintain and preserve in full force and
effect (a) its existence (including being in good standing, to the extent such
concept exists, in its jurisdiction of organization) and (b) all rights and
franchises, licenses and permits material to its business; provided, however,
that no Loan Party nor any of its Subsidiaries shall be required to preserve any
such right or franchise, licenses or permits if (i) such Person shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of such Person, and that the loss thereof is not disadvantageous in any
material respect to such Person or to Agent or Lenders and (ii) the failure to
do so would not reasonably be expected to result in a Material Adverse Change.

 

6.4.                        Maintenance of Properties.  Maintain and preserve
all of its tangible assets that are necessary or useful in the proper conduct of
its business in good working order and condition, ordinary wear, tear and
casualty excepted and Permitted Dispositions excepted (and except where the
failure to so maintain and preserve such assets could not reasonably be expected
to result in a Material Adverse Change), and comply with the provisions of all
leases to which it is a party as lessee, so as to prevent the loss or forfeiture
thereof, unless such provisions are the subject of a Permitted Protest or
failure to do so would not reasonably be expected to result in a Material
Adverse Change.

 

6.5.                        Taxes.

 

(a)                               Cause all material assessments and taxes
imposed, levied, or assessed against any Loan Party or its Subsidiaries, or any
of their respective assets or in respect of any of its income, businesses, or
franchises to be paid in full, before delinquency or before the expiration of
any extension period, except (x) to the extent that the validity of such
assessment or tax shall be the subject of a Permitted Protest and so long as, in
the case of an assessment or tax that has or may become a Lien against any of
the Collateral, (i) such contest proceedings conclusively operate to stay the
sale of any portion of the Collateral to satisfy such assessment or tax, and
(ii) any such other Lien is at all times subordinate to Agent’s Liens or (y) for
taxes in an aggregate amount not in excess of $50,000.

 

(b)                              Make timely payment or deposit of all material
tax payments and withholding taxes required of it and them by applicable laws,
including those applicable laws concerning F.I.C.A., F.U.T.A., state disability,
and local, state, and federal income taxes, and will, upon request, furnish
Agent with proof indicating that such Loan Party and its Subsidiaries have made
such payments or deposits except to the extent subject to a Permitted Protest.

 

6.6.                        Insurance.  At Borrowers’ expense, maintain
insurance with respect to the assets of each Loan Party and each of its
Subsidiaries wherever located, covering liabilities, losses or damages as are
customarily insured against by other Persons engaged in the same or similar
businesses.  Borrowers also shall maintain, with respect to each Loan Party and
each of its Subsidiaries, business interruption insurance, general liability
insurance, flood insurance for Real Property Collateral located in a flood
plain, product liability insurance, director’s and officer’s liability
insurance, fiduciary liability insurance, and employment practices liability
insurance, as well as insurance against larceny, embezzlement, and criminal
misappropriation.  All such policies of insurance shall be with financially
sound and reputable insurance companies having a financial strength rating of at
least A- by A.M. Best Company or that are otherwise reasonably acceptable to
Agent and in such amounts as is carried generally in accordance with sound
business practice by companies in similar businesses similarly situated and
located and in any event in amount, adequacy and scope reasonably satisfactory
to Agent.  Unless otherwise agreed by Agent, (i) all property insurance policies
covering the Collateral are to be made payable to Agent for the benefit of
Lenders, as its interests may appear, in case of loss, pursuant to a lender loss
payable endorsement reasonably acceptable to Agent and are to contain such other
provisions as Agent may reasonably require to fully protect the Agent’s interest
in the Collateral and to any payments to be made

 

20

--------------------------------------------------------------------------------


 

under such policies and (ii) such evidence of property and general liability
insurance shall be delivered to Agent, with the lender loss payable endorsements
(but only in respect of Collateral) and additional insured endorsements (with
respect to general liability coverage) in favor of Agent and such policies shall
provide for not less than 30 days (10 days in the case of non-payment) prior
written notice to Agent of the exercise of any right of cancellation.  If
Borrowers fail to maintain such insurance, Agent may arrange for such insurance,
but at Borrowers’ expense and without any responsibility on Agent’s part for
obtaining the insurance, the solvency of the insurance companies, the adequacy
of the coverage, or the collection of claims.  Administrative Borrower shall
give Lender prompt notice of any loss exceeding $1,000,000 covered by Borrowers’
casualty or business interruption insurance.  Upon the occurrence of an Event of
Default, subject to the terms of the Intercreditor Agreement, Agent shall have
the sole right to file claims under any property and general liability insurance
policies in respect of the Collateral, to receive and give acquittance for any
payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.

 

6.7.                        Inspections, Exams, Collateral Exams and
Appraisals.  Permit Agent and each of Agent’s duly authorized representatives to
visit any of its properties and inspect any of its assets or books and records,
to conduct inspections, exams and appraisals of the Collateral, to examine and
make copies of its books and records, and to discuss its affairs, finances, and
accounts with, and to be advised as to the same by, its officers and employees
at such reasonable times and intervals as Agent may designate and, so long as no
Default or Event of Default exists, with reasonable prior written notice to
Borrowers. Notwithstanding anything to the contrary in this Section 6.7, no Loan
Party or any of its Subsidiaries will be required to disclose, permit the visit,
inspection, examination, or discussion of, any document, information or other
matter that (x) constitutes non-financial trade secrets or non-financial
proprietary information of such Loan Party, (y) in respect of which disclosure
to Agent or the Lenders (or their representatives) is prohibited by law or any
binding legal agreement or (z) is subject to attorney-client or similar
privilege or constitutes attorney work product.  Agent shall give Administrative
Borrower the opportunity to participate in any discussions with Borrowers’
independent public accountants.

 

6.8.                        Account Verification.  Permit Agent, in Agent’s name
or in the name of a nominee of Agent, to verify the validity, amount or any
other matter relating to any Account, by mail, telephone, facsimile transmission
or otherwise.  Further, at the request of Agent, Borrowers shall send requests
for verification of Accounts or send notices of assignment of Accounts to
Account Debtors and other obligors.

 

6.9.                        Compliance with Laws.  Comply with the requirements
of all applicable laws, rules, regulations, and orders of any Governmental
Authority, other than laws, rules, regulations, and orders the non-compliance
with which, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Change.

 

6.10.                Environmental.

 

(a)                               Keep any property either owned or operated by
any Borrower or any other Loan Party or its Subsidiaries free of any
Environmental Liens securing obligations or liabilities in excess of $250,000 or
post bonds or other financial assurances reasonably satisfactory to Agent and in
an amount sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens;

 

(b)                              Comply with Environmental Laws, except to the
extent that failure to do so would not reasonably be expected to result in a
Material Adverse Change, and provide to Agent documentation of such compliance
which Agent reasonably requests;

 

21

--------------------------------------------------------------------------------

 


 

(c)                               Promptly notify Agent of any release of which
any Borrower or any other Loan Party has knowledge of a Hazardous Material that
would reasonably be expected to result in a Material Adverse Change from or onto
property owned or operated by any Loan Party or any of its Subsidiaries and take
any Remedial Actions required to abate said release or otherwise to come into
compliance with applicable Environmental Law, except to the extent that such
non-compliance would not reasonably be expected to result in a Material Adverse
Change; and

 

(d)                              Promptly, but in any event within 5 Business
Days of its receipt thereof, provide Agent with written notice of any of the
following:  (i) notice that an Environmental Lien has been filed against any of
the real or personal property of any Loan Party or its Subsidiaries,
(ii) commencement of any Environmental Action or written notice that an
Environmental Action will be filed against any Loan Party or any of its
Subsidiaries, and (iii) written notice of a violation by Parent or any of its
Subsidiaries, a citation of Parent or any of its Subsidiaries, or any other
administrative order from a Governmental Authority in respect of an
Environmental Action or violation of Environmental Law by Parent or any of its
Subsidiaries.

 

6.11.                Disclosure Updates.

 

(a)                               Promptly and in no event later than 5 Business
Days after obtaining knowledge thereof, notify Agent in writing:

 

(i)                                  if any written information, exhibit, or
report furnished to Agent contained, at the time it was furnished, any untrue
statement of a material fact or omitted to state any material fact necessary to
make the statements contained therein not materially misleading in light of the
circumstances in which made.  Any notification pursuant to the foregoing
provision will not cure or remedy the effect of the prior untrue statement of a
material fact or omission of any material fact nor shall any such notification
have the effect of amending or modifying this Agreement or any of the Schedules
hereto;

 

(ii)                              of all actions, suits, or proceedings brought
by or against any Loan Party or any of its Subsidiaries before any court or
Governmental Authority which reasonably could be expected to result in a
Material Adverse Change;

 

(iii)                          of any material disputes or similar material
claims by any Borrower’s customers with respect to an Account in an amount in
excess of $250,000;

 

(iv)                          of any material loss or damage to any Collateral;
or

 

(v)                              of a violation by any Loan Party or Subsidiary
thereof of any law, rule or regulation, the non-compliance with which reasonably
could be expected to result in a Material Adverse Change.

 

(b)                              Promptly upon obtaining knowledge thereof after
the occurrence thereof, notify Agent in writing of any event or condition which
constitutes a Default or an Event of Default and, upon Agent’s written request,
provide a statement of the action that such Borrower proposes to take with
respect to such Default or Event of Default.

 

(c)                               Prior to consigning or selling on conditional
terms of sale (including bill and hold, sale or return, sale on approval, or
other similar conditional terms of sale) any Inventory with an aggregate value
in excess of $250,000 pursuant to a new arrangement after the Closing Date with
a

 

22

--------------------------------------------------------------------------------


 

customer not previously involved in any such arrangement, provide Agent with
written notice of such arrangement, including the details thereof.

 

(d)                              Upon the reasonable request of Agent, each Loan
Party shall deliver to Agent any other materials, reports, records or
information reasonably requested relating to the operations, business affairs,
financial condition of any Loan Party or its Subsidiaries or the Collateral.

 

6.12.                Collateral Covenants.

 

(a)                               Possession of Collateral.  In each case
subject to the terms of the Intercreditor Agreement and Section 3.5, in the
event that any Collateral, including Proceeds, is evidenced by or consists of
Negotiable Collateral, Investment Related Property, or Chattel Paper, in each
case having an individual value of $250,000 or more or an aggregate value of
$500,000 or more, the Loan Parties shall promptly (and in any event within 5
Business Days after receipt thereof or such longer period as Agent agrees),
notify Agent thereof, and if and to the extent that perfection or priority of
Agent’s Liens is dependent on or enhanced by possession, the applicable Loan
Party, promptly (and in any event within 5 Business Days) after request by
Agent, shall execute such other documents and instruments as shall be requested
by Agent or, if applicable, endorse and deliver physical possession of such
Negotiable Collateral, Investment Related Property, or Chattel Paper to Agent
(or, in the case of ABL Priority Collateral, if required by the Intercreditor
Agreement, the ABL Lender), together with such undated powers (or other relevant
document of assignment or transfer acceptable to Agent) endorsed in blank as
shall be requested by Agent, and shall do such other acts or things reasonably
requested by Agent and deemed necessary or desirable by Agent to perfect and
protect Agent’s Liens therein.

 

(b)                              Chattel Paper.

 

(i)                                  In each case subject to the terms of the
Intercreditor Agreement and Section 3.5, promptly (and in any event within  5
Business Days or such longer period as Agent agrees) after request by Agent,
each Loan Party shall take all steps reasonably requested by Agent and necessary
to grant Agent control of all electronic Chattel Paper of any Loan Party in
accordance with the Code and all “transferable records” as that term is defined
in Section 16 of the Uniform Electronic Transaction Act and Section 201 of the
federal Electronic Signatures in Global and National Commerce Act as in effect
in any relevant jurisdiction, to the extent that the individual value of such
electronic Chattel Paper equals or exceeds $250,000 individually or $500,000 in
the aggregate; and

 

(ii)                              Subject to the terms of the Intercreditor
Agreement and Section 3.5, if any Loan Party retains possession of any Chattel
Paper or instruments (which retention of possession shall be subject to the
extent permitted hereby), promptly upon the request of Agent, such Chattel Paper
and instruments shall be marked with a legend in form and substance satisfactory
to Agent with a reference to the fact that such Chattel Paper or instruments are
subject to the Security Interest of Agent.

 

(c)                               Control Agreements.

 

(i)                                  In each case subject to the terms of the
Intercreditor Agreement and Section 3.5, and except to the extent otherwise
provided by Section 7.11 and other than with respect to Excluded Accounts, each
Loan Party shall obtain a Control Agreement, from each bank maintaining a
Deposit Account for such Loan Party (in the case of Deposit Accounts maintained
as of the Closing Date, no later than 90 days (or such longer period as Agent
shall agree) after the Closing Date);

 

(ii)                              In each case subject to the terms of the
Intercreditor Agreement and Section 3.5, and except to the extent otherwise
provided by Section 7.11, each Loan Party shall obtain a

 

23

--------------------------------------------------------------------------------


 

Control Agreement from each securities intermediary or commodities intermediary
issuing or holding any financial assets or commodities to or for any Loan Party
(other than, for the avoidance of doubt, with respect to any Treasury Shares
Account) (in the case of financial assets or commodities of the Loan Parties as
of the Closing Date, no later than 90 days (or such longer period as Agent shall
agree) after the Closing Date); and

 

(iii)                          In each case subject to the terms of the
Intercreditor Agreement and except to the extent otherwise provided by
Section 7.11, each Loan Party shall cause Agent to obtain “control”, as such
term is defined in the Code, with respect to all of such Loan Party’s investment
property (other than, for the avoidance of doubt, with respect to any Treasury
Shares Account).

 

(d)                              Letter-of-Credit Rights.  In each case subject
to the terms of the Intercreditor Agreement and Section 3.5, if the Loan Parties
(or any of them) are or become the beneficiary of any letter of credit (other
than any ABL Priority Collateral) having an individual value of $250,000 or more
or aggregate value of $500,000 or more, then the applicable Loan Party or Loan
Parties shall promptly (and in any event within 5 Business Days after becoming a
beneficiary or such longer period as Agent agrees), notify Agent thereof and,
promptly (and in any event within 5 Business Days or such longer period as Agent
agrees) after request by Agent, use commercially reasonable efforts to enter
into an agreement with Agent, ABL Lender and the issuer or confirming bank with
respect to letter-of-credit rights assigning such letter-of-credit rights to
Agent.

 

(e)                               Commercial Tort Claims.  On each date on which
a Compliance Certificate is required to be delivered pursuant to this Agreement,
each Loan Party shall notify Agent in writing of any commercial tort claim
acquired by such Loan Party and known by such Loan Party to be in existence as
of such date and not previously identified to Agent in an amount reasonably
estimated by such Loan Party to be in excess of $250,000 individually or
$500,000 in the aggregate and provide reasonably specific descriptions of each
such commercial tort claim;

 

(f)                                Government Contracts.  Other than Accounts
and Chattel Paper the aggregate value of which does not at any one time exceed
$250,000, if any Account or Chattel Paper of any Loan Party  arises out of a
contract or contracts with the United States of America or any State or any
department, agency, or instrumentality thereof, Loan Parties shall promptly (and
in any event within 5 Business Days of the creation thereof) notify Agent
thereof and, promptly (and in any event within 5 Business Days) after request by
Agent, execute any instruments or take any steps reasonably required by Agent in
order that all moneys due or to become due under such contract or contracts
shall be assigned to Agent, for the benefit of Agent and each Lender, and shall
provide written notice thereof under the Assignment of Claims Act or other
applicable law.

 

(g)                               Intellectual Property.

 

(i)                                  Upon the request of Agent, in order to
facilitate filings with the PTO and the United States Copyright Office, each
Loan Party shall execute and deliver to Agent one or more Copyright Security
Agreements or Patent and Trademark Security Agreements to further evidence
Agent’s Lien on such Loan Party’s U.S. issued, registered or applied-for
Patents, Trademarks, or Copyrights;

 

(ii)                              Each Loan Party shall have the duty, with
respect to Intellectual Property that is necessary in the conduct of such Loan
Party’s business, to protect and diligently enforce and defend at such Loan
Party’s expense its Intellectual Property in the exercise of such Loan Party’s
reasonable business judgment, including (A) to diligently enforce and defend,
including, where determined to be appropriate in the exercise of such Loan
Party’s reasonable business judgment suing for infringement,

 

24

--------------------------------------------------------------------------------


 

misappropriation, or dilution and to recover any and all damages for such
infringement, misappropriation, or dilution, and filing for opposition,
interference, and cancellation against conflicting Intellectual Property rights
of any Person, (B) to prosecute diligently any trademark application or service
mark application that is part of the Trademarks pending as of the date hereof or
hereafter, (C) to prosecute diligently any patent application that is part of
the Patents pending as of the date hereof or hereafter, and (D) to take all
reasonable and necessary action to preserve and maintain all of such Loan
Party’s Trademarks, Patents, Copyrights, and its rights therein, including
paying all required maintenance fees and filing of required applications for
renewal, affidavits of use, and affidavits of noncontestability, in each case,
except to the extent that the failure to do any of the foregoing would not
reasonably be expected to result in a Material Adverse Change.  No Loan Party
shall abandon any Intellectual Property, except to the extent that such
abandonment would not reasonably be expected to result in a Material Adverse
Change or otherwise constitute a Permitted Disposition.  Each Loan Party shall
take the steps described in this Section 6.12(g)(ii) with respect to all new or
acquired Intellectual Property to which it or any of its Subsidiaries is now or
later becomes entitled that is necessary in the conduct of such Loan Party’s or
Subsidiary’s business;

 

(iii)                          Each Loan Party acknowledges and agrees that
Agent shall have no duties with respect to any Intellectual Property or
Intellectual Property Licenses of any Loan Party.  Without limiting the
generality of this Section 6.12(g)(iii), each Loan Party acknowledges and agrees
that Agent shall not be under any obligation to take any steps necessary to
preserve rights in the Collateral consisting of Intellectual Property or
Intellectual Property Licenses against any other Person, but Agent may do so at
its option from and after the occurrence and during the continuance of an Event
of Default, and all expenses incurred in connection therewith (including
reasonable fees and expenses of attorneys and other professionals) shall be for
the sole account of Loan Party and shall constitute Obligations;

 

(iv)                          Each Loan Party shall promptly file an application
with the United States Copyright Office for any Copyright owned by such Loan
Party that has not been registered with the United States Copyright Office,
except to the extent that such failure to register would not reasonably be
expected to result in a Material Adverse Change.  Any expenses incurred in
connection with the foregoing shall be borne by the Loan Parties; and

 

(v)                              If any Loan Party shall enter into any material
Intellectual Property License to receive any license or rights in any
Intellectual Property of any other Person, such Loan Party shall promptly
thereafter use commercially reasonable efforts to deliver a licensor’s consent,
in form and substance reasonably satisfactory to Agent, with respect to such
license or rights in such Intellectual Property.

 

(h)                              Investment Related Property.

 

(i)                                  Upon the occurrence and during the
continuance of an Event of Default and subject to the terms of the Intercreditor
Agreement, following the written request of Agent, all sums of money and
property paid or distributed in respect of the Investment Related Property that
are received by any Loan Party shall be held by such Loan Party in trust for the
benefit of Agent and Lenders, and to the extent constituting Term Priority
Collateral, such Loan Party shall deliver it promptly to Agent in the exact form
received; and

 

(ii)                              Subject to the terms of the Intercreditor
Agreement and any limitations and exceptions in any Loan Document, each Loan
Party shall, upon the written request of Agent, cooperate with Agent in
obtaining necessary approvals and making necessary filings under federal, state
or local law to effect the perfection of the Security Interest on the Investment
Related Property.

 

25

--------------------------------------------------------------------------------


 

(i)                                  Real Property; Fixtures.  Subject to the
terms of the Intercreditor Agreement, upon the acquisition by any Loan Party of
any fee interest in Real Property located in the United States with a fair
market value of $500,000 as estimated by such Loan Party in good faith, such
Loan Party will promptly (and in any event within 30 Business Days of
acquisition or such longer period as Agent agrees) notify Agent of the
acquisition of such Real Property and will grant to Agent, for itself and for
the benefit of the Lenders, a mortgage on each fee interest in such Real
Property now or hereafter owned by such Loan Party, which Real Property shall
not be subject to any other Liens except Permitted Liens, and shall deliver such
other customary documentation and opinions, in form and substance reasonably
satisfactory to Agent, in connection with the grant of such mortgage as Agent
shall reasonably request, including appraisals, title insurance policies and
endorsements, surveys, financing statements, fixture filings, flood insurance,
flood insurance certifications and environmental audits and such Loan Party
shall pay all recording costs, mortgage registration taxes, intangible taxes and
other fees and costs (including reasonable and documented out of pocket
attorney’s fees and expenses) incurred in connection therewith.  All such
appraisals, title insurance policies and endorsements, environmental audits and
surveys shall be prepared or issued by parties reasonably acceptable to Agent.
To the extent permitted by applicable law, all of the Collateral shall remain
personal property regardless of the manner of its attachment or affixation to
real property.

 

(j)                                  Controlled Accounts.

 

(i)                                  Each Loan Party shall  (A) take reasonable
steps to ensure that all of the Account Debtors of each Loan Party forward
payment of the amounts owed by them to such Loan Party directly to an account
with one or more banks set forth on Schedule 6.12(j) to the Information
Certificate or another financial institution that has executed a Control 
Agreement (each a “Controlled Account Bank”), and (B) deposit or cause to be
deposited promptly, and in any event no later than the third Business Day after
the date of receipt thereof (or such longer period as Agent agrees), all of
their cash Collections (including those sent directly by their Account Debtors
to a Loan Party) into a bank account of such Loan Party (each, a “Controlled
Account”) at one of the Controlled Account Banks; provided that the foregoing
clauses (A) and (B) shall not be applicable to (i) petty cash not in excess of
$250,000 in the aggregate held at retail stores of Parent or any of its
Subsidiaries and (ii) cash or Cash Equivalents (or amounts on deposit in any
Deposit Account or Securities Account) reasonably expected by the Borrowers to
be used to pay any taxes required to be paid or incurred in connection with any
transaction consummated pursuant to the Asset Purchase Agreements.

 

(ii)                              Subject to any post-closing period provided
for pursuant to Section 6.18, each Loan Party shall maintain Control Agreements
with each Controlled Account Bank (other than any Controlled Account Bank where
no Loan Party maintains a Deposit Account or Securities Account), in form and
substance reasonably acceptable to Agent with respect to each Controlled
Account. After the occurrence and during the continuance of an Event of Default,
subject to the terms of the Intercreditor Agreement, Agent shall have the sole
and exclusive right to direct, and is hereby authorized to give instructions
pursuant to such Control Agreement directing, the disposition of funds in the
Controlled Accounts (any such instructions, an “Activation Notice”) to Agent on
a daily basis, either to any account maintained by Agent at said Controlled
Account Bank or by wire transfer to appropriate account(s) of Agent as Agent may
direct and, in each case, to be applied to the Obligations in the manner set
forth in Section 2.4(e).  To the extent Agent issues an Activation Notice, Agent
agrees to rescind such Activation Notice at such time as no Event of Default
shall exist (it being understood that, notwithstanding any such rescission,
Agent shall have the right and is authorized to issue an additional Activation
Notice if an Event of Default shall exist at any time thereafter).

 

For the avoidance of doubt, all notices required under this Section 6.12 shall
be in writing.

 

26

--------------------------------------------------------------------------------


 

6.13.                Credit Card Notifications.  Within 60 days following the
Closing Date (or such longer period as Agent agrees), each Loan Party shall
deliver to the Agent copies of credit card notifications (each, a “Credit Card
Notification”) in form and substance reasonably satisfactory to Agent which have
been executed on behalf of such Loan Party and delivered to such Loan Party’s
Credit Card Issuers and Credit Card Processors listed on Schedule 5.15(b) of the
Information Certificate.

 

6.14.                Material Contracts.  Borrowers shall maintain all Material
Contracts in full force and effect and shall not default in the payment or
performance of any obligations thereunder, except as would not reasonably be
expected to result in a Material Adverse Change.  At the request of Agent,
(a) Borrowers shall promptly, but in any event within 5 Business Days following
such written request therefor, provide Agent with copies of (i) each Material
Contract entered into since the delivery of the previous Compliance Certificate
and (ii) each material amendment or modification of any Material Contract
entered into since the delivery of the previous Compliance Certificate, and
(b) Borrowers shall use commercially reasonable efforts to obtain a “no-offset”
letter in form and substance reasonably acceptable to Agent from each customer
of a Borrower which is a party to any Material Contract.

 

6.15.                Location of Inventory and Equipment.  Keep the Inventory
and Equipment (other than Inventory in transit, vehicles and Equipment out for
repair) of each Loan Party with an aggregate value in excess of $250,000 only at
the locations identified on Schedule 5.29 to the Information Certificate and
keep the chief executive office of each Loan Party only at the locations
identified on Schedule 5.6(b) to the Information Certificate unless Borrowers
amend Schedules 5.6(b) or 5.29 to the Information Certificate (as applicable) by
written notice to Agent (a) with respect to Schedule 5.29 to the Information
Certificate, not less than 10 days prior (or such shorter period as Agent
agrees) to the date on which such Inventory or Equipment is moved to a location
not identified on Schedule 5.29 to the Information Certificate and (b) with
respect to Schedule 5.6(b) to the Information Certificate, not less than 10 days
prior (or such shorter period as Agent agrees) to the date on which the chief
executive office is moved to a location not identified on Schedule 5.6(b) to the
Information Certificate.

 

6.16.                Further Assurances.

 

(a)                               Subject to the terms of the Intercreditor
Agreement and any limitations and exceptions in any Loan Document, at any time
upon the reasonable request of Agent, each Loan Party shall execute or deliver
to Agent any and all financing statements, fixture filings, security agreements,
pledges, assignments, endorsements of certificates of title, mortgages, deeds of
trust, opinions of counsel, and all other documents (the “Additional Documents”)
that Agent may reasonably request and in form and substance reasonably
satisfactory to Agent, to create, perfect, and continue perfection or to better
perfect Agent’s Liens in all of the assets of each Loan Party (whether now owned
or hereafter arising or acquired, tangible or intangible, real or personal), and
in order to fully consummate all of the transactions contemplated hereby and
under the other Loan Documents.  To the maximum extent permitted by applicable
law, if a Borrower or any other Loan Party refuses or fails to execute or
deliver any reasonably requested Additional Documents, such Borrower and such
other Loan Party hereby authorizes Agent to execute any such Additional
Documents in the applicable Borrower’s or other Loan Party’s name, as
applicable, and authorizes Agent to file such executed Additional Documents in
any appropriate filing office.  In furtherance and not in limitation of the
foregoing, each Borrower and each other Loan Party shall take such actions as
Agent may reasonably request from time to time to ensure that the Obligations
are guaranteed by the Guarantors and are secured by substantially all of the
assets of each Borrower and each other Loan Party to the extent required by the
Loan Documents.

 

(b)                              Each Borrower and each other Loan Party
authorizes the filing by Agent of financing or continuation statements, or
amendments thereto, and, subject to the limitations and exceptions set forth in
the Loan Documents, such Loan Party will execute and deliver to Agent such other

 

27

--------------------------------------------------------------------------------


 

instruments or notices, as Agent may reasonably request, in order to perfect and
preserve the Security Interest granted or purported to be granted hereby.

 

(c)                               Each Borrower and each other Loan Party
authorizes Agent at any time and from time to time to file, transmit, or
communicate, as applicable, financing statements and amendments (i) describing
the Collateral as “all assets of debtor, whether now owned or hereafter acquired
or arising, together with all proceeds thereof” or words of similar meaning,
(ii) describing the Collateral as being of equal or lesser scope or with greater
detail, or (iii) that contain any information required by Part 5 of Article 9 of
the Code for the sufficiency or filing office acceptance of such financing
statement.

 

(d)                              Each Borrower and each other Loan Party
acknowledges that no Loan Party is authorized to file any financing statement or
amendment or termination statement with respect to any financing statement filed
in connection with this Agreement without the prior written consent of Agent,
subject to such Loan Party’s rights under Section 9-509(d)(2) of the Code.

 

6.17.                Formation of Subsidiaries.  At the time that any Loan Party
forms any direct or indirect Subsidiary or acquires any direct or indirect
Subsidiary after the Closing Date, such Loan Party shall (a) within 15 days of
such formation or acquisition (or such later date as permitted by Agent in its
sole discretion) cause any such new Subsidiary to provide to Agent with a
Joinder Agreement and (in the case of a Subsidiary becoming a Guarantor) a
joinder to the Guaranty, together with such other security documents, as well as
appropriate financing statements (and with respect to all property subject to a
mortgage, fixture filings), all in form and substance reasonably requested by
Agent and reasonably satisfactory to Agent (including being sufficient to grant
Agent a first priority Lien (subject to Permitted Liens) in and to the assets of
such newly formed or acquired Subsidiary, subject to the terms of the
Intercreditor Agreement and any limitations and exceptions in any Loan Document)
to the extent required by the Loan Documents; provided that the foregoing shall
not be required to be provided to Agent with respect to any (x) Domestic Foreign
Holding Company or (y) Subsidiary that is a CFC if providing any of the
foregoing would result in adverse tax consequences or the costs to the Loan
Parties of providing such Guaranty, executing any security documents or
perfecting the security interests created thereby are unreasonably excessive (as
determined by Agent in consultation with Borrowers) in relation to the benefits
to Agent and Lenders of the security or guarantee afforded thereby, (b) within
15 days of such formation or acquisition (or such later date as permitted by
Agent in its sole discretion) provide to Agent a pledge agreement and, subject
to the terms of the Intercreditor Agreement and any limitations and exceptions
in any Loan Document, appropriate certificates and powers or financing
statements, pledging all of the direct or beneficial ownership interest in such
new Subsidiary owned by a Loan Party; provided that only 65% of the total
outstanding voting Stock of any (x) Domestic Foreign Holding Company owned by a
Loan Party and (y) first tier Subsidiary that is a CFC owned by a Loan Party
(and none of the Stock of any Subsidiary of such CFC or Domestic Foreign Holding
Company) shall be required to be pledged if pledging a greater amount would
result in adverse tax consequences or the costs to the Loan Parties of providing
such pledge or perfecting the security interests created thereby are
unreasonably excessive (as determined by Agent in consultation with Borrowers)
in relation to the benefits to Agent and Lenders of the security afforded
thereby (with any foreign stock pledges be prepared in conformity with
applicable local law (and with the advice of local counsel in such jurisdiction)
to the extent the applicable foreign Subsidiary has a value of more than
$1,000,000), and (c) within 15 days of such request by Agent  (or such later
date as permitted by Agent in its sole discretion) provide to Agent, upon its
reasonable request, all other documentation which in its opinion is appropriate
with respect to the execution and delivery of the applicable documentation
referred to above (including policies of title insurance or other documentation
with respect to all Real Property owned in fee by a Loan Party and required
hereunder to be subject to a mortgage).  Any document, agreement, or instrument
executed or issued pursuant to this Section 6.17 shall be a Loan Document.

 

28

--------------------------------------------------------------------------------


 

6.18.                Post-Closing Obligations.  The Loan Parties shall comply
with each requirement set forth on Exhibit C on or before the date referred to
in Exhibit C (or such later date as Agent shall agree).

 

7.                                    NEGATIVE COVENANTS.

 

Each Loan Party covenants and agrees that, until payment in full of the
Obligations (other than contingent indemnification obligations not yet accrued
and payable), no Borrower and no other Loan Party will do, nor will any Borrower
or any other Loan Party permit any of its Subsidiaries (as applicable) to do any
of the following:

 

7.1.                        Indebtedness.  Create, incur, assume, suffer to
exist, guarantee, or otherwise become or remain, directly or indirectly, liable
with respect to any Indebtedness, except for Permitted Indebtedness.

 

7.2.                        Liens.  Create, incur, assume, or suffer to exist,
directly or indirectly, any Lien on or with respect to any of its assets, of any
kind, whether now owned or hereafter acquired, or any income or profits
therefrom, except for Permitted Liens.

 

7.3.                        Restrictions on Fundamental Changes.

 

(a)                               Merge or consolidate with or into any other
Person, except for (i) any merger or consolidation between Loan Parties,
provided that a Borrower must be the surviving entity of any such merger to
which a Borrower is a party and Parent must be the surviving entity of any such
merger to which Parent is a party, (ii) any merger or consolidation between
Subsidiaries that are not Loan Parties, (iii) any Guarantor may merge or
consolidate with or into any other Guarantor, (iv) any merger or consolidation
to effect a transaction permitted by Section 7.4 or a Permitted Investment and
(v) the transactions occurring on the Closing Date.

 

(b)                              Liquidate, wind up, or dissolve itself (or
suffer any liquidation or dissolution), except for (i) the liquidation or
dissolution of Subsidiaries of any Borrower with nominal assets and nominal
liabilities, provided, that, Administrative Borrower shall provide Agent with at
least 10 days’ prior written notice (or such shorter period as Agent agrees) of
any such liquidation or dissolution, (ii) the liquidation or dissolution of a
Loan Party (other than a Borrower) or any of its Subsidiaries so long as all of
the assets (including any interest in any Stock) of such liquidating or
dissolving Loan Party or Subsidiary are transferred to a Loan Party that is not
liquidating or dissolving (unless otherwise permitted by Section 7.4), or
(iii) the liquidation or dissolution of a Subsidiary of a Borrower that is not a
Loan Party (other than any such Subsidiary the Stock of which (or any portion
thereof) is subject to a Lien in favor of Agent) so long as all of the assets of
such liquidating or dissolving Subsidiary are transferred to a Subsidiary of a
Borrower that is not liquidating or dissolving (unless otherwise permitted by
Section 7.4).

 

(c)                               Suspend or cease operation of a substantial
portion of its or their business, except as permitted pursuant to Sections
7.3(a) or (b) above or in connection with the transactions permitted pursuant to
Section 7.4.

 

(d)                              No Loan Party may form or acquire any direct or
indirect Subsidiary; except, that, upon ten (10) days prior written notice (or
such shorter period as Agent agrees) by a Loan Party to Agent, a Loan Party may
form a Subsidiary so long as such Subsidiary becomes a Loan Party hereunder, to
the extent required by Section 6.17, subject to the terms and conditions of this
Agreement and the other Loan Documents.

 

29

--------------------------------------------------------------------------------


 

(e)                               Enter into any merger, migration,
re-incorporation, consolidation or conversion, or series of such actions, the
result of which is that the jurisdiction of incorporation or organization of any
Borrower or Guarantor is no longer within the United States.

 

7.4.                        Disposal of Assets.  Other than Permitted
Dispositions or transactions expressly permitted by Sections 7.3 or 7.12, sell,
assign (by operation of law or otherwise) or otherwise dispose of any of the
Collateral or any of its other assets except as expressly permitted by this
Agreement.  Agent and Lenders shall not be deemed to have consented to any sale
or other disposition of any of the Collateral or any other asset except as
expressly permitted in this Agreement or the other Loan Documents.

 

7.5.                        Change Name.  Without at least thirty (30) days’
prior written notice by Administrative Borrower to Agent (or such shorter period
as Agent agrees), change the legal name, organizational identification number,
state of organization, type of organization or “location” for purposes of
Section 9-307 of the Code, in each case of any Loan Party.

 

7.6.                        Nature of Business.  Make any material change in the
nature of its or their business as conducted on the date of this Agreement;
provided, however, that the foregoing shall not prevent any Borrower or any
other Loan Party or any of its Subsidiaries from (i) engaging in any business
that is reasonably related, complementary or ancillary to the business of Parent
and its Subsidiaries or (ii) consummating any transaction expressly provided for
under the Asset Purchase Agreements.

 

7.7.                        Prepayments and Amendments.

 

(a)                               Except in connection with Refinancing
Indebtedness permitted by Section 7.1,

 

(i)                                  optionally prepay, redeem, defease,
purchase, or otherwise acquire any Indebtedness of any Loan Party or any of its
Subsidiaries, other than (A) the Obligations in accordance with this Agreement,
(B) Permitted Intercompany Advances, (C) Indebtedness owing under the ABL Credit
Agreement, (D) Indebtedness owing under the Convertible Notes, subject at all
times to the subordination provisions set forth in the Convertible Notes,
(E) the conversion of any Indebtedness to Stock (other than Prohibited Preferred
Stock) of Parent or any prepayment, redemption, defeasance, purchase or other
acquisition of Indebtedness with the proceeds of issuance of Stock of Parent,
and (F) commencing with the Fiscal Year ending December 31, 2018, on any date
following the date on which Agent has received a prepayment (if required)
pursuant to Section 2.4(d)(ii) arising from Excess Cash Flow for the immediately
preceding Fiscal Year, any other prepayment, redemption, defeasance, purchase or
other acquisition of Indebtedness so long as immediately before and immediately
after giving effect to any such prepayment (i) no Event of Default exists,
(ii) Borrowers are in compliance on a pro forma basis (giving effect to such
prepayment, redemption, defeasance, purchase or other acquisition) with the
covenants set forth in Section 8 recomputed for the most recently ended Fiscal
Quarter for which financial statements have been delivered in accordance with
Section 6.1, as if such payment had been made on the last day of such period,
(iii) the Payment Conditions are satisfied and (iv) the amount of all such
prepayments, redemptions, defeasances, purchases or other acquisitions of
Indebtedness, together with all Restricted Junior Payments made pursuant to
Section 7.9(d) in any Fiscal Year do not exceed twenty-five percent (25%) of
Excess Cash Flow for the immediately preceding Fiscal Year, or

 

(ii)                              make any payment on account of Indebtedness
that has been contractually subordinated in right of payment to the Obligations
if such payment is not permitted at such time under the subordination terms and
conditions.

 

30

--------------------------------------------------------------------------------


 

(b)                              Directly or indirectly, amend, modify, or
change any of the terms or provisions of,

 

(i)                                  any agreement, instrument, document,
indenture or other writing evidencing Permitted Indebtedness for borrowed money
in an aggregate outstanding principal amount in excess of $250,000, in each case
in a manner that is materially adverse to Agent or Lenders, other than (A) the
Obligations in accordance with this Agreement, (B) Permitted Intercompany
Advances, (C) any ABL Loan Document if such amendment, modification or change is
permitted under the Intercreditor Agreement and (D) Indebtedness permitted under
clauses (c) and (e) of the definition of Permitted Indebtedness;

 

(ii)                              any Material Contract except to the extent
that such amendment, modification, or change could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change; or

 

(iii)                          the Governing Documents of any Loan Party or any
of its Subsidiaries if the effect thereof, either individually or in the
aggregate, could reasonably be expected to be materially adverse to the
interests of Agent and Lenders.

 

7.8.                        Change of Control.  Cause, permit, or suffer,
directly or indirectly, any Change of Control.

 

7.9.                        Restricted Junior Payments.  Make any Restricted
Junior Payment; provided, however, that, (a) Parent may declare and pay
dividends with respect to its common Stock payable solely in additional shares
of its common Stock, and, with respect to its preferred Stock, payable solely in
additional shares of such preferred Stock (which shall be Permitted Preferred
Stock) or in shares of its common Stock, (b) each Loan Party may make Restricted
Junior Payments to Parent or any other Loan Party and each Subsidiary of any
Loan Party that is not a Loan Party may make Restricted Junior Payments to
Parent or any other Subsidiary of Parent (and, in the case of a Restricted
Junior Payment by a non-wholly owned Subsidiary, to any Loan Party and any other
Subsidiary and to each other owner of Stock of such Subsidiary based on their
relative ownership interests of the relevant class of Stock), (c) Parent and its
Subsidiaries may make Restricted Junior Payments pursuant to and in accordance
with equity incentive plans, employment agreements or other benefit plans for
management or employees of the Parent or any of its Subsidiaries made in the
ordinary course of such Person’s business in an aggregate amount not to exceed
$1,000,000 in any fiscal year, (d) commencing with the Fiscal Year ending
December 31, 2018, on any date following the date on which Agent has received a
prepayment (if required) pursuant to Section 2.4(d)(ii) arising from Excess Cash
Flow for the immediately preceding Fiscal Year, Parent or any of its
Subsidiaries may make any other Restricted Junior Payment so long as immediately
before and immediately after giving effect to any such Restricted Junior Payment
(i) no Event of Default exists, (ii) Borrowers are in compliance on a pro forma
basis (giving effect to such Restricted Junior Payment) with the covenants set
forth in Section 8 recomputed for the most recently ended Fiscal Quarter for
which financial statements have been delivered in accordance with Section 6.1,
as if such Restricted Junior Payment had been made on the last day of such
period, (iii) the Payment Conditions are satisfied and (iv) the amount of all
such Restricted Junior Payments, together with all payments made pursuant to
Section 7.7(a)(i)(F) in any Fiscal Year do not exceed twenty-five percent (25%)
of Excess Cash Flow for the immediately preceding Fiscal Year and (e) Parent or
any of its Subsidiaries may make any Restricted Junior Payment on the Closing
Date to the extent required by the Merger Agreement, Stock Purchase Agreement,
Rollover Agreement and Asset Purchase Agreements.

 

7.10.                Fiscal Year.  Modify or change its fiscal year or its
method of accounting (other than as may be required to conform to GAAP).

 

31

--------------------------------------------------------------------------------

 


 

7.11.                Investments; Controlled Investments.

 

(a)                               Except for Permitted Investments, directly or
indirectly, make or acquire any Investment or incur any liabilities (including
contingent obligations) for or in connection with any Investment (except for
liabilities or obligations otherwise permitted under this Agreement).

 

(b)                              Commencing on the date that is no later than 90
days (or such longer period as Agent shall agree) after the Closing Date, other
than (i) an aggregate amount of not more than $250,000 with respect to any
single Deposit Account of any Loan Party or $500,000 with respect to all Deposit
Accounts of the Loan Parties, (ii) amounts deposited into any Excluded Account
and (iii) petty cash, not in excess of $250,000 in the aggregate for all Loan
Parties held at retail stores of Parent or any of its Subsidiaries, no Loan
Party shall make, acquire, or permit to exist Permitted Investments consisting
of amounts credited to Deposit Accounts or Securities Accounts unless the
applicable Loan Party and the applicable bank  or securities intermediary have
entered into Control Agreements with Agent governing such Permitted Investments
in order to perfect (and further establish) Agent’s Liens in such Permitted
Investments. In no event shall any Loan Party be required to pledge or provide a
Control Agreement with respect to its account with Apex Clearing Corporation (or
any other Person in similar capacity) holding only treasury shares of Parent
(the “Treasury Shares Account”).

 

7.12.                Transactions with Affiliates.  Directly or indirectly enter
into or permit to exist any transaction with any Affiliate of any Borrower, any
other Loan Party or any of their Subsidiaries except for:

 

(a)                               transactions contemplated by the Loan
Documents or transactions (other than the payment of management, consulting,
monitoring, or advisory fees) with any Affiliates of any Borrower or any Loan
Party in the ordinary course of business of such Borrower or Loan Party or
Subsidiary, undertaken in good faith, upon fair and reasonable terms fully
disclosed to Agent and no less favorable than would be obtained in a comparable
arm’s length transaction with a non-Affiliate;

 

(b)                              any customary fees and reasonable out-of-pocket
costs to, and indemnities provided for the benefit of directors (or comparable
managers) of such Loan Party or Subsidiary;

 

(c)                               the payment of reasonable compensation,
severance, or employee benefit arrangements to employees, officers, and outside
directors of a Loan Party and its Subsidiaries in the ordinary course of
business;

 

(d)                              any issuances of securities or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment agreements, phantom equity, stock options and stock ownership
plans approved by a Loan Party’s Board of Directors in the ordinary course of
business and consistent with industry practice or such Loan Party’s past
practice;

 

(e)                               (i) any transaction consummated on the Closing
Date that is contemplated under the Merger Agreement, the Stock Purchase
Agreement or the Rollover Agreement and (ii) escrow and indemnity arrangements
contemplated in the Asset Purchase Agreements;

 

(f)                                any Loan Party or Subsidiary may pay
management and consulting fees to Equity Sponsor or its Affiliates so long as
(i) no Event of Default shall have occurred and be continuing or would result
therefrom, (ii) the aggregate amount of such fees paid during any fiscal year
does not exceed $500,000 and related indemnities (such related indemnities may
be paid irrespective of whether an Event of Default has occurred and is
continuing), (iii) such fees are paid pursuant to a management agreement (the
“Management Agreement”) entered into by Equity Sponsor and/or one of its
Affiliates and one or

 

32

--------------------------------------------------------------------------------


 

more of the Loan Parties in form and substance reasonably satisfactory to Agent
and (iv) the Equity Sponsor, or its Affiliate(s), as applicable, shall have
entered into a subordination agreement in favor of Agent with respect to the
obligations of the Loan Parties under the Management Agreement which shall be in
form and substance satisfactory to Agent;

 

(g)                               so long as no Event of Default shall have
occurred and be continuing or would result therefrom, customary payments by
Parent or any of its Subsidiaries in an amount not to exceed $1,000,000 in any
fiscal year to the Equity Sponsor or any of its Affiliates for services actually
rendered with respect to any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved by the majority of the members of the Board of Directors and a majority
of the disinterested members of the Board of Directors of Parent, in good faith;

 

(h)                              transactions among Parent and its Subsidiaries
or between Subsidiaries to the extent otherwise permitted under Section 7; and

 

(i)                                  transactions permitted by Section 7.3 or
Section 7.9 or Section 7.11 or clause (h) or (i) of the definition of “Permitted
Indebtedness”, or any Permitted Intercompany Advance.

 

7.13.                [Reserved].

 

7.14.                [Reserved].

 

7.15.                [Reserved].

 

7.16.                Inventory and Equipment with Bailees.  Store the Inventory
or Equipment with an aggregate value in excess of $250,000 for all Loan Parties
in the aggregate at any time now or hereafter with a bailee, warehouseman, or
similar party, except as set forth on Schedule 7.16 to the Information
Certificate without at least 10 days’ prior written notice to Agent.

 

8.                                    FINANCIAL COVENANTS.

 

Each Borrower and Guarantor covenants and agrees that, until indefeasible
payment in full of the Obligations (other than contingent indemnification
obligations not yet accrued and payable), Borrowers shall not:

 

(a)                               Net Senior Leverage Ratio.  Permit the Net
Senior Leverage Ratio for any period of 4 consecutive Fiscal Quarters of Parent
and its Subsidiaries for which the last Fiscal Quarter ends on a date set forth
below to be greater than the ratio set forth opposite such date:

 

Fiscal Quarter End

Net Senior Leverage
Ratio

June 30, 2016

4.20 to 1.00

September 30, 2016

4.20 to 1.00

December 31, 2016

3.95 to 1.00

March 31, 2017

4.13 to 1.00

June 30, 2017

3.95 to 1.00

 

33

--------------------------------------------------------------------------------


 

Fiscal Quarter End

Net Senior Leverage
Ratio

September 30, 2017

3.86 to 1.00

December 31, 2017

3.59 to 1.00

March 31, 2018

3.62 to 1.00

June 30, 2018

3.26 to 1.00

September 30, 2018

3.26 to 1.00

December 31, 2018

3.21 to 1.00

March 31, 2019

3.22 to 1.00

June 30, 2019

2.90 to 1.00

September 30, 2019

2.87 to 1.00

December 31, 2019

2.80 to 1.00

March 31, 2020

2.79 to 1.00

June 30, 2020

2.46 to 1.00

September 30, 2020

2.44 to 1.00

December 31, 2020
and each March 31, June 30, September 30 and December 31 thereafter

2.38 to 1.00

 

(b)                              Net Senior Rent Adjusted Leverage Ratio. 
Permit the Net Senior Rent Adjusted Leverage Ratio for any period of 4
consecutive Fiscal Quarters of Parent and its Subsidiaries for which the last
Fiscal Quarter ends on a date set forth below to be greater than the ratio set
forth opposite such date:

 

Fiscal Quarter End

Net Senior Rent
Adjusted Leverage
Ratio

June 30, 2016

5.29 to 1.00

September 30, 2016

5.29 to 1.00

December 31, 2016

5.10 to 1.00

March 31, 2017

5.25 to 1.00

June 30, 2017

5.16 to 1.00

September 30, 2017

5.09 to 1.00

December 31, 2017

4.85 to 1.00

March 31, 2018

4.90 to 1.00

 

34

--------------------------------------------------------------------------------


 

Fiscal Quarter End

Net Senior Rent
Adjusted Leverage
Ratio

June 30, 2018

4.66 to 1.00

September 30, 2018

4.68 to 1.00

December 31, 2018

4.64 to 1.00

March 31, 2019

4.66 to 1.00

June 30, 2019

4.44 to 1.00

September 30, 2019

4.43 to 1.00

December 31, 2019

4.36 to 1.00

March 31, 2020

4.37 to 1.00

June 30, 2020

4.15 to 1.00

September 30, 2020

4.16 to 1.00

December 31, 2020
and each March 31, June 30, September 30 and December 31 thereafter

4.10 to 1.00

 

(c)                               Fixed Charge Coverage Ratio.  Permit the Fixed
Charge Coverage Ratio for any period of 4 consecutive Fiscal Quarters of Parent
and its Subsidiaries for which the last Fiscal Quarter ends on a date set forth
below to be less than the ratio set forth opposite such date:

 

Fiscal Quarter End

Fixed Charge
Coverage Ratio

June 30, 2016

1.56 to 1.00

September 30, 2016

1.77 to 1.00

December 31, 2016

1.85 to 1.00

March 31, 2017

1.66 to 1.00

June 30, 2017

1.46 to 1.00

September 30, 2017

1.50 to 1.00

December 31, 2017

1.52 to 1.00

March 31, 2018

1.45 to 1.00

June 30, 2018

1.45 to 1.00

September 30, 2018

1.45 to 1.00

December 31, 2018

1.48 to 1.00

March 31, 2019

1.47 to 1.00

 

35

--------------------------------------------------------------------------------


 

Fiscal Quarter End

Fixed Charge
Coverage Ratio

June 30, 2019

1.47 to 1.00

September 30, 2019

1.45 to 1.00

December 31, 2019

1.47 to 1.00

March 31, 2020

1.47 to 1.00

June 30, 2020

1.47 to 1.00

September 30, 2020

1.45 to 1.00

December 31, 2020
and each March 31, June 30, September 30 and December 31 thereafter

1.47 to 1.00

 

9.                                    EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

9.1.                        If any Borrower fails to pay when due and payable,
or when declared due and payable, all or any portion of the Obligations
consisting of principal of any Loan when and as the same shall become due and
payable;

 

9.2.                        If any Borrower fails to pay when due and payable,
or when declared due and payable, all or any portion of the Obligations payable
under this Agreement (except as covered in Section 9.1) and such failure
continues for a period of 3 Business Days;

 

9.3.                        If any Loan Party or any of its Subsidiaries:

 

(a)                               fails to perform or observe any covenant or
other agreement contained in any of (i) Sections 6.1, 6.2, 6.3 (solely if any
Loan Party is not in good standing in its jurisdiction of organization),
6.5(a) (solely with respect to F.I.C.A., F.U.T.A., federal income taxes and any
other taxes or assessments the non-payment of which may result in a Lien having
priority over Agent’s Liens), 6.5(b), 6.6 (solely with respect to the
maintenance of insurance), 6.7 (solely if any Loan Party or any of its
Subsidiaries refuses to allow Agent or any of its representatives or agents to
visit its properties, inspect its assets or books or records, examine and make
copies of its books and records, or discuss its affairs, finances, and accounts
with its officers and employees in the manner required by such Section), 6.12,
6.14, 6.17, or 6.18 (ii) Section 7  or (iii) Section 8;

 

(b)                              fails to perform or observe any covenant or
other agreement contained in (A) any of Sections 6.3 (other than if a Loan Party
is not in good standing in its jurisdiction of organization), 6.7 (other than if
any Loan Party or any of its Subsidiaries refuses to allow Agent or any of its
representatives or agents to visit its properties, inspect its assets or books
or records, examine and make copies of its books or records or disclose it
affairs, finances and accounts with its officers and employees), 6.8, 6.9, 6.11,
6.13, 6.15, or 6.16 and such failure continues for a period of 15 days after the
earlier of (i) the date on which such failure shall first become known by any
officer of any Loan Party or (ii) the date on which written notice thereof is
given to any Loan Party by Agent; or (B) Section 6.6 (other than with respect to

 

36

--------------------------------------------------------------------------------


 

the Loan Parties’ maintenance of insurance) and such failure continues for a
period of 5 days after the earlier of (i) the date on which such failure shall
first become known to any officer of any Loan Party or (ii) the date on which
written notice thereof is given to any Loan Party by Agent; or

 

(c)                               fails to perform or observe any covenant or
other agreement contained in this Agreement, or in any of the other Loan
Documents, in each case, other than any such covenant or agreement that is
unable to be cured (in which case an Event of Default shall occur immediately)
or is the subject of another provision of this Section 9 (in which event such
other provision of this Section 9 shall govern), and such failure continues for
a period of 30 days after the earlier of (i) the date on which such failure
shall first become known to any officer of any Loan Party or (ii) the date on
which written notice thereof is given to any Loan Party by Agent;

 

9.4.                        If one or more final judgments, orders, or awards
for the payment of money involving an aggregate amount of $2,500,000 or more
(except to the extent paid or covered (other than to the extent of customary
deductibles) by insurance pursuant to which the insurer has not denied coverage)
is entered or filed against a Loan Party or any of its Subsidiaries, or with
respect to any of their respective assets, and either (a) there is a period of
30 consecutive days at any time after the entry of any such judgment, order, or
award during which (1) the same is not discharged, satisfied, vacated, or bonded
pending appeal, or (2) a stay of enforcement thereof is not in effect, or
(b) enforcement proceedings are commenced upon such judgment, order, or award;

 

9.5.                        a Loan Party or any of its Subsidiaries shall
voluntarily commence an Insolvency Proceeding;

 

9.6.                        If an Insolvency Proceeding is commenced against a
Loan Party or any of its Subsidiaries and any of the following events occur:
(a) such Loan Party or such Subsidiary  consents to the institution of such
Insolvency Proceeding against it, (b) the petition commencing the Insolvency
Proceeding is not timely controverted, (c) the petition commencing the
Insolvency Proceeding is not dismissed within 60 calendar days of the date of
the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, such Loan Party or its
Subsidiary, or (e) an order for relief shall have been issued or entered
therein;

 

9.7.                        If any Loan Party or any of its Subsidiaries is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or substantially all of the business affairs of Parent and its
Subsidiaries, taken as a whole;

 

9.8.                        If there is (a) a default in one or more agreements
to which a Loan Party or any of its Subsidiaries is a party with one or more
third Persons governing the Indebtedness of such Loan Party or such Subsidiary
(other than any ABL Loan Document) involving an aggregate amount of $2,500,000
or more, and such default (i) occurs at the final maturity of the obligations
thereunder, or (ii) results in a right by such third Person, irrespective of
whether exercised, to accelerate the maturity of such Loan Party’s or its
Subsidiary’s obligations thereunder, or (b) a default by any Loan Party or any
of its Subsidiaries under or an involuntary early termination of one or more
Hedge Agreements to which a Loan Party or any of its Subsidiaries is a party
resulting in a liability of any Loan Party or any of its Subsidiaries in an
aggregate amount of $2,500,000 or more;

 

9.9.                        If any warranty, representation, certificate,
statement, or record made by any Loan Party or any of its Subsidiaries herein or
in any other Loan Document or delivered in writing to Agent or any Lender in
connection with this Agreement or any other Loan Document proves to be untrue in
any material respect as of the date of issuance or making or deemed making
thereof;

 

37

--------------------------------------------------------------------------------


 

9.10.                If the obligation of any Guarantor under its Guaranty or
any other Loan Document to which any Guarantor is a party is terminated by
operation of law or by such Guarantor (other than in accordance with the terms
of this Agreement), or if any Guarantor fails to perform any obligation under
its Guaranty or under any such Loan Document, or repudiates or revokes or
purports to repudiate or revoke any obligation under its Guaranty, or under any
such Loan Document, or any individual Guarantor dies or becomes incapacitated,
or any other Guarantor ceases to exist for any reason (except as otherwise
permitted hereunder);

 

9.11.                If this Agreement or any other Loan Document that purports
to create a Lien, shall, for any reason (except as expressly permitted by this
Agreement), fail or cease to create a valid and perfected and, except to the
extent of Permitted Liens which are permitted purchase money Liens, the
interests of lessors under Capital Leases, or Liens securing the ABL Obligations
(subject to the terms and provisions of the Intercreditor Agreement), first
priority Lien on the Collateral covered thereby (other than with respect to an
aggregate amount of Collateral with a value of less than $250,000);

 

9.12.                Any executive officer of a Loan Party is convicted of or
pleads guilty to a felony offense under state or federal law, or a Loan Party
hires an executive officer who has been convicted of or has plead guilty to any
such felony offense;

 

9.13.                The validity or enforceability of any Loan Document against
any Loan Party shall at any time for any reason be declared to be null and void,
or a proceeding shall be commenced by a Loan Party or any of its Subsidiaries,
or by any Governmental Authority having jurisdiction over a Loan Party or any of
its Subsidiaries, seeking to establish the invalidity or unenforceability
thereof, or a Loan Party or any of its Subsidiaries shall deny that such Loan
Party or such Subsidiary has any liability or obligation purported to be created
under any Loan Document;

 

9.14.                An “Event of Default” under, and as defined in, the ABL
Credit Agreement shall have occurred;

 

9.15.                An “Event of Default” under, and as defined in, any
Factoring Agreement shall have occurred; or

 

9.16.                An “Event of Default” under, and as defined in the
Convertible Notes Documents shall have occurred.

 

10.                            RIGHTS AND REMEDIES.

 

10.1.                Rights and Remedies.  Upon the occurrence and during the
continuation of an Event of Default, Agent may, and at the instruction of the
Required Lenders shall, in addition to any other rights or remedies provided for
hereunder or under any other Loan Document or by applicable law, do any one or
more of the following:

 

(a)                               by notice to the Administrative Borrower
(except, that, no such notice shall be required for an Event of Default arising
under Section 9.5 or Section 9.6 herein), declare the Obligations, whether
evidenced by this Agreement or by any of the other Loan Documents immediately
due and payable, whereupon the same shall become and be immediately due and
payable and Borrowers shall be obligated to repay all of such Obligations in
full, without presentment, demand, protest, or further notice or other
requirements of any kind, all of which are hereby expressly waived by each
Borrower and each other Loan Party;

 

38

--------------------------------------------------------------------------------


 

(b)                              by notice to the Administrative Borrower
(except, that, no such notice shall be required for an Event of Default arising
under Section 9.5 or Section 9.6 herein), declare the funding obligations of
Lenders (if any) under this Agreement terminated;

 

(c)                               subject to the terms of the Intercreditor
Agreement, give notice to an Account Debtor or other Person obligated to pay an
Account, a General Intangible, Negotiable Collateral, or other amount due, that
the Account, General Intangible, Negotiable Collateral or other amount due has
been assigned to Agent for security and must be paid directly to Agent and Agent
may collect the Accounts, General Intangible and Negotiable Collateral of each
Borrower and each other Loan Party directly, and any collection costs and
expenses shall constitute part of the  Obligations under the Loan Documents;

 

(d)                              without notice to or consent from any Loan
Party or any of its Subsidiaries, and without any obligation to pay rent or
other compensation, subject to the Intercreditor Agreement, take exclusive
possession of all locations where any Loan Party or any of its Subsidiaries
conduct its business or has any rights of possession and use the locations to
store, process, manufacture, sell, use, and liquidate or otherwise dispose of
items that are Collateral, and for any other incidental purposes deemed
appropriate by Agent in good faith; and

 

(e)                               exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein, in the other Loan
Documents, or otherwise available to it, all the rights and remedies of a
secured party on default under the Code or any other applicable law.

 

10.2.                Additional Rights and Remedies.  Without limiting the
generality of the foregoing, each Loan Party expressly agrees that upon the
occurrence and during the continuation of an Event of Default:

 

(a)                               Agent, without demand of performance or other
demand, advertisement or notice of any kind (except a notice specified below of
time and place of public or private sale) to or upon any Borrower, any other
Loan Party or any other Person (all and each of which demands, advertisements
and notices are hereby expressly waived to the maximum extent permitted by the
Code or any other applicable law), may, and at the direction of Required Lenders
shall, take immediate possession of all or any portion of the Collateral and
(i) require Loan Parties to, and each Borrower and each other Loan Party hereby
agrees that it will at its own expense and upon request of Agent forthwith,
assemble all or part of the Collateral as directed by Agent and make it
available to Agent at one or more locations designated by Agent where such
Borrower or other Loan Party conducts business, and (ii) without notice except
as specified below, sell the Collateral or any part thereof in one or more
parcels at public or private sale, at any of Agent’s or Loan Party’s offices or
elsewhere, for cash, on credit, and upon such other terms as Agent may deem
commercially reasonable.  Each Borrower and each other Loan Party agrees that,
to the extent notice of sale shall be required by law, at least 10 days’ notice
to such Borrower or such other Loan Party of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification and such notice shall constitute a reasonable
“authenticated notification of disposition” within the meaning of Section 9-611
of the Code.  Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  Agent may adjourn any public or
private sale from time to time, and such sale may be made at the time and place
to which it was so adjourned.  Each Borrower and each other Loan Party agrees
that the internet shall constitute a “place” for purposes of Section 9-610(b) of
the Code.  Each Borrower and each other Loan Party agrees that any sale of
Collateral to a licensor pursuant to the terms of a license agreement between
such licensor and such Borrower or such other Loan Party is sufficient to
constitute a commercially reasonable sale (including as to method, terms,
manner, and time) within the meaning of Section 9-610 of the Code;

 

(b)                              Agent may, and at the direction of Required
Lenders shall, in addition to other rights and remedies provided for herein, in
the other Loan Documents, or otherwise available to it under

 

39

--------------------------------------------------------------------------------


 

applicable law and without the requirement of notice to or upon any Loan Party
or any other Person (which notice is hereby expressly waived to the maximum
extent permitted by the Code or any other applicable law), (i) with respect to
any Loan Party’s Deposit Accounts in which Agent’s Liens are perfected by
control under Section 9-104 of the Code, instruct the bank maintaining such
Deposit Account for the applicable Loan Party to pay the balance of such Deposit
Account to or as directed by Agent, and (ii) with respect to any Loan Party’s
Securities Accounts in which Agent’s Liens are perfected by control under
Section 9-106 of the Code, instruct the securities intermediary maintaining such
Securities Account for the applicable Loan Party to (A) transfer any cash in
such Securities Account to or as directed by Agent, or (B) liquidate any
financial assets in such Securities Account that are customarily sold on a
recognized market and transfer the cash proceeds thereof to or at the direction
of Agent;

 

(c)                               any cash held by Agent as Collateral and all
cash proceeds received by Agent in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral shall be applied
against the Obligations in the order set forth in Section 2.4(e).  In the event
the proceeds of Collateral are insufficient to satisfy all of the Obligations in
full, each Borrower and each other Loan Party shall remain jointly and severally
liable for any such deficiency; and

 

(d)                              the Obligations arise out of a commercial
transaction, and that if an Event of Default shall occur Agent shall have the
right to an immediate writ of possession without notice of a hearing.  Agent
shall have the right to the appointment of a receiver for each Loan Party or for
the properties and assets of each Loan Party, and each Borrower and each other
Loan Party hereby consents to such rights and such appointment and hereby waives
any objection such Borrower or such Loan Party may have thereto or the right to
have a bond or other security posted by Agent or Lenders.

 

Notwithstanding the foregoing or anything to the contrary contained in
Section 10.1, upon the occurrence of any Default or Event of Default described
in Section 9.5 or Section 9.6, in addition to the remedies set forth above,
without any notice to any Borrower or any other Person or any act by Agent, all
of the Obligations shall automatically and immediately become due and payable
and each Borrower shall be obligated to repay all of such Obligations in full,
without presentment, demand, protest, or notice of any kind, all of which are
expressly waived by each Borrower.

 

10.3.                Agent Appointed Attorney in Fact.  Each Borrower and each
other Loan Party hereby irrevocably appoints Agent its attorney-in-fact, with
full authority in the place and stead of such Borrower and such Loan Party and
in the name of such Borrower or such Loan Party or otherwise, at such time as an
Event of Default has occurred and is continuing, to take any action and to
execute any instrument which Agent may reasonably deem necessary or advisable to
accomplish the purposes of this Agreement, including:

 

(a)                               to ask, demand, collect, sue for, recover,
compromise, receive and give acquittance and receipts for moneys due and to
become due under or in connection with the Accounts or any other Collateral of
such Borrower or such other Loan Party;

 

(b)                              to receive, indorse, and collect any drafts or
other instruments, documents, Negotiable Collateral or Chattel Paper;

 

(c)                               to file any claims or take any action or
institute any proceedings which Agent may deem necessary or desirable for the
collection of any of the Collateral of such Borrower or such other Loan Party or
otherwise to enforce the rights of Agent and Lenders with respect to any of the
Collateral;

 

40

--------------------------------------------------------------------------------


 

(d)                              to repair, alter, or supply Goods, if any,
necessary to fulfill in whole or in part the purchase order of any Person
obligated to Borrower or such other Loan Party in respect of any Account of such
Borrower or such other Loan Party;

 

(e)                               to use any Intellectual Property or
Intellectual Property Licenses of such Borrower or such other Loan Party
including but not limited to any labels, Patents, Trademarks, trade names, URLs,
domain names, industrial designs, Copyrights, or advertising matter, in
preparing for sale, advertising for sale, or selling Inventory or other
Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Borrower or such other Loan Party;

 

(f)                                to take exclusive possession of all locations
where each Borrower or other Loan Party conducts its business or has rights of
possession, without notice to or consent of any Borrower or any Loan Party and
to use such locations to store, process, manufacture, sell, use, and liquidate
or otherwise dispose of items that are Collateral, without obligation to pay
rent or other compensation for the possession or use of any location;

 

(g)                               Agent shall have the right, but shall not be
obligated, to bring suit in its own name or in the applicable Loan Party’s name,
to enforce the Intellectual Property and Intellectual Property Licenses and, if
Agent shall commence any such suit, the appropriate Borrower or such other Loan
Party shall, at the request of Agent, do any and all lawful acts and execute any
and all proper documents reasonably required by Agent in aid of such
enforcement; and

 

(h)                              to the extent permitted by law, such Borrower
and each other Loan Party hereby ratifies all that such attorney-in-fact shall
lawfully do or cause to be done by virtue hereof.  This power of attorney is
coupled with an interest and shall be irrevocable until all Obligations have
been paid in full in cash.

 

10.4.                Remedies Cumulative.  The rights and remedies of Agent and
Lenders under this Agreement, the other Loan Documents, and all other agreements
shall be cumulative.  Agent and Lenders shall have all other rights and remedies
not inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by Agent or any Lender of one right or remedy shall be deemed an
election, and no waiver by Agent or any Lender of any Default or Event of
Default shall be deemed a continuing waiver.  No delay by Agent or any Lender
shall constitute a waiver, election, or acquiescence by it.

 

10.5.                Crediting of Payments and Proceeds.  In the event that the
Obligations have been accelerated pursuant to Section 10.1 or during an Event of
Default the Agent has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by Agent upon the Obligations and all
net proceeds from the enforcement of the Obligations shall be applied, subject
to the Intercreditor Agreement, to the Obligations in accordance with
Section 2.4(e)(ii) and, thereafter, to Borrowers or such other Person entitled
thereto under applicable law.

 

10.6.                Marshaling.  Neither Agent nor any Lender shall be required
to marshal any present or future collateral security (including but not limited
to the Collateral) for, or other assurances of payment of, the Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of Agent’s and Lenders’ rights and
remedies under this Agreement and under the other Loan Documents and in respect
of such collateral security and other assurances of payment shall be cumulative
and in addition to all other rights and remedies, however existing or arising. 
To the extent that it lawfully may, each Borrower and each other Loan Party
hereby agrees that it will not invoke any law relating to the marshaling of
collateral which might cause delay in or impede the enforcement of Agent’s and
Lenders’ rights and remedies under this Agreement or under any other Loan
Document or instrument creating or evidencing any of the Obligations or under
which any of the Obligations is

 

41

--------------------------------------------------------------------------------


 

outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Borrower hereby
irrevocably waives the benefits of all such laws.

 

10.7.                License.  Solely for the purpose of enabling Agent to
exercise its rights and remedies hereunder, at such time as Agent is lawfully
entitled to exercise such rights and remedies, each Borrower and each other Loan
Party hereby grants to Agent a non-exclusive, worldwide license (without the
payment of royalties to any Debtor) to use or otherwise exploit all Intellectual
Property rights of such Borrower or such Loan Party for the purpose of:
(a) completing the manufacture of any in-process materials while any Event of
Default exists so that such materials become saleable Inventory, all in
accordance with the same quality standards previously adopted by such Borrower
or such other Loan Party for its own manufacturing; and (b) selling, leasing or
otherwise disposing of any or all Collateral while any Event of Default exists;
provided that such license shall be subject to the exclusive rights of any
licensee under a license granted prior to such Event of Default, and (ii) the
quality of any products or services in connection with which any Trademarks
licensed hereunder are used will not be materially inferior to the quality of
such services or products provided by such Borrower or such Loan Party under
such Trademarks immediately prior to such Event of Default and such Borrower or
such Loan Party shall have the right to inspect any such products and services
to monitor compliance with such standard.

 

11.                            WAIVERS; INDEMNIFICATION.

 

11.1.                Demand; Protest; etc.  Each Borrower and each other Loan
Party waives demand, protest, notice of protest, notice of default or dishonor,
notice of payment and nonpayment, nonpayment at maturity, release, compromise,
settlement, extension, or renewal of documents, instruments, chattel paper, and
guarantees at any time held by Agent on which such Borrower or such other Loan
Party may in any way be liable.

 

11.2.                The Agent’s Liability for Collateral.  Each Borrower and
each other Loan Party hereby agrees that:  (a) so long as Agent complies with
its obligations, if any, under the Code, Agent shall not in any way or manner be
liable or responsible for:  (i) the safekeeping of the Collateral, (ii) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Collateral shall be borne by each
Borrower and such other Loan Parties.

 

11.3.                Indemnification.  Each Borrower and each other Loan Party
shall pay, indemnify, defend, and hold the Lender-Related Persons (each, an
“Indemnified Person”) harmless (to the fullest extent permitted by applicable
law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other costs and expenses actually incurred and documented in connection
therewith or in connection with the enforcement of this indemnification (as and
when they are incurred and irrespective of whether suit is brought), at any time
asserted against, imposed upon, or incurred by any of them (a) in connection
with or as a result of or related to the execution and delivery, enforcement,
performance, or administration (including any restructuring, forbearance or
workout with respect hereto) of this Agreement, any of the other Loan Documents,
or the transactions contemplated hereby or thereby or the monitoring of
compliance by each Borrower and each other Loan Party and each of its
Subsidiaries with the terms of the Loan Documents, (b) with respect to any
investigation, litigation, or proceeding related to this Agreement, any other
Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, (c) in
connection with the custody, preservation, use or operation of, or, while an
Event of Default exists, the sale of, collection from, or other realization
upon, any of the Collateral in accordance with this Agreement and the other

 

42

--------------------------------------------------------------------------------

 


 

Loan Documents, (d) with respect to the failure by any Borrower or any other
Loan Party to perform or observe any of the provisions hereof or any other Loan
Document, (e) in connection with the exercise or enforcement of any of the
rights of Agent and Lenders hereunder or under any other Loan Document, and
(f) in connection with or arising out of any presence or release of Hazardous
Materials at, on, under, to or from any assets or properties owned, leased or
operated by any Borrower or any other Loan Party or any Subsidiary of a Borrower
or any other Loan Party or any Environmental Actions, Environmental Liabilities
or Remedial Actions related in any way to any such assets or properties of such
Loan Party or any of its Subsidiaries (each and all of the foregoing, the
“Indemnified Liabilities”).  The foregoing to the contrary notwithstanding, no
Borrower or any other Loan Party shall have any obligation to any Indemnified
Person under this Section 11.3 with respect to any Indemnified Liability that a
court of competent jurisdiction finally determines to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnified Person or its
officers, directors, employees, or attorneys.  This provision shall survive the
termination of this Agreement and the repayment of the Obligations.  If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which a Borrower or any other Loan
Party was required to indemnify the Indemnified Person receiving such payment,
the Indemnified Person making such payment is entitled to be indemnified and
reimbursed by such Borrower or such other Loan Party with respect thereto. 
WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED
PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE
CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED
PERSON OR OF ANY OTHER PERSON.

 

12.       NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
certified mail (postage prepaid, return receipt requested), overnight courier,
electronic mail (at such email addresses as a party may designate in accordance
herewith), or telefacsimile.  In the case of notices or demands to Borrowers,
any other Loan Party or Agent, as the case may be, they shall be sent to the
respective address set forth below:

 

If to Loan Parties or to the

Administrative Borrower at:

c/o RG Parent LLC

1231 S. Gerhart Avenue

Commerce, CA 90022

Attn: Hamish Sandhu

Fax No.: (323) 417-5127

Email: Hamish@joesjeans.com

with courtesy copies to
(which shall not constitute
Notice for purposes of this
Section 12):

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue

Los Angeles, CA 90071

Attn: Kristine Dunn

Fax No.: 213.621.5493
Email:  Kristine.Dunn@skadden.com

 

43

--------------------------------------------------------------------------------


 

If to Agent:

TCW Asset Management Company

200 Clarendon Street, 51st Floor

Boston, Massachusetts  02116

Attention:  James Synborski

Fax:

Email: James.Synborski@tcw.com

 

and

 

Cortland Capital Market Services LLC

225 W. Washington Street, Suite 2100

Chicago, Illinois 60606

Attn: Valerie Opperman and Legal Department

Email: Valerie.opperman@cortlandglobal.com; legal@cortlandglobal.com

Fax: 312-376-0751

with courtesy copies to
(which shall not constitute
Notice for purposes of this
Section 12):

 

Goldberg Kohn Ltd.

55 East Monroe, Suite 3300

Chicago, Illinois 60603

Attention:  Seth H. Good, Esq.

Fax:  (312) 863-7838

Email:  Seth.Good@goldbergkohn.com

 

 

Any party hereto may change the address at which it is to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
parties.  All notices or demands sent in accordance with this Section 12 shall
be deemed received on the earlier of the date of actual receipt or 3 Business
Days after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).  Any notice given by Agent to any Borrower as
provided in this Section 12 shall be deemed sufficient notice as to all Loan
Parties, regardless of whether each Loan Party is sent a separate copy of such
notice or whether each Loan Party is specifically identified in such notice.

 

13.       CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a)        THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO AS WELL
AS ALL CLAIMS, CONTROVERSIES OR DISPUTES ARISING UNDER OR RELATED TO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

44

--------------------------------------------------------------------------------


 

(b)        THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE TRIED AND
LITIGATED IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL
COURTS LOCATED IN THE CITY OF NEW YORK AND THE COUNTY OF NEW YORK, STATE OF NEW
YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH BORROWER, EACH OTHER LOAN
PARTY, AGENT AND EACH LENDER WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 13(b).

 

(c)        TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER,
EACH OTHER LOAN PARTY, AGENT AND EACH LENDER HEREBY WAIVE THEIR RESPECTIVE
RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS (EACH, A “CLAIM”).  EACH BORROWER EACH OTHER LOAN PARTY, AGENT
AND EACH LENDER REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(d)        NO CLAIM MAY BE MADE BY ANY PARTY HERETO AGAINST ANY OTHER PARTY, OR
ANY AFFILIATE OF SUCH OTHER PARTY OR ANY  DIRECTOR, OFFICER, EMPLOYEE, COUNSEL,
REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM
FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
EACH PARTY HERETO HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM
FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED
TO EXIST IN ITS FAVOR.

 

14.       ASSIGNMENTS; SUCCESSORS.

 

(a)        This Agreement and the other Loan Documents shall be binding upon and
inure to the benefit of each Loan Party, Agent and each Lender and their
respective successors and assigns; provided, however, that, except as permitted
in Section 7.3(a), none of the Loan Parties may assign or transfer any of its
rights hereunder or under the other Loan Documents without the prior written
consent of each Lender and any such assignment without the Lenders’ prior
written consent shall be null and void.

 

(b)        Each Lender may with the written consent of Agent (such consent of
Agent not to be unreasonably withheld or delayed, except in the case of a
proposed assignment to any holder of Indebtedness that is contractually
subordinated to the Obligations, in which case Agent may withhold

 

45

--------------------------------------------------------------------------------


 

consent in its sole and absolute discretion) and the written consent of the
Administrative Borrower (such consent of the Administrative Borrower not to be
unreasonably withheld or delayed and shall be deemed given if not denied in
writing by the Administrative Borrower within 5 Business Days after receipt of
written request therefor), assign to one or more other lenders or other entities
all or a portion of its rights and obligations under this Agreement with respect
to all or a portion of its Loans; provided, however, that (1) such assignment is
in an amount which is at least $3,000,000 or a multiple of $1,000,000 in excess
thereof (or such lesser amount as may be agreed to by Agent in its sole
discretion) (except such minimum amount shall not apply to an assignment by a
Lender to (x) a Lender, an Affiliate of such Lender or a Related Fund of such
Lender or (y) a group of new Lenders, each of whom is an Affiliate or Related
Fund of each other to the extent the aggregate amount to be assigned to all such
new Lenders is at least $3,000,000 or a multiple of $1,000,000 in excess
thereof), (2) the parties to each such assignment shall execute and deliver to
Agent, for its acceptance, an Assignment and Acceptance, together with any
promissory note (if requested by the applicable Lender) subject to such
assignment and such parties shall deliver to Agent, for the benefit of Agent, a
processing and recordation fee of $5,000 (except the payment of such fee shall
not be required in connection with an assignment by a Lender to a Lender, an
Affiliate of such Lender or a Related Fund of such Lender) and Agent shall have
received all documentation and other information with respect to the assignee
that is required by regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act,
(3) no written consent of the Administrative Borrower shall be required in
connection with any assignment by a Lender to a Lender, an Affiliate of such
Lender or a Related Fund of such Lender or if (A) such assignment is in
connection with any merger, amalgamation, consolidation, sale, transfer, or
other disposition of all or any substantial portion of the business or loan
portfolio of such Lender or (B) a Specified Event of Default has occurred and is
continuing, (4) so long as no Specified Event of Default has occurred and is
continuing, no such assignment shall be made to any Disqualified Institution
without the consent of Administrative Borrower (which consent shall not be
unreasonably withheld, conditioned or delayed) and (5) no such assignment shall
be made to any Loan Party, Equity Sponsor or any of their respective
Affiliates.  Upon such execution, delivery and acceptance, from and after the
effective date specified in each Assignment and Acceptance and recordation on
the Register, which effective date shall be at least 3 Business Days after the
delivery thereof to Agent (or such shorter period as shall be agreed to by Agent
and the parties to such assignment), (A) the assignee thereunder shall become a
“Lender” hereunder and, in addition to the rights and obligations hereunder held
by it immediately prior to such effective date, have the rights and obligations
hereunder that have been assigned to it pursuant to such Assignment and
Acceptance and (B) the assigning Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

 

(c)        By executing and delivering an Assignment and Acceptance, the
assigning Lender and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (i) other than as provided in
such Assignment and Acceptance, the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any other Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document
furnished pursuant hereto; (ii) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Loan Party or any of its Subsidiaries or the performance or observance by
any Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the

 

46

--------------------------------------------------------------------------------


 

assigning Lender, Agent or any Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents; (v) such assignee appoints and authorizes Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to Agent by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Loan Documents are required to be performed by it as a Lender.

 

(d)        Agent shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain, or cause to be maintained at its office, a copy of
each Assignment and Acceptance delivered to it that has been accepted by Agent
and a register (the “Register”) for the recordation of the names and addresses
of the Lenders and the Term Loan Commitments of, and the principal amount of the
Loans (and stated interest thereon) (the “Registered Loans”).  The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrowers, Agent and the Lenders may treat each Person whose name
is recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Administrative
Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(e)        Upon receipt by Agent of a completed Assignment and Acceptance and
Agent’s acceptance of such Assignment and Acceptance pursuant to
Section 14(b) (which consent of Agent must be evidenced by Agent’s execution of
an acceptance to such Assignment and Acceptance), Agent shall record the
information contained therein in the Register.

 

(f)        A Registered Loan (and the registered note, if any, evidencing the
same) may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register (and each registered note shall expressly so
provide).  Any assignment or sale of all or part of such Registered Loan (and
the registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed
by) the holder of such registered note, whereupon, at the request of the
designated assignee(s) or transferee(s), one or more new registered notes in the
same aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s).  Prior to the registration of assignment or sale of any
Registered Loan (and the registered note, if any, evidencing the same), Agent
shall treat the Person in whose name such Registered Loan (and the registered
note, if any, evidencing the same) is registered on the Register as the owner
thereof for the purpose of receiving all payments thereon, notwithstanding
notice to the contrary.

 

(g)        In the event that any Lender sells participations in a Registered
Loan, such Lender shall, acting for this purpose as a non-fiduciary agent on
behalf of the Borrowers, maintain, or cause to be maintained, a register, on
which it enters the name of all participants in the Registered Loans held by it
and the principal amount (and stated interest thereon) of the portion of the
Registered Loan that is the subject of the participation (the “Participant
Register”).  A Registered Loan (and the registered note, if any, evidencing the
same) may be participated in whole or in part only by registration of such
participation on the Participant Register (and each registered note shall
expressly so provide).  Any participation of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by the
registration of such participation on the Participant Register.  The Participant
Register shall be available for inspection by the Administrative Borrower and
any Lender at any reasonable time and from time to time upon reasonable prior
notice.  No Lender shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other

 

47

--------------------------------------------------------------------------------


 

obligations under any Loan Document) to any person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, Agent shall have no responsibility
for maintaining a Participant Register.

 

(h)        Any Person who purchases or is assigned or participates in any
portion of such Registered Loan shall, at the time such Person is claiming the
benefits under Section 16, comply with any requirements described in Section 16
at the time such Person is claiming the benefits under Section 16.

 

(i)         Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of its Term Loan Commitment and the Loans made by it); provided that
(i) such Lender’s obligations under this Agreement (including without
limitation, its Term Loan Commitment hereunder) and the other Loan Documents
shall remain unchanged; (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and the Borrowers,
the Agent and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents; (iii) a participant shall not be
entitled to require such Lender to take or omit to take any action hereunder
except (A) action directly effecting an extension of the maturity dates or
decrease in the principal amount of the Loans, (B) action directly effecting an
extension of the due dates or a decrease in the rate of interest payable on the
Loans or the fees payable under this Agreement, or (C) actions directly
effecting a release of all or  substantially all of the Collateral or all or
substantially all of the Loan Parties; (iv) the sale of a participation shall
not be made to any Loan Party, Equity Sponsor or any of their respective
Affiliates, (v) to the extent the Borrowers have made the list of Disqualified
Institutions available to the Lenders, so long as no Specified Event of Default
has occurred and is continuing, no participation shall be made to any
Disqualified Institution and (vi) the sale of a participation to any holder of
Indebtedness that is contractually subordinated to the Obligations shall require
the written consent of the Agent, which consent the Agent may grant or withhold
in its sole and absolute discretion.  The Loan Parties agree that each
participant shall be entitled to the benefits of Section 16 (subject to the
requirements and limitations therein) and Section 2.12 of this Agreement with
respect to its participation in any portion of the Commitments and the Loans as
if it were a Lender; provided that such participant complies with the
requirements applicable to Lenders in such Sections, Section 2.14 and this
Section 14 as if it were a Lender.

 

(j)         Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or loans made to such Lender pursuant to securitization or
similar credit facility (a “Securitization”); provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.  If
requested by such Lender, the Loan Parties shall cooperate with such Lender and
its Affiliates to effect the Securitization including, without limitation, by
providing such information as may be reasonably requested by such Lender in
connection with the rating of its Loans or the Securitization.

 

15.       AMENDMENTS; WAIVERS.

 

(a)        No amendment or waiver of any provision of this Agreement or any
other Loan Document (other than the Fee Letter and other than any supplements or
modifications to the Information

 

48

--------------------------------------------------------------------------------


 

Certificate accepted by Agent or any joinder to the Guaranty required
hereunder), and no consent to any departure by any Loan Party therefrom, shall
in any event be effective unless the same shall be in writing and signed (x) in
the case of an amendment, consent or waiver to cure any ambiguity, omission,
defect or inconsistency or granting a new Lien for the benefit of Agent and the
Lenders or extending an existing Lien over additional property, by Agent and the
Borrowers (or by the Administrative Borrower on behalf of the Borrowers), (y) in
the case of any other waiver or consent, by Agent and Required Lenders (or by
Agent with the consent of the Required Lenders) and the Borrowers (or by the
Administrative Borrower on behalf of the Borrowers) and (z) in the case of any
other amendment, by Agent and Required Lenders (or by Agent with the consent of
the Required Lenders) and the Borrowers (or by the Administrative Borrower on
behalf of the Borrowers), and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no amendment, waiver or consent shall:

 

(i)         increase the Term Loan Commitment of any Lender, reduce the
principal of, or interest on, any Loan payable to any Lender, or reduce the
amount of any fee payable for the account of any Lender, in each case, without
the written consent of such Lender (except in connection with the waiver of
default interest (which shall be effective with the consent of the Required
Lenders)) (it being understood that any change to the definition of “Net Senior
Leverage Ratio” or the component definitions thereof shall not constitute a
reduction or forgiveness in interest);

 

(ii)        postpone or extend any scheduled date fixed for any payment (but not
prepayment) of principal of, or interest or fees on, any Loan payable to any
Lender, in each case, without the written consent of each Lender directly
affected thereby;

 

(iii)       change the percentage of the Term Loan Commitments or of the
aggregate unpaid principal amount of the Loans that is required for the Lenders
or any of them to take any action hereunder without the written consent of each
Lender;

 

(iv)       amend the definition of “Required Lenders” or “Pro Rata Share”
without the written consent of each Lender;

 

(v)        release all or substantially all of the Collateral (except as
otherwise provided in this Agreement and the other Loan Documents), subordinate
any Lien granted in favor of the Agent for the benefit of the Agents and the
Lenders (except as otherwise provided in this Agreement or any other Loan
Document), or release any Borrower or all or substantially all the Guarantors
(except, in each case, in connection with a transaction permitted hereunder), in
each case, without the written consent of each Lender;

 

(vi)       except as provided in Section 2.2, create any new class, tranche or
series of commitments or Loans, change any commitment or Loan to a commitment or
Loan of a different class, tranche or series, or subordinate any commitment or
Loan to the Loans and commitments held by another Lender, in each case, without
the written consent of each Lender; or

 

(vii)      amend, modify or waive Section 2.4(e) or this Section 15 without the
written consent of each Lender.

 

Notwithstanding the foregoing, (A) no amendment or waiver of any of the
provisions of the Fee Letter (or the definition thereof), and no consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by Agent and the Borrowers (and shall
not require the written consent of any of the Lenders), (B) no amendment, waiver
or consent shall, unless in writing and signed by Agent, affect the rights or
duties of Agent (but not in its capacity as a

 

49

--------------------------------------------------------------------------------


 

Lender) under this Agreement or the other Loan Documents, (C) any amendment,
waiver or consent to any provision of this Agreement (including
Section 2.4(e) and Section 2.4(g)) that permits any Loan Party, Equity Sponsor
or any of their respective Affiliates to purchase Loans on a non-pro rata basis,
become an eligible assignee pursuant to Section 14 and/or make offers to make
optional prepayments on a non-pro rata basis shall require the prior written
consent of the Required Lenders rather than the prior written consent of each
Lender, (D) any supplements or modifications to the Information Certificate
shall require only the signature of (1) Administrative Borrower and (2) other
than with respect to Schedules 5.1(c), 5.6(a), 5.6(b), 5.6(c), 5.15(a), 5.29 or
7.16, Agent, and (E) any joinder to the Guaranty required hereunder shall
require only the signature of the applicable Loan Party.  Notwithstanding
anything to the contrary herein, (i) no Defaulting Lender, shall have any right
to approve or disapprove any amendment, waiver or consent under the Loan
Documents and any Loans held by such Person for purposes hereof shall be
automatically deemed to be voted pro rata according to the Loans of all other
Lenders in the aggregate (other than such Defaulting Lender) and (ii) any Lender
that also holds Indebtedness of any Loan Party that is contractually
subordinated to the Obligations (x) shall be excluded from the determination of
Required Lenders, and shall not have voting rights with respect to any matters
requiring the approval of Required Lenders and (y) shall have voting rights
solely with respect to the matters described in clause (i) of this
Section 15(a) and otherwise shall not have any voting rights under this
Agreement or any other Loan Document.

 

(b)        If any action to be taken by the Lenders hereunder requires the
consent, authorization, or agreement of all of the Lenders or any Lender
affected thereby, and a Lender other than Agent (or an affiliate of Agent) (the
“Holdout Lender”) fails to give its consent, authorization, or agreement, then
Administrative Borrower or Agent, upon at least 5 Business Days’ prior notice to
the Holdout Lender and, in the case of any such replacement by Administrative
Borrower, Agent, may replace the Holdout Lender with one or more substitute
lenders reasonably acceptable to Agent (each, a “Replacement Lender”), and the
Holdout Lender shall have no right to refuse to be replaced hereunder.  Such
notice to replace the Holdout Lender shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.  Prior to the effective date of such replacement, the
Holdout Lender and each Replacement Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Holdout Lender being repaid its
share of the outstanding Obligations without any premium or penalty of any kind
whatsoever.  If the Holdout Lender shall refuse or fail to execute and deliver
any such Assignment and Acceptance prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance.  The replacement of any Holdout Lender shall be
made in accordance with the terms of Section 14 (including with the consent of
Administrative Borrower to the extent required by Section 14(b)).  Until such
time as the Replacement Lender shall have acquired all of the Obligations, the
Term Loan Commitments, and the other rights and obligations of the Holdout
Lender hereunder and under the other Loan Documents, the Holdout Lender shall
remain obligated to make its Pro Rata Share of the Term Loan.

 

(c)        No failure on the part of Agent or any Lender to exercise, and no
delay in exercising, any right hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right under any Loan Document preclude any other or further exercise thereof or
the exercise of any other right.  The rights and remedies of Agent and the
Lenders provided herein and in the other Loan Documents are cumulative and are
in addition to, and not exclusive of, any rights or remedies provided by law. 
The rights of Agent and the Lenders under any Loan Document against any party
thereto are not conditional or contingent on any attempt by Agent and the
Lenders to exercise any of their rights under any other Loan Document against
such party or against any other Person.

 

50

--------------------------------------------------------------------------------


 

16.       TAXES.

 

(a)        Any and all payments by any Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any and
all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of the applicable Loan Party or Agent) requires deduction or
withholding of any tax, excluding (i) taxes imposed on or measured by the net
income (however denominated) of Agent or any Lender (or any transferee or
assignee thereof, including a participation holder (any such entity, a
“Transferee”)),  franchise taxes, and branch profits taxes , in each case
(A) imposed as a result of Agent, such Lender or Transferee being organized
under the laws of, or having its principal office or applicable lending office
located in, the jurisdiction imposing such tax (or any other political
subdivision thereof) or (B) imposed as a result of a present or former
connection between Agent, such Lender or Transferee and the jurisdiction
imposing such tax (other than connections arising solely from entering into any
Loan Document, receiving a payment thereunder, securing collateral with respect
thereto, or enforcing any right or remedy with respect thereto), (ii) U.S.
federal withholding taxes attributable to Agent’s or any Lender’s (or
Transferee’s) failure to comply with Section 16(d) and (iii) any U.S. federal
withholding taxes imposed under FATCA (all such nonexcluded taxes, levies,
imposts, deductions, charges withholdings and liabilities, collectively or
individually, “Taxes”, and all such excluded taxes, “Excluded Taxes”) from or in
respect of any sum payable hereunder to Agent or any Lender (or any Transferee),
(i) the sum payable by the Loan Party shall be increased by the amount (an
“Additional Amount”) necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 16) Agent or such Lender (or such Transferee) shall receive an amount
equal to the sum it would have received had no such deductions been made,
(ii) such Loan Party shall make such deductions and (iii) such Loan Party shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b)        In addition, each Loan Party agrees to pay to the relevant
Governmental Authority in accordance with applicable law any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (“Other Taxes”).  Each Loan Party shall deliver to Agent
official receipts or other evidence of such payment reasonably acceptable to
Agent in respect of any Taxes or Other Taxes payable hereunder as soon as
practicable after payment of such Taxes or Other Taxes.

 

(c)        The Loan Parties hereby jointly and severally indemnify and agree to
hold each Agent and each Lender harmless from and against Taxes and Other Taxes
and related expenses including reasonable attorneys’ fees and tax advisor fees
(including, without limitation, Taxes and Other Taxes imposed on any amounts
payable under this Section 16) paid by such Person, whether or not such Taxes or
Other Taxes were correctly or legally asserted by the relevant Governmental
Authority.  Such indemnification shall be paid within 10 days from the date on
which any such Person makes written demand therefore specifying in reasonable
detail the nature and amount of such Taxes or Other Taxes, absent manifest error
in such written demand.

 

(d)        If any Lender (or Transferee) is entitled under applicable law to an
exemption from or reduction of withholding tax with respect to payments made
under any Loan Document, such Lender (or Transferee) shall deliver to
Administrative Borrower and Agent, at the time or times reasonably requested by
Administrative Borrower or Agent, such properly completed an executed
documentation reasonably requested by Administrative Borrower or Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, if reasonably requested by Administrative Borrower or
Agent, each Lender (or Transferee) shall deliver such other documentation

 

51

--------------------------------------------------------------------------------


 

prescribed by applicable law or reasonably requested by Administrative Borrower
or Agent as will enable Administrative Borrower or Agent to determine whether or
not such Lender (or Transferee) is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 16(d)(i),
(ii), (iii) or (iv) below) shall not be required if in the applicable Lender’s
or Transferee’s reasonable judgment such completion, execution or submission
would subject such Lender or Transferee to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender, Transferee or their respective Affiliates. Without limiting the
generality of the foregoing:

 

(i)         Each Lender (or Transferee) that is organized under the laws of a
jurisdiction outside the United States (a “Non-U.S. Lender”) agrees that it
shall, no later than the Closing Date (or, in the case of a Lender which becomes
a party hereto pursuant to Section 14 hereof after the Closing Date, on or
before the date upon which such Lender becomes a party hereto) deliver to
Administrative Borrower and Agent one properly completed and duly executed
originals of either U.S. Internal Revenue Service Form W-8BEN, W-8BEN-E W-8ECI
or W-8IMY or any subsequent versions thereof or successors thereto, in each case
claiming complete exemption from, or reduced rate of, U.S. Federal withholding
tax and payments of interest hereunder.  In addition, in the case of a Non-U.S.
Lender claiming exemption from U.S. Federal withholding tax under
Section 871(h) or 881(c) of the IRC, such Non-U.S. Lender hereby represents to
the Administrative Borrower and Agent that such Non-U.S. Lender is not a bank
for purposes of Section 881(c) of the IRC, is not a 10-percent shareholder
(within the meaning of Section 871(h)(3)(B) of the IRC) of a Loan Party and is
not a controlled foreign corporation related to a Loan Party (within the meaning
of Section 864(d)(4) of the IRC), and such Non-U.S. Lender agrees that it shall
promptly notify Administrative Borrower and Agent in the event any such
representation is no longer accurate.  Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of a Transferee that is a participation holder, on or before the
date such participation holder becomes a Transferee hereunder) and on or before
the date, if any, such Non-U.S. Lender changes its applicable lending office by
designating a different lending office (a “New Lending Office”).  In addition,
such Non-U.S. Lender shall deliver such forms within 20 days after receipt of a
written request therefor from any Administrative Borrower, Agent, the assigning
Lender or the Lender granting a participation, as applicable.  Notwithstanding
any other provision of this Section 16, a Non-U.S. Lender shall not be required
to deliver any form pursuant to this Section 16(d) that such Non-U.S. Lender is
not legally able to deliver.

 

(ii)        Each Lender (or Transferee) that is a “United States person” (within
the meaning of Section 7701(a)(30) of the IRC) (each a “U.S. Lender”) agrees
that it shall, no later than the Closing Date (or, in the case of a Lender which
becomes a party hereto pursuant to Section 14 after the Closing Date, or before
the date upon which such Lender becomes a party hereto) deliver to
Administrative Borrower and Agent a complete and duly executed original of
Internal Revenue Service Form W-9 or any subsequent versions thereof or
successors thereto certifying that such Lender (or Transferee) is not subject to
United States backup withholding tax on the date it becomes a party to this
Agreement.  In addition, such U.S. Lender shall deliver such forms within 20
days after receipt of a written request therefore from Administrative Borrower,
Agent, the assigning Lender or the Lender granting a participation, as
applicable.

 

(iii)       any Non-U.S. Lender shall, to the extent it is legally entitled to
do so, deliver to Administrative Borrower and Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of any Borrower or Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax, duly completed,
together with such supplementary documentation as may be

 

52

--------------------------------------------------------------------------------


 

prescribed by applicable law to permit Administrative Borrower or Agent to
determine the withholding or deduction required to be made; and

 

(iv)       if a payment made to Agent or a Lender (or any Transferee) under any
Loan Document would be subject to U.S. federal withholding tax imposed by FATCA
if Agent or such Lender (or Transferee) were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the IRC, as applicable), Agent or such Lender (or
Transferee) shall deliver to Administrative Borrower and Agent at the time or
times prescribed by law and at such time or times reasonably requested by any
Borrower or Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by any Borrower as may be necessary for such
Borrower to comply with their obligations under FATCA and to determine that
Agent or such Lender (or Transferee) has complied with Agent’s or such Lender’s
(or Transferee’s) obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (iv),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Each Lender (or Transferee) and Agent agrees that if any form or certification
it previously delivered expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Administrative Borrower and Agent in writing of its legal inability to do so.

 

(e)        The Loan Parties shall not be required to indemnify any Non-U.S.
Lender, or pay any Additional Amounts to any Non-U.S. Lender, in respect of
United States Federal withholding tax pursuant to this Section 16 to the extent
that (i) the obligation to withhold amounts with respect to United States
Federal withholding tax existed on the date such Non-U.S. Lender became a party
to this Agreement (or, in the case of a Transferee that is a participation
holder, on the date such participation holder became a Transferee hereunder) or,
with respect to payments to a New Lending Office, the date such Non-U.S. Lender
(or Transferee) designated such New Lending Office with respect to a Loan;
provided, however, that this clause (i) shall not apply to the extent the
indemnity payment or Additional Amounts any Transferee, or Lender (or
Transferee) through a New Lending Office, would be entitled to receive (without
regard to this clause (i)) do not exceed the indemnity payment or Additional
Amounts that the Person making the assignment, participation or transfer to such
Transferee, or Lender (or Transferee) making the designation of such New Lending
Office, would have been entitled to receive in the absence of such assignment,
participation, transfer or designation, or (ii) the obligation to pay such
Additional Amounts would not have arisen but for a failure by such Non-U.S.
Lender (or Transferee) to comply with the provisions of clause (d) above.

 

(f)        Agent or any Lender (or Transferee) claiming any indemnity payment or
additional payment amounts payable pursuant to this Section 16 shall use
reasonable efforts (consistent with legal and regulatory restrictions) to file
any certificate or document reasonably requested in writing by the
Administrative Borrower or to change the jurisdiction of its applicable lending
office if the making of such a filing or change would avoid the need for or
reduce the amount of any such indemnity payment or additional amount that may
thereafter accrue, would not require Agent or such Lender (or Transferee) to
disclose any information Agent or such Lender (or Transferee) deems confidential
and would not, in the reasonable determination of Agent or such Lender (or
Transferee), be otherwise disadvantageous to Agent or  such Lender (or
Transferee).

 

(g)        Treatment of Certain Refunds.  So long as no Event of Default has
occurred and is continuing, if any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified pursuant to this Section 16 (including
by the payment of additional amounts pursuant to this Section 16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made

 

53

--------------------------------------------------------------------------------


 

under this Section with respect to such Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, however, that if
an Event of Default has occurred and is continuing, any amounts otherwise
payable to any Loan Party pursuant to this Section 16(g) shall be paid to
Agent’s Account and shall be treated as payments made by Borrowers pursuant to
Section 2.4(e), provided, further, that no such payments shall require payment
of any Applicable Prepayment Premium.  Such indemnifying party, upon the request
of such indemnified party, shall repay to such indemnified party the amount paid
over pursuant to this paragraph (g) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)        The obligations of the Loan Parties, Agent and the Lenders (and
Transferees) under this Section 16 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

17.       AGENT

 

17.1.    Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes Agent to enter into each
of the Loan Documents and any subordination and/or intercreditor agreements with
the holders of other Indebtedness of the Loan Parties on its behalf and to take
such actions as Agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto.  Except as otherwise expressly
provided in Section 14 or by the terms of the Loan Documents, Agent is
authorized and empowered to amend, modify, or waive any provisions of this
Agreement or the other Loan Documents on behalf of Lenders.  Except as provided
in Section 17.9(c) and Section 17.12: (i) the provisions of this Article 17 are
solely for the benefit of Agent and Lenders and (ii) neither Borrowers nor any
other Loan Party shall have any rights as a third party beneficiary of any of
the provisions hereof.  In performing its functions and duties under this
Agreement, Agent shall act solely as agent of Lenders and does not assume and
shall not be deemed to have assumed any obligation toward or relationship of
agency or trust with or for Borrower or any other Loan Party.  Agent may perform
any of its duties hereunder, or under the Loan Documents, by or through its
agents or employees.

 

17.2.    Agent and Affiliates.

 

If Agent is also a Lender, it shall have the same rights and powers under the
Loan Documents as any other Lender and may exercise or refrain from exercising
the same as though it were not Agent, and Agent and its Affiliates may lend
money to, invest in and generally engage in any kind of business with each Loan
Party or Affiliate of any Loan Party as if it were not Agent hereunder.

 

54

--------------------------------------------------------------------------------

 


 

17.3.                Action by Agent.

 

The duties of Agent shall be mechanical and administrative in nature.  Agent
shall not have by reason of this Agreement a fiduciary relationship in respect
of any Lender.  Nothing in this Agreement or any of the Loan Documents, express
or implied, is intended to or shall be construed to impose upon Agent any
obligations in respect of this Agreement or any of the Loan Documents except as
expressly set forth herein or therein.

 

17.4.                Consultation with Experts.

 

Agent may consult with legal counsel, independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

 

17.5.                Liability of Agent.

 

Neither Agent nor any of its directors, officers, agents or employees shall be
liable to any Lender for any action taken or not taken by it in connection with
the Loan Documents, except that Agent shall be liable to the extent of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction.  Neither Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (i) any statement, warranty or representation made in connection with
any Loan Document or any borrowing hereunder; (ii) the performance or observance
of any of the covenants or agreements specified in any Loan Document; (iii) the
satisfaction of any condition specified in any Loan Document, except receipt of
items required to be delivered to Agent; (iv) the validity, effectiveness,
sufficiency or genuineness of any Loan Document, any Lien purported to be
created or perfected thereby or any other instrument or writing furnished in
connection therewith; (v) the existence or non-existence of any Default or Event
of Default; or (vi) the financial condition of any Loan Party.  Agent shall not
incur any liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex, facsimile or
electronic transmission or similar writing) believed by it to be genuine or to
be signed by the proper party or parties.  Agent shall not be liable for any
apportionment or distribution of payments made by it in good faith and if any
such apportionment or distribution is subsequently determined to have been made
in error the sole recourse of any Lender to whom payment was due but not made,
shall be to recover from other Lenders any payment in excess of the amount to
which they are determined to be entitled (and such other Lenders hereby agree to
return to such Lender any such erroneous payments received by them).

 

17.6.                Indemnification.

 

Each Lender shall, in accordance with its Pro Rata Share, indemnify Agent (to
the extent not reimbursed by Borrower) and hold Agent harmless against any cost,
expense (including counsel fees and disbursements), claim, demand, action, loss
or liability (except such as result from Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction) that Agent may
suffer or incur in connection with the Loan Documents or any action taken or
omitted by Agent hereunder or thereunder.  If any indemnity furnished to Agent
for any purpose shall, in the opinion of Agent, be insufficient or become
impaired, Agent may call for additional indemnity and cease, or not commence, to
do the acts indemnified against even if so directed by Required Lenders until
such additional indemnity is furnished.  The obligations of Lenders under this
Section 17.6 shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

55

--------------------------------------------------------------------------------


 

17.7.                Right to Request and Act on Instructions.

 

Agent may at any time request instructions from Lenders with respect to any
actions or approvals which by the terms of this Agreement or of any of the Loan
Documents Agent is permitted or desires to take or to grant, and Agent shall be
absolutely entitled to refrain from taking any action or to withhold any
approval and shall not be under any liability whatsoever to any Person for
refraining from any action or withholding any approval under any of the Loan
Documents until it shall have received such instructions from Required Lenders
or all or such other portion of the Lenders as shall be prescribed by this
Agreement.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against Agent as a result of Agent acting or refraining from
acting under this Agreement or any of the other Loan Documents in accordance
with the instructions of Required Lenders or all or such other portion of the
Lenders as shall be prescribed by this Agreement and, notwithstanding the
instructions of Required Lenders, Agent shall have no obligation to take any
action if it believes, in good faith, that such action exposes Agent to any
liability for which it has not received satisfactory indemnification in
accordance with the provisions of Section 17.6.

 

17.8.                Credit Decision.

 

Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under the Loan Documents.

 

17.9.                Collateral Matters.

 

(a)                               Lenders irrevocably authorize Agent, at its
option and in its discretion, (i) to release any Lien granted to or held by
Agent under any Loan Document in accordance with Section 2.10 (or with the
approval of Required Lenders or all Lenders, as the case may be, in accordance
with Section 15), and (ii) to release any Loan Party whose Stock is sold or
transferred from its obligations under any of the Loan Documents in accordance
with Section 2.10 (or with the approval of Required Lenders or all Lenders, as
the case may be, in accordance with Section 15).

 

(b)                              Agent may conclusively rely without further
inquiry on a certificate of an officer of any Loan Party as to the sale,
transfer or other disposition of property (including equity interests) being
made in full compliance with the provisions of the Loan Documents.  Upon request
by Agent at any time, Lenders will confirm in writing Agent’s authority to
release particular types or items of Collateral or a particular Loan Party from
its obligations under any of the Loan Documents pursuant to this Section 17.9.

 

(c)                               In connection with any release contemplated by
this Section 10.9, Agent agrees to execute and deliver to Borrowers, at
Borrowers’ reasonable request and at Borrowers’ expense, such documents as Agent
reasonably deems appropriate to evidence such release.

 

17.10.        Agency for Perfection.

 

Agent and each Lender hereby appoint each other Lender as agent for the purpose
of perfecting Agent’s security interest in assets which, in accordance with the
Uniform Commercial Code in any applicable jurisdiction, can be perfected by
possession or control.  Should any Lender (other than Agent) obtain possession
or control of any such assets, such Lender shall notify Agent thereof, and,
promptly upon Agent’s request therefore, shall deliver such assets to Agent or
in accordance with Agent’s

 

56

--------------------------------------------------------------------------------


 

instructions or transfer control to Agent in accordance with Agent’s
instructions.  Each Lender agrees that it will not have any right individually
to enforce or seek to enforce any Loan Document or to realize upon any
Collateral for the Obligations unless instructed to do so by Agent, it being
understood and agreed that such rights and remedies may be exercised only by
Agent.

 

17.11.        Notice of Default.

 

Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default except with respect to defaults in the payment of
principal, interest and fees required to be paid to Agent for the account of
Lenders, unless Agent shall have received written notice from a Lender or a
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  Agent will
notify each Lender of its receipt of any such notice.  Agent shall take such
action with respect to such Default or Event of Default as may be requested by
Required Lenders (or if required all Lenders or all affected Lenders) in
accordance with the terms hereof.  Unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable or in the best interests of Lenders.

 

17.12.        Successor Agent.

 

Agent may resign at any time by giving written notice thereof to the Lenders and
Administrative Borrower.  Upon any such resignation, Required Lenders and, so
long as no Event of Default has occurred and is continuing, Administrative
Borrower, shall have the right to appoint a successor Agent.  If no successor
Agent shall have been so appointed by Required Lenders, and shall have accepted
such appointment, within thirty (30) days after the retiring Agent gives notice
of resignation, then the retiring Agent may, on behalf of Lenders, appoint a
successor Agent, which shall be an institution organized or licensed under the
laws of the United States of America or of any State thereof.  Upon the
acceptance of its appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the rights
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations hereunder.  After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Section 17 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent.

 

17.13.        Return of Payments.

 

(a)                               If Agent pays an amount to a Lender under this
Agreement in the belief or expectation that a related payment has been or will
be received by Agent from Borrowers and such related payment is not received by
Agent, then Agent will be entitled to recover such amount from such Lender on
demand without setoff, counterclaim or deduction of any kind, together with
interest accruing on a daily basis at the Federal Funds Effective Rate.

 

(b)                              If Agent determines at any time that any amount
received by Agent under this Agreement must be returned to a Borrower or paid to
any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender.  In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to Borrowers or such other
Person, without setoff, counterclaim or deduction of any kind.

 

57

--------------------------------------------------------------------------------


 

17.14.        Right to Perform, Preserve and Protect.

 

If any Loan Party fails to perform any obligation hereunder or under any other
Loan Document, Agent itself may, but shall not be obligated to, cause such
obligation to be performed at Borrowers’ expense.  Agent is further authorized
by Borrowers and the Lenders upon the occurrence and during the continuation of
an Event of Default or during such time as exigent circumstances exist, to make
expenditures (“Agent Advances”) from time to time which Agent, in its reasonable
business judgment, deems necessary or desirable to (i) preserve or protect the
business conducted by Borrower, the Collateral, or any portion thereof and/or
(ii) enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other Obligations.  Borrowers hereby agrees to reimburse Agent on
demand for any and all reasonable costs, liabilities and obligations incurred by
Agent pursuant to this Section 17.14.  Each Lender hereby agrees to indemnify
Agent upon demand for any and all costs, liabilities and obligations incurred by
Agent pursuant to this Section 17.14, in accordance with the provisions of
Section 17.6. For purposes of this Section 17.14 “exigent circumstances” means
any circumstances causing Agent or Required Lenders to reasonably believe that
an expenditure is necessary or appropriate in order to prevent or mitigate the
destruction of, physical harm to, impairment of or decrease in value of the
Collateral or the rights and interests of Agent and Lenders (including any loss
of priority of the Liens of Agent under the Loan Documents).  Agent Advances
shall be repayable on demand (without any prepayment premium or penalty) and be
secured by the Collateral and shall bear interest at a rate per annum equal to
the rate then applicable to Base Rate Loans.  Agent Advances shall constitute
Obligations hereunder.  Agent shall notify each Lender and the Administrative
Borrower in writing of each such Agent Advance, which notice shall include a
description of the purpose of such Agent Advance.  Without limitation to its
obligations pursuant to Section 17.6, each Lender agrees that it shall make
available to Agent, upon the Agent’s demand, in Dollars in immediately available
funds, the amount equal to such Lender’s Pro Rata Share of each such Agent
Advance.  If such funds are not made available to Agent by such Lender, Agent
shall be entitled to recover such funds on demand from such Lender, together
with interest thereon for each day from the date such payment was due until the
date such amount is paid to Agent, at the Federal Funds Effective Rate for three
Business Days and thereafter at the Base Rate.  Notwithstanding the foregoing or
anything to the contrary contained herein, in no event shall (i) Agent make or
be authorized to make any Agent Advance that would cause Indebtedness
outstanding under this Agreement to exceed Maximum Term Principal Obligations
(as defined in the Intercreditor Agreement), (ii) any Agent Advance cause a
Default or Event of Default under Section 8 that would not exist in the absence
of such Agent Advance or (iii) any Agent Advance be subject to any prepayment
premium or penalty (including the Applicable Prepayment Premium).

 

18.                            GENERAL PROVISIONS.

 

18.1.                Effectiveness.  This Agreement shall be binding and deemed
effective when executed by each Borrower, each other Loan Party, each Lender and
Agent.

 

18.2.                Section Headings.  Headings and numbers have been set forth
herein for convenience only.  Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

 

18.3.                Interpretation.  Neither this Agreement nor any uncertainty
or ambiguity herein shall be construed against Agent or any Loan Party, whether
under any rule of construction or otherwise.  On the contrary, this Agreement
has been reviewed by all parties and shall be construed and interpreted
according to the ordinary meaning of the words used so as to accomplish fairly
the purposes and intentions of all parties hereto.

 

58

--------------------------------------------------------------------------------


 

18.4.                Severability of Provisions.  Each provision of this
Agreement shall be severable from every other provision of this Agreement for
the purpose of determining the legal enforceability of any specific provision.

 

18.5.                Debtor-Creditor Relationship.  The relationship between
Agent and Lenders, on the one hand, and the Loan Parties, on the other hand, is
solely that of creditor and debtor.  Neither Agent nor any Lender shall have
(and shall not be deemed to have) any fiduciary relationship or duty to any Loan
Party arising out of or in connection with the Loan Documents or the
transactions contemplated thereby, and there is no agency or joint venture
relationship between Agent or any Lender, on the one hand, and the Loan Parties,
on the other hand, by virtue of any Loan Document or any transaction
contemplated therein.

 

18.6.                Counterparts; Electronic Execution.  This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.

 

18.7.                Revival and Reinstatement of Obligations.  If the
incurrence or payment of the Obligations by any Borrower or any other Loan Party
or the transfer to Agent or any Lender of any property should for any reason
subsequently be asserted, or declared, to be void or voidable under any state or
federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property (each, a
“Voidable Transfer”), and if Agent or any Lender is required to repay or
restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Agent or such Lender is required or elects
to repay or restore, and as to all reasonable costs, expenses, and attorneys
fees of Agent or such Lender related thereto, the liability of such Borrower and
such other Loan Party automatically shall be revived, reinstated, and restored
and shall exist as though such Voidable Transfer had never been made and all of
Agent’s Liens in the Collateral shall be automatically reinstated without
further action.

 

18.8.                Confidentiality.

 

(a)                               Agent and each Lender agrees (on behalf of
itself and each of its affiliates, directors, officers, employees and
representatives) to use reasonable precautions to keep confidential, in
accordance with its customary procedures for handling confidential information
of this nature and in accordance with safe and sound practices of comparable
commercial finance companies, any non-public information supplied to it by the
Loan Parties pursuant to this Agreement or the other Loan Documents (and which
at the time is not, and does not thereafter become, publicly available or
available to such Person from another source not known to be subject to a
confidentiality obligation to such Person not to disclose such information),
provided that nothing herein shall limit the disclosure by any Agent or any
Lender of any such information (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, counsel, advisors and representatives who need to know such
information in connection with providing the Loan or acting as Agent hereunder
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential in accordance with this Section 18.8); (ii) to any
other party hereto; (iii) to any assignee or participant (or prospective
assignee or participant) or

 

59

--------------------------------------------------------------------------------


 

any party to a Securitization so long as such assignee or participant (or
prospective assignee or participant) or party to a Securitization first agrees,
in writing, to be bound by confidentiality provisions similar in substance to
this Section 18.8; (iv) to the extent required by any requirement of law or
judicial process or as otherwise requested by any Governmental Authority (in
which case the Person disclosing the information agrees to give the
Administrative Borrower reasonable advance notice of such disclosure if
reasonably permissible and in any event prompt notice of such disclosure and any
disclosure under this clause (iv) shall be limited to the portion of the
information as may be required); (v) to the National Association of Insurance
Commissioners or any similar organization, any examiner, auditor or accountant
or any nationally recognized rating agency or otherwise to the extent consisting
of general portfolio information that does not identify Loan Parties; (vi) in
connection with any litigation to which Agent or any Lender is a party relating
to the Loan Documents (in which case the Person disclosing the information
agrees to give the Administrative Borrower reasonable advance notice of such
disclosure if reasonably permissible and in any event prompt notice of such
disclosure); (vii) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; or (viii) with the prior consent of the Administrative Borrower.

 

(b)                              Each Loan Party agrees that neither it nor any
of its controlled Affiliates will now or in the future issue any press release
or other public disclosure using the name of Agent, any Lender or any of their
respective Affiliates or referring to this Agreement or any other Loan Document
without the prior written consent of Agent or such Lender (not to be
unreasonably withheld, delayed or conditioned and such consent shall be deemed
given if not provided by the Agent or such Lender within 5 Business Days after
receipt of written request therefor), except to the extent that such Loan Party
or such controlled Affiliate is required to do so under applicable law (in which
event, to the extent permissible, such Loan Party or such controlled Affiliate
will consult with Agent or such Lender before issuing such press release or
other public disclosure).  Each Loan Party hereby authorizes Agent and each
Lender, after consultation with the Borrowers, to advertise the closing of the
transactions contemplated by this Agreement, and to make appropriate
announcements of the financial arrangements entered into among the parties
hereto, as Agent or such Lender shall deem appropriate, including, without
limitation, on a home page or similar place for dissemination of information on
the Internet or worldwide web, or in announcements commonly known as tombstones,
in such trade publications, business journals, newspapers of general circulation
and to such selected parties as Agent or such Lender shall deem appropriate.

 

18.9.                Expenses.  Borrowers hereby agree to promptly pay (i) all
reasonable and documented out-of-pocket costs and expenses of Agent (including
without limitation the reasonable and documented out-of-pocket fees, costs and
expenses of counsel to, and independent appraisers and consultants retained by
Agent) in connection with the examination, review, due diligence investigation,
documentation, negotiation, closing and syndication of the transactions
contemplated by the Loan Documents, in connection with the performance by Agent
of its rights and remedies under the Loan Documents and in connection with the
continued administration of the Loan Documents including any amendments,
modifications, consents and waivers to and/or under any and all Loan Documents,
(ii) without limitation of the preceding clause (i), all reasonable and
documented out-of-pocket costs and expenses of Agent in connection with the
creation, perfection and maintenance of Liens pursuant to the Loan Documents,
including title investigations, lien searches and the like, (iii) without
limitation of the preceding clause (i), expenses of Agent in connection with
protecting, storing, insuring, handling, maintaining or selling any Collateral
and in connection with any workout, collection, bankruptcy, insolvency and other
enforcement proceedings under any and all of the Loan Documents, (iv) all costs
and expenses incurred by Agent in connection with any workout, collection,
bankruptcy, insolvency and other enforcement proceedings under any and all Loan
Documents, and (v) all costs and expenses for travel and counsel incurred by any
Lender after the Closing Date in connection with any workout, collection,
bankruptcy, insolvency and other enforcement proceedings under any and all Loan
Documents; provided that, in the case of costs and

 

60

--------------------------------------------------------------------------------


 

expenses of outside counsel, such costs and expenses shall be limited to the
costs and expenses of (x) one primary outside counsel for Agent, (y) one local
counsel in each jurisdiction as is reasonably necessary, and (z) in the case of
an actual or potential conflict of interest among any one or more of Agent and
any Lender, one additional counsel for each group of similarly situated
Persons.  Each Borrower agrees that its obligations contained in this
Section 18.9 shall survive payment or satisfaction in full of all other
Obligations.

 

18.10.        Setoff.  If an Event of Default has occurred and is continuing,
Agent or any Lender may, in its sole discretion at any time and from time to
time, to the fullest extent permitted by law, set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by Agent or such Lender to or for
the credit or the account of the Borrowers or any Guarantor against any of and
all the Obligations held by Agent or such Lender, irrespective of whether or not
Agent or such Lender shall have made any demand under the Loan Documents and
although such obligations may be unmatured. Agent or any Lender exercising such
set-off shall notify the Administrative Borrower (and in the case of a Lender,
Agent) of such set-off or application, provided that any failure to give or any
delay in giving such notice shall not affect the validity of any such set-off or
application under this Section.

 

18.11.        Survival.  All representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that Agent or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as any of the Obligations is
outstanding and unpaid and so long as the obligation of Agent or any Lender to
provide extensions of credit hereunder has not expired or been terminated.

 

18.12.        Patriot Act.  Agent and each Lender hereby notify the Loan Parties
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow Agent and such Lender to identify each Loan Party in accordance with the
Patriot Act. In addition, if Agent or any Lender is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties, and (b) OFAC/PEP searches and
customary individual  background checks of the Loan Parties’ senior management
and key principals, and each Borrower and each other Loan Party agrees to
cooperate in respect of the conduct of such searches invoiced to Administrative
Borrower and further agrees that the reasonable costs and charges for such
searches shall constitute expenses payable under Section 18.9 hereof and be for
the account of Borrowers.

 

18.13.        Integration.  This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

 

18.14.        Conflict.  Notwithstanding anything herein to the contrary, the
priority of the Liens and security interest granted to Agent, for the benefit of
Agent and Lenders, pursuant to this Agreement and the other Loan Documents and
the exercise of any right or remedy by Agent hereunder and thereunder are
subject to the provisions of the Intercreditor Agreement.  In the event of any
direct conflict between the terms of this Agreement or any other Loan Document
and the terms of the Intercreditor Agreement with respect to the priority of the
Liens and security interests granted herein or therein and/or the exercise of
any right or remedy hereunder, the terms of the Intercreditor Agreement shall
govern and control.

 

61

--------------------------------------------------------------------------------


 

[Signature pages to follow]

 

62

--------------------------------------------------------------------------------


 

Exhibit 10.3

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

 

BORROWERS:

 

 

 

DIFFERENTIAL BRANDS GROUP INC., a Delaware corporation

 

 

 

By:

/s/ Hamish Sandhu

 

 

Name:

Hamish Sandhu

 

 

Title:

Chief Financial Officer

 

 

 

 

DBG SUBSIDIARY INC. (f/k/a Joe’s Jeans Subsidiary, Inc.), a Delaware corporation

 

 

 

By:

/s/ Hamish Sandhu

 

 

Name:

Hamish Sandhu

 

 

Title:

Chief Financial Officer

 

 

 

 

HUDSON CLOTHING, LLC, a California limited liability company

 

 

 

By:

/s/ Peter Kim

 

 

Name:

Peter Kim

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature page to Credit and Security Agreement (TCW)

 

--------------------------------------------------------------------------------


 

Exhibit 10.3

 

 

RG PARENT LLC, a Delaware limited liability company

 

 

 

By:

/s/ Michael Buckley

 

 

Name:

Michael Buckley

 

 

Title:

Chief Executive

 

 

 

 

ROBERT GRAHAM RETAIL LLC a Delaware limited liability company

 

 

 

By:

/s/ Michael Buckley

 

 

Name:

Michael Buckley

 

 

Title:

Chief Executive

 

 

 

 

ROBERT GRAHAM DESIGNS, LLC, a New York limited liability company

 

 

 

By:

/s/ Michael Buckley

 

 

Name:

Michael Buckley

 

 

Title:

Chief Executive

 

 

 

 

ROBERT GRAHAM HOLDINGS, LLC, a New York limited liability company

 

 

 

By:

/s/ Michael Buckley

 

 

Name:

Michael Buckley

 

 

Title:

Chief Executive

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature page to Credit and Security Agreement (TCW)

 

--------------------------------------------------------------------------------

 


 

Exhibit 10.3

 

 

 

GUARANTORS:

 

 

 

INNOVO WEST SALES, INC., a Texas corporation

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

 

Name:

Hamish Sandhu

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

DBG HOLDINGS SUBSIDIARY INC. (f/k/a Joe’s Jeans Retail Subsidiary, Inc.), a
California corporation

 

 

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

 

Name:

Hamish Sandhu

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

HUDSON CLOTHING HOLDINGS, INC., a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Peter Kim

 

 

Name:

Peter Kim

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

HC ACQUISITION HOLDINGS, INC., a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Peter Kim

 

 

Name:

Peter Kim

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature page to Credit and Security Agreement (TCW)

 

--------------------------------------------------------------------------------


 

 

RGH GROUP LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Michael Buckley

 

 

Name:

Michael Buckley

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

MARCO BRUNELLI IP, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Michael Buckley

 

 

Name:

Michael Buckley

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Credit and Security Agreement (TCW)

 

--------------------------------------------------------------------------------


 

 

AGENT:

 

 

 

TCW ASSET MANAGEMENT COMPANY

 

 

 

 

 

 

By:

/s/ Suzanne Grosso

 

 

Name: Suzanne Grosso

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Credit and Security Agreement (TCW)

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

TCW DIRECT LENDING LLC,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Suzanne Grosso

 

 

Name: Suzanne Grosso

 

Title: Managing Director

 

 

 

TCW DIRECT LENDING STRATEGIC VENTURES LLC,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Suzanne Grosso

 

 

Name: Suzanne Grosso

 

Title: Managing Director

 

 

 

WEST VIRGINIA DIRECT LENDING LLC,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Suzanne Grosso

 

 

Name: Suzanne Grosso

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Credit and Security Agreement (TCW)

 

--------------------------------------------------------------------------------


 

Commitment Annex

 

Lenders

Term Loan Commitment

TCW DIRECT LENDING LLC

$28,700,000

TCW DIRECT LENDING STRATEGIC VENTURES LLC

$18,000,000

WEST VIRGINIA DIRECT LENDING LLC

$3,300,000

Total

$50,000,000

 

Commitment Annex

Page 1

--------------------------------------------------------------------------------


 

Schedule 1.1
to
CREDIT AND SECURITY AGREEMENT

 

a.                                  Definitions.  As used in this Agreement, the
following terms shall have the following definitions:

 

“ABL Credit Agreement” means that certain Credit and Security Agreement, dated
as of January 28, 2016, by and among the Borrowers, the Guarantors and the ABL
Lender, as amended, restated, amended and restated, supplemented or otherwise
modified from time to time to the extent permitted by the Intercreditor
Agreement.

 

“ABL Lender” means the “Lender” as defined in the ABL Credit Agreement.

 

“ABL Loan Documents” has the meaning assigned to the term “Loan Documents” in
the ABL Credit Agreement.

 

“ABL Obligations” has the meaning specified therefor in the Intercreditor
Agreement.

 

“ABL Priority Collateral” has the meaning specified therefor in the
Intercreditor Agreement.

 

“Account” means an account (as that term is defined in Article 9 of the Code).

 

“Account Debtor” means an account debtor (as that term is defined in the Code).

 

“Acquisition” means any transaction or series of related transactions,
consummated on or after the date of this Agreement, by which any Borrower or any
Subsidiary directly or indirectly (a) acquires all or substantially all of the
assets comprising one or more business units of any other Person, whether
through purchase of assets, merger or otherwise or (b) acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least (i) a majority (in number of votes) of the capital stock and/or other
securities of a corporation having ordinary voting power for the election of
directors (other than stock and/or other securities having such power only by
reason of the happening of a contingency), (ii) a majority (by percentage of
voting power) of the outstanding partnership interests of a partnership, (iii) a
majority (by percentage of voting power) of the outstanding membership interests
of a limited liability company or (iv) a majority of the ownership interests in
any organization or entity other than a corporation, partnership or limited
liability company.

 

“Activation Notice” has the meaning specified therefor in Section 6.12(j).

 

“Additional Amount” has the meaning set forth in Section 16(a).

 

“Additional Documents” has the meaning specified therefor in Section 6.16.

 

“Administrative Borrower” shall have the meaning specified therefor in
Section 2.16.

 

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes Section 7.12: (a) any Person which owns
directly or indirectly 10% or more of the Stock having ordinary voting power for
the election of the board of directors or equivalent governing

 

Schedule 1.1
Page 1

--------------------------------------------------------------------------------


 

body of a Person or 10% or more of the partnership or other ownership interests
of a Person (other than as a limited partner of such Person) shall be deemed an
Affiliate of such Person, (b) each director (or comparable manager) of a Person
shall be deemed to be an Affiliate of such Person, and (c) each partnership in
which a Person is a general partner shall be deemed an Affiliate of such Person.

 

“Agent” means TCW in its capacity as agent for all Lenders hereunder and any
successor thereto in such capacity.

 

“Agent Advances” has the meaning set forth in Section 17.14.

 

“Agent’s Account” means the Deposit Account of Agent identified on Schedule D-2
(or such other Deposit Account of Agent that has been designated as such, in
writing, by Agent to the Borrowers).

 

“Agent’s Liens” mean the Liens granted by Borrowers and the other Loan Parties
to Agent for its benefit and for the benefit of the Lenders under the Loan
Documents.

 

“Agreement” means the Credit and Security Agreement to which this Schedule 1.1
is attached.

 

“Applicable Margin” means (a) the applicable rate per annum corresponding to the
applicable Net Senior Leverage Ratio, all as set forth in the following table:

 

Net Senior Leverage Ratio

Base Rate

LIBOR Rate

> 3.00 to 1.00

8.00%

9.00%

> 2.50 to 1.00, but
< 3.00 to 1.00

 

7.50%

 

8.50%

<2.50 to 1.00

6.00%

7.00%

 

and (b) with respect to any Incremental Term Loans, a percent per annum set
forth in the applicable Incremental Facility Amendment.

 

The Applicable Margin shall be adjusted quarterly, to the extent applicable, as
of the first Business Day following the date on which financial statements are
required to be delivered pursuant to Section 6.1 (including with respect to the
last Fiscal Quarter of each Fiscal Year) after the end of each related Fiscal
Quarter based on the Net Senior Leverage Ratio as of the last day of such Fiscal
Quarter; provided that, the initial Applicable Margin shall be the rates
corresponding to the Net Senior Leverage Ratio of > 3.00 to 1.00 in the
foregoing table.  Notwithstanding the foregoing, (a) if Borrowers fail to
deliver the financial statements and the related Compliance Certificate required
by Section 6.1, by the respective date required thereunder after the end of any
related Fiscal Quarter, if requested in writing by Agent or Required Lenders,
the Applicable Margin, to the extent applicable, shall be the rates
corresponding to the Net Senior Leverage Ratio of > 3.00 to 1.00 in the
foregoing table until such financial statements and Compliance Certificate are
delivered (plus, if requested by Agent or Required Lenders, the default rate of
interest as described in Section 2.6(b)), and (b) no reduction to the Applicable
Margin shall become effective at any time when an Event of Default has occurred
and is continuing; provided, that any such reduction shall occur on the date all
such Events of Default have been cured or waived in accordance with the terms of
this Agreement.

 

Schedule 1.1

Page 2

--------------------------------------------------------------------------------


 

If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, Agent determines that
(a) the Net Senior Leverage Ratio as calculated by Borrowers as of any
applicable date was inaccurate and (b) a proper calculation of the Net Senior
Leverage Ratio would have resulted in a different Applicable Margin for any
period, then (i) if the proper calculation of the Net Senior Leverage Ratio
would have resulted in a higher Applicable Margin for such period, Borrowers
shall automatically and retroactively be obligated to pay to Agent, for the
benefit of the applicable Lenders, promptly on demand by Agent (accompanied by
back-up calculations relating thereto in accordance with this Agreement), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period; and (ii) if the proper calculation of the Net Senior Leverage Ratio
would have resulted in a lower Applicable Margin for such period, neither Agent
nor any Lender shall have any obligation to repay any interest to Borrowers;
provided, such excess shall be credited in a manner reasonably acceptable to
Agent against interest and fees payable hereunder in the next succeeding period,
and provided further, that, if as a result of any restatement or other event a
proper calculation of the Net Senior Leverage Ratio would have resulted in a
higher Applicable Margin for one or more periods and lower pricing for one or
more other periods (due to the shifting of income or expenses from one period to
another period or any similar reason), then (x) the amount payable by Borrowers
pursuant to clause (i) above shall be based upon the excess, if any, of the
amount of interest that should have been paid for all applicable periods over
the amount of interest and fees paid for all such periods and (y) the amount
credited to Borrowers pursuant to clause (ii) above shall be based upon the
excess, if any, of the amount of interest paid by Borrowers for all applicable
periods over the amount of interest that should have been paid for all such
periods.

 

“Applicable Prepayment Premium” means, as of any date of determination, an
amount equal to (a) during the period from and after the Closing Date to and
including the first anniversary of the Closing Date, 2.00% multiplied by the
principal amount of the Loans prepaid on such date, (b) during the period after
the date that is the first anniversary of the Closing Date to and including the
second anniversary of the Closing Date, 1.00% multiplied by the principal amount
of the Loans prepaid on such date, and (c) after the second anniversary of the
Closing Date $0.

 

“Asset Purchase Agreements” means that certain (i) Asset Purchase Agreement,
dated as of September 8, 2015, by and among Parent, Joe’s Holdings LLC and
Sequential Brands Group Inc. and/or (ii) Asset Purchase Agreement, dated as of
September 8, 2015, by and between Parent and GBG USA Inc., in each case, as
amended, extended, restated, modified and/or supplemented prior to or on the
Closing Date.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by Agent, in accordance with
Section 14 hereof and substantially in the form of Exhibit H hereto or such
other form acceptable to Agent.

 

“Assignment of Factoring Proceeds” shall mean the Assignment and Intercreditor
Agreement, dated as of January 28, 2016, by and among Factor, Robert Graham
Designs, LLC, Hudson Clothing, LLC, ABL Lender and Agent.

 

“Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $50,000,000 minus (b) the aggregate principal amount
of Incremental Term Loans previously made pursuant to Section 2.2 of the
Agreement.

 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

“Base Rate Loan” means a Loan or portion thereof which bears interest at a rate
determined by reference to Base Rate.

 

Schedule 1.1

Page 3

--------------------------------------------------------------------------------


 

“Base Rate” means a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus ½ of 1% and (c) the LIBOR Rate (which rate shall be calculated based
upon an Interest Period of 1 month and shall be determined on a daily
basis) plus 1.00% per annum.  Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the LIBOR Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate, the Federal Funds Effective Rate or the LIBOR Rate, as the case
may be.

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

 

“Board of Directors” means the board of directors (or comparable managers) of a
Borrower or any other Loan Party or any committee thereof duly authorized to act
on behalf of the board of directors (or comparable managers).

 

“Books” means books and records (including a Borrower’s or any other Loan
Party’s Records indicating, summarizing, or evidencing such Borrower’s or such
other Loan Party’s assets (including the Collateral) or liabilities, such
Borrower’s or such other Loan Party’s Records relating to such Borrower’s or
such other Loan Party’s business operations or financial condition, or such
Borrower’s or such other Loan Party’s Goods or General Intangibles related to
such information).

 

“Borrowers” shall have the meaning ascribed to such term in the introductory
paragraph to this Agreement.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in New York City are authorized or required to close pursuant to the
rules and regulations of the Federal Reserve System; provided that, when used in
connection with a LIBOR Loan, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in dollar deposits in the London
interbank market.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding (a) normal
replacements and maintenance which are properly charged to current operations;
(b) expenditures financed with the Net Cash Proceeds from any Disposition or any
casualty, condemnation or similar event; and (c) expenditures made with cash
proceeds from any Equity Issuances.

 

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and having
one of the two highest ratings obtainable from either Standard & Poor’s Rating
Group (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”), (c) commercial
paper maturing no more than

 

Schedule 1.1

Page 4

--------------------------------------------------------------------------------


 

270 days from the date of creation thereof and, at the time of acquisition,
having a rating of at least A-1 from S&P or at least P-1 from Moody’s,
(d) certificates of deposit, time deposits, overnight bank deposits or bankers’
acceptances maturing within 1 year from the date of acquisition thereof issued
by any bank organized under the laws of the United States or any state thereof
or the District of Columbia or any United States branch of a foreign bank having
combined capital and surplus of not less than $250,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause
(d) above, or (ii) any other bank organized under the laws of the United States
or any state thereof so long as the full amount maintained with any such other
bank is insured by the Federal Deposit Insurance Corporation, (f) repurchase
obligations of any commercial bank satisfying the requirements of clause (d) of
this definition or recognized securities dealer having combined capital and
surplus of not less than $250,000,000, having a term of not more than seven
days, with respect to securities satisfying the criteria in clauses (a) or
(d) above, (g) debt securities with maturities of six months or less from the
date of acquisition backed by standby letters of credit issued by any commercial
bank satisfying the criteria described in clause (d) above, and (h) Investments
in money market funds substantially all of whose assets are invested in the
types of assets described in clauses (a) through (g) above.

 

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant stored value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

 

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).

 

“Change in Law” means the occurrence, after the date hereof, of (a) the
adoption, taking effect or phasing in of any law, rule, regulation or treaty;
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other governmental authority, in each case, be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means that (a) Equity Sponsor shall cease to possess in the
aggregate (together with any Permitted Holders) at least 50% of the aggregate
amount of shares of Series A Preferred, (b) any “person” or “group” (within the
meaning of Sections 13(d) and 14(d) of the Exchange Act), other than Permitted
Holders, becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of 40%, or more, of the Stock of Parent
having the right to vote for the election of members of the Board of Directors
of Parent, (c) Parent fails to own and control, directly or indirectly, 100% of
the Stock of each other Loan Party, or (d) a “Change of Control” shall occur
under the ABL Credit Agreement.

 

“Chattel Paper” means chattel paper (as that term is defined in the Code), and
includes tangible chattel paper and electronic chattel paper.

 

“Closing Date” means the date of the making of the Term Loan under this
Agreement.

 

“Code” means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the

 

Schedule 1.1

Page 5

--------------------------------------------------------------------------------


 

attachment, perfection, priority, or remedies with respect to Agent’s Lien on
any Collateral is governed by the Uniform Commercial Code as enacted and in
effect in a jurisdiction other than the State of New York, the term “Code” shall
mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority, or remedies.  To the extent that defined terms
set forth herein shall have different meanings under different Articles under
the Uniform Commercial Code, the meaning assigned to such defined term under
Article 9 of the Uniform Commercial Code shall control.

 

“Collateral” means all of each Loan Party’s now owned or hereafter acquired:

 

(a)                            Accounts;

 

(b)                           Books;

 

(c)                            Chattel Paper;

 

(d)                           Deposit Accounts;

 

(e)                            Goods, including Equipment and Fixtures;

 

(f)                             General Intangibles, including, without
limitation, Intellectual Property and Intellectual Property Licenses;

 

(g)                            Inventory;

 

(h)                           Investment Related Property;

 

(i)                               Negotiable Collateral;

 

(j)                               Supporting Obligations;

 

(k)                           Commercial Tort Claims;

 

(l)                               money, Cash Equivalents, or other assets of
such Loan Party that now or hereafter come into the possession, custody, or
control of Agent or any Lender (or any of their respective agents or designees);

 

(m)                       the Key Man Life Insurance Policy; and

 

(n)                           all of the proceeds (as such term is defined in
the Code) and products, whether tangible or intangible, of any of the foregoing,
including proceeds of insurance or Commercial Tort Claims covering or relating
to any or all of the foregoing, and any and all Accounts, Books, Chattel Paper,
Deposit Accounts, Equipment, Fixtures, General Intangibles (including, without
limitation, Intellectual Property and Intellectual Property
Licenses), Inventory, Investment Related Property, Negotiable Collateral,
Supporting Obligations, money, or other tangible or intangible property
resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in condemnation
with respect to any of the foregoing, any rebates or refunds, whether for taxes
or otherwise, and all proceeds of any such proceeds, or any portion thereof or
interest therein, and the proceeds thereof, and all proceeds of any loss of,
damage to, or destruction of the above, whether insured or not insured, and, to
the extent not otherwise included, any indemnity, warranty, or guaranty payable
by reason of loss or damage to, or otherwise with respect to any of the
foregoing (collectively, the

 

Schedule 1.1

Page 6

--------------------------------------------------------------------------------


 

“Proceeds”).  Without limiting the generality of the foregoing, the term
“Proceeds” includes whatever is receivable or received when Investment Related
Property or proceeds are sold, exchanged, collected, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes proceeds of
any indemnity or guaranty payable to such Loan Party or Agent from time to time
with respect to any of the Investment Related Property.

 

Notwithstanding anything herein to the contrary, the Security Interest created
by this Agreement shall not extend to, and the term “Collateral” shall not
include, any Excluded Property.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the Books, Equipment, Accounts or Inventory of any Loan Party, in each case,
in favor of Agent with respect to the Collateral at such premises or otherwise
in the custody, control or possession of such lessor, warehouseman, processor,
consignee or other Person and in form and substance reasonably satisfactory to
Agent.

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance Proceeds, cash Proceeds of asset sales, rental
Proceeds, and tax refunds).

 

“Commercial Tort Claims” means commercial tort claims (as that term is defined
in the Code), and includes those commercial tort claims listed on Schedule
5.6(d) to the Information Certificate.

 

“Commitment Letter” means that certain Commitment Letter dated as of
September 8, 2015 between RG Parent and TCW Direct Lending, LLC.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A delivered by the chief financial officer (or other individual
performing similar functions) of Parent or Administrative Borrower to Agent.

 

“Consolidated Rental Expense” means, for any fiscal period, the product of
(i)(a) consolidated cash rental expense of Parent and its Subsidiaries with
respect to operating leases for retail stores for such period minus
(b) consolidated cash sublease income of Parent and its Subsidiaries for such
period multiplied by (ii) eight (8).

 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Loan Party, Agent, and the
applicable securities intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account) or issuer (with respect to
uncertificated securities).

 

“Controlled Account” has the meaning specified therefor in Section 6.12(j).

 

“Controlled Account Bank” has the meaning specified therefor in Section 6.12(j).

 

“Convertible Notes” means each Subordinated Convertible Note made by Parent
pursuant to the terms of the Rollover Agreement, as such notes may be amended,
restated, modified or supplemented from time to time.

 

“Convertible Notes Documents” means the Rollover Agreement and each other
document, instrument and agreement related to or executed in connection with the
Convertible Notes.

 

Schedule 1.1

Page 7

--------------------------------------------------------------------------------


 

“Copyrights” means any and all rights in any copyrightable works of authorship,
including (i) copyrights and moral rights, (ii) copyright registrations and all
applications in connection therewith including those listed on Schedule
5.26(b) to the Information Certificate, (iii) income, license fees, royalties,
damages, and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past, present, or future infringements
thereof, and (iv) the right to sue for past, present, and future infringements
thereof.

 

“Copyright Security Agreement” means each Copyright Security Agreement executed
and delivered by a Borrower or another Loan Party and Agent, in form and
substance reasonably acceptable to Agent.

 

“Credit Card Issuer” shall mean any person (other than a Borrower or other Loan
Party) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte Blanche
and other non-bank credit or debit cards, including, without limitation, credit
or debit cards issued by or through American Express Travel Related Services
Company, Inc., and Novus Services, Inc. and other issuers approved by the Agent

 

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.

 

“Credit Card Notification” has the meaning provided in Section 6.13.

 

“Current Assets” means, as at any date of determination, the total assets of
Parent and its Subsidiaries (other than cash and Cash Equivalents) which may
properly be classified as current assets on a consolidated balance sheet of
Parent and its Subsidiaries in accordance with GAAP.

 

“Current Liabilities” means, as at any date of determination, the total
liabilities of Parent and its Subsidiaries which may properly be classified as
current liabilities (other than the current portion of the Term Loan and the
revolving loans outstanding under the Revolving Credit Facility) on a
consolidated balance sheet of Parent and its Subsidiaries in accordance with
GAAP.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Defaulting Lender” means, for so long as such failure shall exist, any Lender
that (a) has failed to (i) fund all or any portion of its Loans within two
Business Days of the date such Loans were required by such Lender to be funded
hereunder, or (ii) pay to the Agent or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, (b) has notified Administrative Borrower or Agent in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect, (c) has failed, within three Business Days
after written request by Agent or Administrative Borrower, to confirm in writing
to Agent and Administrative Borrower that it will comply with any prospective
funding obligations it is required to make hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by Agent and Administrative Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any the Bankruptcy Code or any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium,

 

Schedule 1.1

Page 8

--------------------------------------------------------------------------------


 

rearrangement, receivership, insolvency, reorganization, or similar debtor
relief laws of the United States or other applicable jurisdictions from time to
time in effect, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by Agent in good faith that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender upon delivery of written notice of such determination to
Administrative Borrower and each Lender.

 

“Deposit Account” means any deposit account (as that term is defined in the
Code).

 

“Disposition” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers or
otherwise disposes of any property or assets (whether now owned or hereafter
acquired) to any other Person, in each case, whether or not the consideration
therefor consists of cash, securities or other assets owned by the acquiring
Person, excluding any sales of Inventory in the ordinary course of business on
ordinary business terms.

 

“Disqualified Institutions” means (a) any banks, financial institutions and
other institutional lenders and investors that have been separately identified
in writing by a Borrower to Agent, and accepted by the Agent in its sole
discretion, as being a Disqualified Institution, prior to the date of the
Commitment Letter (or, if after such date, that are acceptable to the Agent and
Required Lenders in their sole discretion), (b) those persons who are identified
in writing by the Administrative Borrower to the Agent, and accepted by the
Agent in its sole discretion, as being a direct competitor of any Loan Party or
any of its material subsidiaries (it being understood and acknowledged that
institutional lenders shall not be deemed to be direct competitors), and (c) in
the case of each of clauses (a) and (b), any Person that is a reasonably
identifiable Affiliate of any such Person.

 

“Document” shall have the meaning set forth in Article 9 of the Code.

 

“Dollars” or “$” means United States dollars.

 

“Domestic Foreign Holding Company” means any Domestic Subsidiary with no
material assets other than 65% or more of the voting Equity Interests
(including, for this purpose, any debt or other instrument treated as equity for
U.S. federal income tax purposes) in one or more Foreign Subsidiaries that are
“controlled foreign corporations” (as defined in Section 957 of the Code) and
cash and Cash Equivalents incidental thereto and held on a temporary basis.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any state thereof or the District of Columbia.

 

“EBITDA” means, with respect to any fiscal period, the consolidated net income
(or loss) of Parent and its Subsidiaries, plus (a) without duplication and to
the extent deducted in determining net income for such period, the sum of
(i) Interest Expense for such period (including, without limitation, fees and
expenses payable in respect of the Factoring Agreement and any other factoring
arrangement subject

 

Schedule 1.1

Page 9

--------------------------------------------------------------------------------


 

to terms reasonably acceptable to Agent), (ii) any provision for taxes based on
income or profits or capital (including federal, state and local taxes,
franchise taxes, excise taxes and similar taxes, including any penalties or
interest with respect thereto) for such period, (iii) all amounts attributable
to depreciation and amortization expense for such period, (iv) any extraordinary
charges for such period, (v) any other non-cash expenditure, charge or loss for
such period (other than any non-cash expenditure, charge or loss (i) relating to
write-offs, write-downs or reserves with respect to accounts and Inventory or
(ii) in respect of an item that was included in net income in a prior period),
(vi) management fees paid in cash during such period to the extent permitted to
be paid under the Loan Documents, (vii) expenses incurred during such period
related to discontinued operations (which shall in any event include any
expenses, charges and costs arising out of or related to the wind-down of retail
stores of Parent or any of its Subsidiaries), (viii) noncash foreign exchange
translation losses with respect to currency hedges and currency remeasurements
of indebtedness, (ix) any fees, expenses, commissions, costs or other charges
related to any issuance of Stock or any investment, acquisition, disposition,
recapitalization or the incurrence or repayment of Indebtedness (including with
respect to indebtedness, a refinancing thereof), in each case whether or not
consummated, and any amendment or modification to the terms of any such
transactions, (x) without duplication of fees, expenses and charges incurred
pursuant to clause (xi) below, reasonable and documented out of pocket fees,
costs and expenses incurred in connection with the administration of the Loans
after the Closing Date, (xi) fees, expenses or charges related to the execution,
delivery and performance by the Loan Parties of this Agreement, other Loan
Documents, Term Loan Documents, the Merger Agreement, the Stock Purchase
Agreements, the Rollover Agreement and the Asset Purchase Agreements, the
borrowing of Loans and Term Loans and other credit extensions, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder (collectively,
the “Transaction”) and incurred before, on or after (but not later than 90 days
after) the Closing Date in aggregate amount not to exceed $7,000,000,
(xii) fees, expenses or charges related to any litigation or other adverse
proceeding arising directly out of the Transaction, (xiii) solely to be added
for any computation period ending on or before December 31, 2016, the amount of
severance expenses and cost savings in an amount not to exceed $5,600,000
attributable to (A) wage expense (and associated benefits and taxes) and
(B) product sourcing costs as a result of diversifying the vendor base)
projected by the Borrowers in good faith to result from actions taken or
expected to be taken in connection with the Transaction after the Closing Date
(in each case calculated on a pro forma basis as though such cost savings had
been realized on the first day of such period and as if such cost savings were
realized during the entirety of such period), net of the amount of actual
benefits realized during such period from such actions; provided that such cost
savings are (A) reasonably supportable and quantifiable in the good faith
judgment of the Borrowers, and (B) reasonably anticipated to be realized within
12 months after the Closing Date, (xiv) the amount of any restructuring charges
and related charges, restructuring costs, integration costs, transition costs,
consolidation and closing costs for stores and other facilities, project
start-up costs, relocation costs, signing, retention and completion bonuses and
other restructuring charges, accruals or reserves, (xv) severance expenses and
pro forma adjustments, reflecting any synergies, operating expense reductions
and other operating improvements expected to be taken in connection with any
acquisition and reasonably anticipated to be realized within 12 months after the
consummation of the acquisition (in each case calculated on a pro forma basis as
though such cost savings had been realized on the first day of such period and
as if such cost savings were realized during the entirety of such period), net
of the amount of actual benefits realized during such period from such actions;
provided that such cost savings are (A) reasonably supportable and quantifiable
in the good faith judgment of the Borrowers; provided that, for purposes of
calculating EBITDA for any period, written consent of the Agent shall be
required to the extent the sum of all add-backs pursuant clauses (iv), (ix),
(xii), (xiv) and this clause (xv) exceeds 10% of EBITDA (before giving effect to
any increases pursuant to this clause (xv)), (xvi) non-cash income reduction
adjustments derived from realigning Hudson Clothing Holdings, Inc.’s accounting
policies to mirror accounting policies used by Parent, (xvii) expenses incurred
in connection with store pre-opening and opening costs to the extent consistent
with past practice, (xviii) fees, expenses or charges incurred during such
period related to the Key Man Life Insurance Policy in an aggregate amount not
to exceed $100,000 in any Fiscal Year, and

 

Schedule 1.1

Page 10

--------------------------------------------------------------------------------


 

(xix) non-cash income reduction adjustments derived from purchase accounting,
minus (b) without duplication and to the extent included in net income, (i) any
credit for taxes (including federal, state and local taxes, franchise taxes,
excise taxes and similar taxes) based on net income tax, and (ii) any
extraordinary gains and any non-cash items of income for such period on a
consolidated basis in accordance with GAAP. Notwithstanding the foregoing,
EBITDA for (i) the three-month period ended March 31, 2015 shall be deemed to be
$6,306,000, (ii) the three-month period ended June 30, 2015 shall be deemed to
be $3,882,000, (iii) the three-month period ended September 30, 2015 shall be
deemed to be $3.143.000 and (iv) the three-month period ended December 31, 2015
shall be deemed to be $5,653,000.

 

“EBITDAR” means, for any fiscal period, for Parent and its Subsidiaries on a
consolidated basis, an amount equal to (a) EBITDA for such period, plus
(b) consolidated cash rental expense with respect to operating leases for retail
stores for such period.

 

“ECF Percentage” means (i) 50% or (ii) commencing with the Fiscal Year ending
December 31, 2017, if the Net Senior Leverage Ratio as of the last day of such
Fiscal Year is less than or equal to 2.50 to 1.00, 25%.

 

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Loan Party, any Subsidiary of a Loan Party, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Loan Party, any Subsidiary of a Loan Party, or any of their predecessors in
interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or any of its Subsidiaries, relating to the environment, the effect
of the environment on employee health, or Hazardous Materials, in each case as
amended from time to time.

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

“Equipment” means equipment (as that term is defined in the Code).

 

“Equity Interests” means (a) all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting and (b) all
securities convertible into or exchangeable for any of the foregoing and all
warrants, options or other rights to purchase, subscribe for or otherwise
acquire any of the foregoing, whether or not presently convertible, exchangeable
or exercisable.

 

Schedule 1.1

Page 11

--------------------------------------------------------------------------------


 

“Equity Issuance” means either (a) the sale or issuance by Parent of any shares
of its Equity Interests or (b) the receipt by Parent of any cash capital
contributions.

 

“Equity Sponsor” means Tengram Capital Partners, L.P., a Delaware limited
partnership, Tengram Capital Partners Fund II, L.P., a Delaware limited
partnership, TCP Denim and each of their respective controlled Affiliates and
funds.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c),
(c) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party or any of its Subsidiaries is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 and 430 of the IRC, any Person subject to ERISA that is a party to
an arrangement with any Loan Party or any of its Subsidiaries and whose
employees are aggregated with the employees of a Loan Party or its Subsidiaries
under IRC Section 414(o).

 

“Event of Default” has the meaning specified therefor in Section 9.

 

“Excess Availability” means, as of any date of determination, “Excess
Availability” as defined in the ABL Credit Agreement as in effect on the Closing
Date.

 

“Excess Cash Flow” means for any period, the remainder of (a) EBITDA for such
period, minus (b) the sum, without duplication, of (i) scheduled repayments of
principal of the Term Loan and other Permitted Indebtedness of the Loan Parties
paid in cash during such period, plus (ii) cash payments made in such period
with respect to Non-Financed Capital Expenditures permitted hereunder, plus
(iii) Interest Expense paid in cash during such period, plus (iv) income taxes
paid in cash during such period, plus (v) any expenditures, charges or losses
paid in cash and added back to net income of Parent and its Subsidiaries in the
calculation of EBITDA (or expressly excluded in the calculation of consolidated
net income) for such period, plus (vi) cash payments in respect of non-cash
adjustments to EBITDA accounted for in a prior period, plus (vii) the amounts
added back in calculating such EBITDA for such period pursuant to clauses
(a)(xiii) and (xv) of the definition of EBITDA, plus (viii) to the extent not
deducted in the calculation of net income, any premium, make whole or penalty
payments paid in cash by Parent or any of its Subsidiaries during such period
that are required to be made in connection with any prepayment of Permitted
Indebtedness, plus (ix) the excess, if any, of Net Working Capital at the end of
such period over Net Working Capital at the beginning of such period (or, if the
difference results in an amount less than zero, minus the excess, if any, of Net
Working Capital at the beginning of such period over Net Working Capital at the
end of such period).

 

“Excluded Accounts” means any Deposit Account which (i) is specially and
exclusively used for payroll, payroll taxes, withholding tax payments related
thereto and other employee wage and benefit payments to or for the employees of
any Loan Party or its Subsidiaries and accrued and unpaid employee compensation,
(ii) is used for the sole purpose of paying taxes, including sale taxes,
(iii) is used solely as an escrow account, a fiduciary or a trust account,
(iv) is used to hold cash collateral for the outstanding letter of credit issued
under the Existing RG Facility until such letter of credit is canceled, expires
or the Loan Parties’ reimbursement obligations with respect thereto are
otherwise terminated, in a maximum amount not to exceed $136,238, (v) is used to
hold the good faith deposit in connection with the payoff of

 

Schedule 1.1

Page 12

--------------------------------------------------------------------------------


 

the Existing RG Facility until such good faith deposit is released or returned
to the Loan Parties in a maximum amount not to exceed $25,000 or (vi) is a
Treasury Shares Account.

 

“Excluded Equity Issuance” means (a) the issuance of Equity Interests by Parent
to any Person that is an equity holder of Parent prior to such issuance
(an “Equity Holder”), so long as no Event of Default then exists and such Equity
Holder did not acquire any Equity Interests of Parent so as to become an Equity
Holder concurrently with, or in contemplation of, the issuance of such Equity
Interests to such Equity Holder, (b) the issuance of Equity Interests of Parent
to directors, officers and employees of Parent and its Subsidiaries pursuant to
employee stock option plans (or other employee incentive plans or other
compensation arrangements) approved by the Board of Directors of Parent, (c) the
issuance of Equity Interests of Parent in order to finance capital expenditures
and permitted Acquisitions which are actually consummated within 180 days of the
receipt of proceeds of such issuance and (d) the issuance of Equity Interests by
a Subsidiary of Parent to its parent or member in connection with the
contribution by such parent or member to such Subsidiary of the proceeds of an
issuance described in clauses (a) through (d) above.

 

“Excluded Property” shall mean the following:

 

(a)                               any lease, license, permit, franchise,
charter, authorization or agreement held by any Loan Party if the grant of a
security interest therein shall (i) constitute or result in the violation or
invalidation of any right, title or interest of such Loan Party therein or a
breach or termination pursuant to the terms of any such lease, license, permit,
franchise, charter, authorization or agreement or (ii) create a right of
termination in favor of any other party thereto or otherwise require consent
thereunder of a third party (that is not a Debtor or any of its Subsidiaries)
(other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the Code (or any successor
provision or provisions) of the relevant jurisdiction or any other applicable
law or principles of equity);

 

(b)                              any assets or property to the extent the
creation of a security interest therein or thereon requires consent, approval,
license or authorization of a Governmental Authority or a third party (other
than a Loan Party or any of its Subsidiaries) or creates a right of termination
in favor of any third party (that is not a Loan Party or any of its
Subsidiaries) (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the Code(or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable Law or principles of equity); provided that such requirement or
termination right shall have existed at the time of the acquisition thereof and
was not created or made binding on the assets in contemplation of or in
connection with the acquisition of such assets;

 

(c)                               voting Stock in excess of 65% of the Stock of
(i) any Foreign Subsidiary, (ii) any Domestic Foreign Holding Company or
(iii) any Subsidiary that is a disregarded entity for U.S. federal tax purposes
and that owns more than 65% of the Stock of any Subsidiary described in clause
(i) and (ii) above;

 

(d)                              any intent-to-use trademark application prior
to the filing with, and acceptance of, the United States Patent and Trademark
Office of a “Statement of Use” or an “Amendment to Allege Use” with respect
thereto, pursuant to Section 1(c) or 1(d) of the Lanham Act (15 U.S.C. § 1051 et
seq.)  to the extent the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark application or the
resulting trademark registration under applicable United States federal law;

 

(e)                               any assets subject to a purchase money
agreement, Capital Lease or similar arrangement to the extent the creation of a
security interest therein is prohibited thereby (other than to the extent that

 

Schedule 1.1

Page 13

--------------------------------------------------------------------------------


 

any such term would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the Code (or any successor provision or provisions) of the
relevant jurisdiction or any other applicable Law or principles of equity);

 

(f)                                any Treasury Shares Account; and

 

(g)                               any specifically identified asset with respect
to which Agent and the Borrowers have reasonably determined that the costs or
other consequences (including adverse tax consequences) of providing a security
interest is excessive in view of the practical benefits to be obtained by Agent
and Lenders;

 

provided, however, that in each case described in clauses (a) and (b) of this
definition, such property shall constitute “Excluded Property” only to the
extent and for so long as such lease, license, permit, franchise, charter,
authorization or agreement or applicable Law or contractual obligation validly
prohibits the creation of a Lien on such property in favor of Agent and, upon
the termination of such prohibition (howsoever occurring), such property shall
cease to constitute “Excluded Property”; provided further, that “Excluded
Property” shall not include the right to receive any proceeds arising therefrom
or any proceeds, substitutions or replacements of any Excluded Property (unless
such proceeds, substitutions or replacements would otherwise constitute Excluded
Property).

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Excluded Taxes” has the meaning set forth in Section 16(a).

 

“Existing Joe’s Facility” shall mean the Revolving Credit Agreement, dated as of
September 30, 2013, by and among Joe’s Jeans Inc., Joe’s Jeans Subsidiary, Inc.,
Hudson Clothing, LLC, Joe’s Jeans Retail Subsidiary, Inc., Innovo West
Sales, Inc., Hudson Clothing Holdings, Inc., HC Acquisition Holdings, Inc., The
CIT Group/Commercial Services, Inc., and the other lenders party thereto, as
amended, extended, restated, modified and/or supplemented from time to time.

 

“Existing RG Facility” shall mean the Credit Agreement, dated as of December 23,
2013, by and among RG Parent LLC, Robert Graham Holdings, LLC, Robert Graham
Designs, LLC, Robert Graham Retail LLC, JPMorgan Chase Bank, N.A. and the other
lenders party thereto, as amended, extended, restated, modified and/or
supplemented from time to time.

 

“Extraordinary Receipts” means any cash received by Parent or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.4(d)(i) or (iv) hereof), including, without
limitation and without duplication, (a) foreign, United States, state or local
tax refunds, (b) pension plan reversions, (c) proceeds of insurance (other than
(i) solely to the extent no Event of Default has occurred and is continuing,
business interruption insurance and (ii) to the extent such proceeds of
insurance are (A) immediately payable to a Person that is not Parent or any of
its Subsidiaries or Affiliates in accordance with applicable requirements of law
or contractual obligations entered into in the ordinary course of business or
(B) received by Parent or any of its Subsidiaries as reimbursement for any
out-of-pocket costs incurred or made by such Person prior to the receipt thereof
directly related to the event resulting in the payment of such proceeds),
(d) judgments, proceeds of settlements or other consideration of any kind in
connection with any cause of action, (e) condemnation awards (and payments in
lieu thereof), (f) indemnity payments (other than to the extent such indemnity
payments are (i) immediately payable to a Person that is not an Affiliate of
Parent or any of its Subsidiaries or (ii) received by Parent or any of its
Subsidiaries as reimbursement for any payment previously made to such
Person) and (g) any purchase price adjustment received in connection with
(i) any purchase agreement for an Acquisition, (ii) the Merger Agreement or
(iii) any Asset Purchase Agreement; provided

 

Schedule 1.1

Page 14

--------------------------------------------------------------------------------


 

that in no event shall “Extraordinary Receipts” include (i) any amounts received
by Parent or any of its Subsidiaries under the Great American Agreement or
(ii) any amount referred to in clause (iv) or (v) of the definition of “Excluded
Accounts” that is returned or released to Parent or any of its Subsidiaries.

 

“Factor” shall mean The CIT Group/Commercial Services, Inc. and its permitted
successors and assigns.

 

“Factoring Agreement” shall mean each of (a) the Amended and Restated Deferred
Purchase Factoring Agreement, dated January 28, 2016, among Hudson Clothing,
LLC, Robert Graham Designs, LLC and Factor, (b) the Amended and Restated
Factoring Agreement, dated September 30, 2013, by and among Factor, DBG
Subsidiary Inc. (f/k/a Joe’s Jeans Subsidiary, Inc.), and Hudson Clothing, LLC,
as amended, extended, restated, modified and/or supplemented from time to time
and (c) the Deferred Purchase Factoring Agreement, dated December 23, 2013,
between Robert Graham Designs, LLC and Factor.

 

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the IRC, and any intergovernmental agreements
(and related legislation, administrative rules or official interpretations
thereof) with respect to the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by Agent from three Federal funds brokers of recognized standing
selected by it.  For purposes of this definition, if at any time the foregoing
rate is less than 0.00%, then the Federal Funds Effective Rate shall be deemed
to be 0.00%.

 

“Fee Letter” means, that certain letter agreement regarding fees dated as of the
Closing Date between TCW and Borrowers.

 

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

 

“Fiscal Year” means the fiscal year of Parent and its Subsidiaries, which shall
be the 12-month period ending on December 31 of each year.

 

“Fixed Charge Coverage Ratio” means, with respect to Parent and its Subsidiaries
for any period, the ratio of (i) EBITDA for such period, minus (a) Non-Financed
Capital Expenditures made (to the extent not already incurred in a prior period)
during such period, (b) federal, state, local and foreign income taxes (other
than taxes paid in connection with the Asset Purchase Agreements from the
proceeds of the Term Loan made on the Closing Date) paid in cash (net of refunds
received during such period) during such period, to the extent greater than
zero, (c) Restricted Junior Payments paid in cash by Parent during such period
(excluding Restricted Junior Payments paid on the Closing Date), (d) any
earn-outs paid in cash during such period and (e) management fees (and other
payments permitted by Section 7.12(f)) paid to Equity Sponsor (or an affiliate
of Equity Sponsor, as applicable) in cash during such period to (ii) Fixed
Charges for such period; provided that the amount of Fixed Charges and the items
included in clauses (b), (c), (d) and (e) above, (x) for the measurement period
ending on June 30, 2016 shall be the amount of Fixed Charges and the items
included in clauses (b), (c), (d) and (e) above (as applicable) for the two
Fiscal Quarters ending on such date multiplied by two (2), and (y) for the

 

Schedule 1.1

Page 15

--------------------------------------------------------------------------------


 

measurement period ending on September 30, 2016 shall be the amount of Fixed
Charges and the items included in clauses (b), (c), (d) and (e) above (as
applicable) for the three Fiscal Quarters ending on such date multiplied by
four-thirds (4/3).

 

“Fixed Charges” means, with respect to any fiscal period and with respect to
Parent and its Subsidiaries determined on a consolidated basis in accordance
with GAAP, the sum, without duplication, of (a) Interest Expense paid or
required to be paid in cash during such period (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense), and (b) scheduled payments of principal required to be made in cash
(after giving effect to any prepayments paid in cash prior to the applicable
period that reduce the amount of such required payments) on account of
Indebtedness for such period (other than, for the avoidance of doubt, payments
of principal made pursuant to mandatory prepayments).

 

“Fixtures” means fixtures (as that term is defined in the Code).

 

“Foreign Subsidiary” means as to any Person, any Subsidiary of such Person that
is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

“General Intangibles” means general intangibles (as that term is defined in the
Code), and includes payment intangibles, contract rights, rights to payment,
rights under Hedge Agreements (including the right to receive payment on account
of the termination (voluntarily or involuntarily) of any such Hedge Agreements),
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, Intellectual Property, Intellectual Property Licenses,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
pension plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under Article 8 of the Code, and any
other personal property other than Commercial Tort Claims, money, Accounts,
Chattel Paper, Deposit Accounts, Goods, Investment Related Property, Negotiable
Collateral, and oil, gas, or other minerals before extraction.

 

“Goods” means goods (as that term is defined in the Code).

 

“Governing Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

 

Schedule 1.1

Page 16

--------------------------------------------------------------------------------


 

“Great American Agreement” shall mean the Consulting Agreement, dated
December 11, 2015, among Great American Group, LLC and Parent, as amended,
extended, restated, modified and/or supplemented from time to time.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantors” means (a) each of Hudson Clothing Holdings, Inc., a Delaware
corporation, HC Acquisition Holdings, Inc., a Delaware corporation, Innovo West
Sales, Inc., a Texas corporation, DBG Holdings Subsidiary Inc. (f/k/a Joe’s
Jeans Retail Subsidiary, Inc.), a California corporation, RGH Group LLC, a
Delaware limited liability company, and Marco Brunelli IP, LLC, a Delaware
limited liability company, and (b) each other Person that becomes a guarantor
after the Closing Date pursuant to Section 6.17, and each of them is a
“Guarantor”.

 

“Guaranty” means that certain guaranty, dated as of even date with this
Agreement, executed and delivered by each Guarantor in favor of Agent for the
benefit of the Lenders in form and substance reasonably satisfactory to Agent
and any other guaranty agreement delivered at any time by a Guarantor in favor
of Agent for the benefit of the Lenders, and all of such guaranties are,
collectively, the “Guaranties”.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B) (A) of the Bankruptcy Code.

 

Schedule 1.1

Page 17

--------------------------------------------------------------------------------


 

“Indebtedness” as to any Person means, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes, or other similar instruments and all reimbursement
or other obligations in respect of letters of credit, bankers acceptances, or
other similar financial products, (c) all obligations of such Person as a lessee
under Capital Leases, (d) all obligations or liabilities of others secured by a
Lien on any asset of such Person, irrespective of whether such obligation or
liability is assumed, (e) all obligations of such Person to pay the deferred
purchase price of assets (other than (i) trade payables incurred in the ordinary
course of business, (ii) any earn-out obligation when incurred whether or not
subject to any contingency (and the amount of such earn-out obligation for
purposes of this Agreement shall be the maximum amount that could be required to
be paid) and (iii) accruals for payroll and other liabilities accrued in the
ordinary course of business), (f) all obligations of such Person owing under
Hedge Agreements (which amount shall be calculated based on the amount that
would be payable by such Person if the Hedge Agreement were terminated on the
date of determination), (g) any Prohibited Preferred Stock of such Person, and
(h) any obligation of such Person guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (g) above.  For purposes of this definition, (i) the
amount of any Indebtedness represented by a guaranty or other similar instrument
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Indebtedness,
and (ii) the amount of any Indebtedness described in clause (d) above shall be
the lower of the amount of the obligation and the fair market value of the
assets of such Person securing such obligation.

 

“Indemnified Liabilities” has the meaning specified therefor in Section 11.3.

 

“Indemnified Person” has the meaning specified therefor in Section 11.3.

 

“Information Certificate” means the Information Certificate dated as of the
Closing Date completed and executed by the Loan Parties and delivered to Agent.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors,
receiverships, formal or informal moratoria, compositions, extensions generally
with creditors, or proceedings seeking reorganization, arrangement, or other
similar relief.

 

“Intellectual Property” means any and all Patents, Copyrights, Trademarks, trade
secrets, and proprietary rights in know-how, inventions (whether or not
patentable), algorithms, software programs (including source code and object
code), processes, product designs, industrial designs, blueprints, drawings,
data, customer lists, URLs and domain names, specifications, documentations,
reports, catalogs, literature, and any other forms of technology or proprietary
information of any kind, including all rights therein and all applications for
registration or registrations thereof.

 

“Intellectual Property Licenses” means, with respect to any Person (the
“Specified Party”), (i) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (ii) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case, including (A) any software license
agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public which have been
licensed to the Specified Party pursuant to end-user licenses), (B) the license
agreements listed on Schedule 5.26(b) to the Information Certificate, and
(C) the right to use any of the licenses or other similar rights described in

 

Schedule 1.1

Page 18

--------------------------------------------------------------------------------


 

this definition in connection with the enforcement of the Agent’s and Lenders’
rights under the Loan Documents.

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
January 28, 2016, by and between Agent and ABL Lender, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof.

 

“Interest Expense” means, for any period, the aggregate of the interest expense
of Parent and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.

 

“Interest Period” means, with respect to each LIBOR Loan, a period commencing on
the date of the making of such LIBOR Loan (or the continuation of a LIBOR Loan
or the conversion of a Base Rate Loan to a LIBOR Loan) and ending 1, 2, 3 or 6
months thereafter; provided, that (a) interest shall accrue at the applicable
rate based upon LIBOR from and including the first day of each Interest Period
to, but excluding, the day on which any Interest Period expires, (b) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (c) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, 3 or 6 months after the date on which the Interest Period
began, as applicable, and (d) Borrowers may not elect an Interest Period which
will end after the Maturity Date.

 

“Inventory” means inventory (as that term is defined in the Code).

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business not to exceed $500,000 in the aggregate outstanding at any time, and
(b) bona fide Accounts arising in the ordinary course of business), or
acquisitions of Indebtedness, Stock, or all or substantially all of the assets
of such other Person (or of any division or business line of such other Person),
and any other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP.

 

“Investment Related Property” means any and all investment property (as that
term is defined in the Code).

 

“IRC” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as in effect from time to time.

 

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit G.

 

“Key Man Life Insurance Policy” means a life insurance policy in the amount of
$20,000,000 insuring the life of Michael Buckley, chief executive officer of
Parent, issued by an insurance provider reasonably acceptable to Agent.

 

“Lenders” has the meaning set forth in the Preamble.

 

“Lender-Related Persons” means Agent, each Lender, each of their respective
Affiliates officers, directors, employees, attorneys, and agents.

 

Schedule 1.1

Page 19

--------------------------------------------------------------------------------


 

“LIBOR” means, with respect to each day during each Interest Period pertaining
to a LIBOR Loan, the rate per annum determined by Agent as appearing on
Bloomberg L.P.’s (the “Service”) Page BBAM1/(Official ICE USD Dollar Libor
Fixings) (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service)  two Business Days prior to the
beginning of such Interest Period, in an amount approximately equal to the
principal amount of the LIBOR Loan to which such Interest Period is to apply and
for a period of time comparable to such Interest Period, which determination
shall be conclusive absent manifest error.

 

“LIBOR Deadline” has the meaning specified therefor in Section 2.3(a).

 

“LIBOR Loan” means any Loan or portion thereof bears interest at a rate
determined by reference to the LIBOR Rate for a specified Interest Period.

 

“LIBOR Notice” means a written notice substantially in the form of Exhibit F.

 

“LIBOR Option” has the meaning specified therefor in Section 2.3(a).

 

“LIBOR Rate” means, for each Interest Period for each LIBOR Loan, the greater of
(a) the rate per annum determined by Agent (rounded upwards if necessary, to the
next 1/100%) by dividing (i) LIBOR for such Interest Period by (ii) 100% minus
the Reserve Percentage and (b) 0.50% per annum.  The LIBOR Rate shall be
adjusted on and as of the effective day of any change in the Reserve Percentage.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment in
the nature of a security interest, encumbrance, easement, lien (statutory or
other), security interest, or other security arrangement, including any
conditional sale contract or other title retention agreement, the interest of a
lessor under a Capital Lease and any synthetic or other financing lease having
substantially the same economic effect as any of the foregoing.

 

“Loan” means the Term Loan (including any Incremental Term Loans) or any portion
thereof, and “Loans” means collectively, all of the foregoing.

 

“Loan Account” has the meaning specified therefor in Section 2.8.

 

“Loan Documents” means this Agreement, the Information Certificate, the Control
Agreements, the Guaranty, the Intercreditor Agreement, the Assignment of
Factoring Proceeds, the Patent and Trademark Security Agreement, the Copyright
Security Agreement, the Intercompany Subordination Agreement, the Fee Letter,
any note or notes executed by any Borrower in connection with this Agreement and
payable to Agent or any Lender, and any other instrument or agreement entered
into, now or in the future, by any Loan Party or any of its Subsidiaries and
Agent or any Lender in connection with this Agreement.

 

“Loan Parties” means collectively, each Borrower and each Guarantor and each of
them is a “Loan Party”.

 

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or financial condition of
the Borrowers and the other Loan Parties and their Subsidiaries taken as a
whole, (b) a material impairment of the ability of any Borrower or any Loan
Party or any of its Subsidiaries to perform its obligations under the Loan
Documents to which it is a

 

Schedule 1.1

Page 20

--------------------------------------------------------------------------------


 

party or of Agent’s or any Lender’s ability to enforce the Obligations or
realize upon the Collateral, or (c) a material impairment of the enforceability
or priority of Agent’s Liens with respect to the Collateral as a result of an
action or failure to act on the part of any Borrower or any Loan Party or its
Subsidiaries.

 

“Material Contract” means, (i) each contract or agreement to which Parent or any
of its Subsidiaries is a party (other than a Loan Document, any lease agreement,
any ABL Loan Document, any Factoring Agreement, the Merger Agreement, any
Convertible Notes Document, the Stock Purchase Agreements and the Asset Purchase
Agreements) involving aggregate consideration payable to or by Parent or such
Subsidiary of $1,000,000 or more per calendar year (other than purchase orders
in the ordinary course of the business of Parent or such Subsidiary), and
(ii) all other contracts or agreements to which Parent or any of its
Subsidiaries is a party (other than a Loan Document, any lease agreement, any
ABL Loan Document, any Factoring Agreement, the Merger Agreement, any
Convertible Notes Document, the Stock Purchase Agreements and the Asset Purchase
Agreements), the loss of which could reasonably be expected to result in a
Material Adverse Change.

 

“Maturity Date” means January 28, 2021.

 

“Maximum Credit” means “Maximum Credit”, as defined in the ABL Credit Agreement,
as in effect on the Closing Date and giving effect to any modifications
permitted pursuant to the Intercreditor Agreement.

 

“Merger Agreement” means the Agreement and Plan of Merger dated as of
September 8, 2015, by and among RG Parent, Merger Sub and Parent.

 

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

 

“Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the Code).

 

“Net Cash Proceeds” means, (a) with respect to any Disposition by any Person or
any of its Subsidiaries, the aggregate amount of cash received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment or disposition of deferred consideration) by or on behalf of such Person
or such Subsidiary, in connection therewith after deducting therefrom only
(i) the amount of any Indebtedness secured by any Permitted Lien on any asset
(other than Indebtedness assumed by the purchaser of such asset) which is
required to be, and is, repaid in connection with such Disposition (other than
Indebtedness under this Agreement), (ii) reasonable expenses related thereto
incurred by such Person or such Subsidiary in connection therewith,
(iii) transfer taxes to be paid to any taxing authorities by such Person or such
Subsidiary in connection therewith, (iv) net income taxes to be paid in
connection with such Disposition (after taking into account any tax credits or
deductions and any tax sharing arrangements) and (v) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Disposition (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds) and
(b) with respect to the issuance or incurrence of any Indebtedness by any Person
or any of its Subsidiaries, or an Equity Issuance, the aggregate amount of cash
received (directly or indirectly) from time to time (whether as initial
consideration or through the payment or disposition of deferred
consideration) by or on behalf of such Person or such Subsidiary in connection
therewith, after deducting therefrom only (i) reasonable expenses related
thereto incurred by such Person or such Subsidiary in connection therewith,
(ii) transfer taxes to be paid by such Person or such Subsidiary in connection
therewith and (iii) net income taxes to be paid in connection therewith (after
taking into account any tax credits or deductions and any tax sharing
arrangements); in each case of clause (a) and (b) to the extent, but only to the
extent, that the amounts so deducted are (x) actually paid

 

Schedule 1.1

Page 21

--------------------------------------------------------------------------------


 

to a Person that, except in the case of reasonable out-of-pocket expenses and
distributions made to facilitate the payment of taxes due and owing by an
Affiliate as a result of such Disposition, is not an Affiliate of such Person or
any of its Subsidiaries and (y) properly attributable to such transaction or to
the asset that is the subject thereof.

 

“Net Senior Leverage Ratio” means, with respect to any twelve-month period, the
ratio of (x) (i) the principal amount of Indebtedness outstanding under the
Revolving Credit Facility, the Term Loan, any Factoring Agreement, any Permitted
Purchase Money Indebtedness and any Capital Leases, minus (ii) unrestricted cash
on hand of the Loan Parties, up to an aggregate amount not to exceed $5,000,000,
that is subject to a Control Agreement in favor of Agent, in each case, as of
the last day of such period to (y) EBITDA for such period.

 

“Net Senior Rent Adjusted Leverage Ratio” means, with respect to any
twelve-month period, the ratio of (i) (a)(x) the principal amount of
Indebtedness outstanding under the Revolving Credit Facility, the Term Loan, any
Factoring Agreement, any Permitted Purchase Money Indebtedness and any Capital
Leases minus (y) the aggregate amount of unrestricted cash on hand of the Loan
Parties, up to an aggregate amount not to exceed $5,000,000, that is subject to
a Control Agreement in favor of Agent, in each case, as of the last day of such
period, plus (b) Consolidated Rental Expense for such period to (ii) EBITDAR for
such period.

 

“Net Working Capital” means, as of any date of determination, Current Assets as
of such date minus Current Liabilities as of such date.

 

“New Lending Office” has the meaning specified therefore in Section 16(d).

 

“Non-Financed Capital Expenditures” means Capital Expenditures not financed by
the seller of the capital asset, by a third party lender or by means of any
extension of credit other than by means of an advance under the Revolving Credit
Facility.

 

“Non-U.S. Lender” has the meaning specified therefore in Section 16(d).

 

“Obligations” means all loans, debts, principal, interest (including any
interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), premiums, liabilities (including all amounts
charged to the Loan Account pursuant to this Agreement), obligations (including
indemnification obligations), fees, expenses (including any fees or expenses
that accrue after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), guaranties, and all covenants and duties of any other
kind and description owing by any Loan Party pursuant to or evidenced by this
Agreement or any of the other Loan Documents and irrespective of whether for the
payment of money, whether direct or indirect, absolute or contingent, liquidated
or unliquidated, determined or undetermined, voluntary or involuntary, due, not
due or to become due, sole, joint, several or joint and several, incurred in the
past or now existing or hereafter arising, however arising, and including all
interest not paid when due, and all other expenses or other amounts that any
Borrower or any other Loan Party is required to pay or reimburse by the Loan
Documents or by law or otherwise in connection with the Loan Documents.  Any
reference in this Agreement or in the Loan Documents to the Obligations shall
include all or any portion thereof and any extensions, modifications, renewals,
or alterations thereof, both prior and subsequent to any Insolvency Proceeding.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

Schedule 1.1

Page 22

--------------------------------------------------------------------------------


 

“Other Taxes” has the meaning specified therefore in Section 16(b).

 

“Patents” means patents and patent applications, including (i) the patents and
patent applications listed on Schedule 5.26(b) to the Information Certificate,
(ii) all continuations, divisionals, continuations-in-part, re-examinations,
reissues, and renewals thereof and improvements thereon, (iii) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, and (iv) the right to sue for past, present, and future
infringements thereof.

 

“Patent and Trademark Security Agreement” means each Patent and Trademark
Security Agreement executed and delivered by the applicable Loan Party in favor
of Agent, in form and substance acceptable to Agent.

 

“Patriot Act” has the meaning specified therefor in Section 5.18 of Exhibit D to
this Agreement.

 

“Payment Conditions” means, at any time of determination, that either
(i) (x) immediately after giving pro forma effect to the subject Specified
Payment, Excess Availability shall be greater than 15% of the Maximum Credit,
and (y) the Fixed Charge Coverage Ratio, in each case, as of the end of the most
recently ended Fiscal Quarter for which financial statements have been or were
required to be delivered pursuant to Section 6.1 shall be greater than or equal
to 1.1 to 1.0 after giving pro forma effect to such Specified Payment, as if
such Specified Payment had been made as of the first day of such period or
(ii) immediately after giving pro forma effect to such Specified Payment, Excess
Availability is greater than 25% of the Maximum Credit.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of any Borrower or any of its Subsidiaries or any ERISA
Affiliate and covered by Title IV of ERISA.

 

“Permitted Dispositions” means:

 

(a)                               sales, abandonment, or other dispositions of
property (other than Inventory or Accounts) that is used, worn, damaged,
obsolete or surplus in the ordinary course of business;

 

(b)                              sales of Inventory to buyers in the ordinary
course of business;

 

(c)                               the granting of Permitted Liens;

 

(d)                              the making of a Restricted Junior Payment that
is expressly permitted to be made pursuant to this Agreement;

 

(e)                               the making of a Permitted Investment;

 

(f)                                the sales of Accounts pursuant to the
Factoring Agreements, subject at all times to the Assignment of Factoring
Proceeds;

 

(g)                               dispositions resulting from any casualty or
other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of any Loan Party
or any Subsidiary;

 

Schedule 1.1

Page 23

--------------------------------------------------------------------------------


 

(h)                              sales, transfers and other disposition of
assets that are not permitted by any other clause of this definition; provided
that the aggregate fair market value of all such assets sold, transferred or
otherwise disposed of in reliance upon this clause (h) shall not exceed $250,000
during any fiscal year of Parent;

 

(i)                                  Sales, transfers and other dispositions of
property (i) between Loan Parties, (ii) to a Loan Party or (iii) between
Subsidiaries that are not Loan Parties;

 

(j)                                  the unwinding of any Hedge Agreement;

 

(k)                              the lapse or abandonment in the ordinary course
of business of any registrations or applications for registration of any
Intellectual Property rights, to the extent permitted hereunder or in any other
Loan Documents;

 

(l)                                  dispositions, discounting or forgiveness of
Accounts in the ordinary course of business or in connection with the collection
or compromise thereof, it being acknowledged and agreed that, for purposes of
clarity, bulk sales shall not be deemed to be permitted pursuant to this clause
(l);

 

(m)                          leases, subleases, licenses or sublicenses, in each
case in the ordinary course of business and which do not materially interfere
with the business of Parent and its Subsidiaries, taken as a whole; and

 

(n)                              Dispositions expressly provided for under the
Asset Purchase Agreements and Dispositions pursuant to the Great American
Agreement.

 

“Permitted Holders” means Tengram Capital Partners, L.P., together with
investment funds managed by or otherwise affiliated with Tengram Capital
Partners, L.P., and the Affiliates of each of the foregoing.

 

“Permitted Indebtedness” means:

 

(a)                               Indebtedness evidenced by this Agreement or
the other Loan Documents;

 

(b)                              Indebtedness set forth on Schedule 5.19(a) to
the Information Certificate that is outstanding as of the Closing Date and any
Refinancing Indebtedness in respect of such Indebtedness;

 

(c)                               Permitted Purchase Money Indebtedness and any
Refinancing Indebtedness in respect of such Indebtedness;

 

(d)                              endorsement of instruments or other payment
items for deposit;

 

(e)                               the incurrence by any Borrower or any Loan
Party or their Subsidiaries of Indebtedness under Hedge Agreements that are
incurred for the bona fide purpose of hedging the interest rate, commodity, or
foreign currency risks associated with such Borrower’s or Loan Party’s and its
Subsidiaries’ operations and not for speculative purposes;

 

(f)                                Indebtedness incurred with respect to Cash
Management Services incurred in the ordinary course of business;

 

(g)                               Indebtedness constituting Permitted
Investments or Permitted Intercompany Advances;

 

Schedule 1.1

Page 24

--------------------------------------------------------------------------------


 

(h)                              Indebtedness in a maximum aggregate amount not
exceeding the Maximum ABL Principal Obligations (as defined in the Intercreditor
Agreement) under the ABL Credit Agreement;

 

(i)                                  Indebtedness in a maximum aggregate
outstanding principal amount not exceeding $16,500,000 (excluding any interest
paid-in-kind to the holder of such Indebtedness) incurred under the Convertible
Note Documents; provided that such Indebtedness shall not be permitted hereunder
unless the Convertible Notes contain subordination provisions and a legend
consistent with those in effect on the Closing Date or otherwise in form and
substance reasonably satisfactory to Agent with a reference to the fact that
such Convertible Notes are subordinate in right of payment to the Obligations
and to Agent’s and Lenders’ rights under this Agreement and the other Loan
Documents;

 

(j)                                  Guarantees by a Loan Party of Indebtedness
of any other Loan Party if the primary obligation is permitted elsewhere in this
definition;

 

(k)                              customary indemnification and purchase price
adjustment obligations of any such Person incurred in connection with Permitted
Dispositions;

 

(l)                                  Indebtedness incurred in the ordinary
course of business in connection with the financing of insurance premiums;

 

(m)                          [reserved];

 

(n)                              Indebtedness incurred by Parent or any of its
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business consistent with past practice in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;

 

(o)                              Indebtedness owed to any Person providing
workers’ compensation, health, disability or other employee benefits or
property, casualty or liability insurance, pursuant to reimbursement or
indemnification obligations to such Person, in each case incurred in the
ordinary course of business;

 

(p)                              Indebtedness of any Loan Party or Subsidiary in
respect of performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case incurred in the ordinary course of business;

 

(q)                              Indebtedness representing deferred compensation
to employees, directors and consultants of Parent or any Subsidiary incurred in
the ordinary course of business;

 

(r)                                 other Indebtedness in an aggregate
outstanding principal amount up to $1,000,000;

 

(s)                                without duplication of any other
Indebtedness, non-cash accruals of interest, accretion or amortization of
original issue discount and payment-in-kind interest with respect to
Indebtedness permitted hereunder; and

 

(t)                                  all premiums (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on obligations described in clauses (a) through (s) above.

 

Schedule 1.1

Page 25

--------------------------------------------------------------------------------


 

“Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party or (b) a Subsidiary of a Loan Party which is not a Loan Party
to another Subsidiary of a Loan Party which is not a Loan Party.

 

“Permitted Investments” means:

 

(a)                               Investments in cash and Cash Equivalents;

 

(b)                              Investments in negotiable instruments deposited
or to be deposited for collection in the ordinary course of business;

 

(c)                               advances made in connection with purchases of
Goods or services in the ordinary course of business;

 

(d)                              Investments owned by any Loan Party or any of
its Subsidiaries on the Closing Date and set forth on Schedule P-1;

 

(e)                               Permitted Intercompany Advances;

 

(f)                                Investments resulting from entering into
agreements relative to Indebtedness that is permitted under clause (e) or clause
(f) of the definition of Permitted Indebtedness;

 

(g)                               Investments consisting of extensions of credit
in the nature of accounts receivable or notes receivable arising from the grant
of trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors and other credits to suppliers in the ordinary course of business;

 

(h)                              Investments (including debt obligations and
Stock) received in connection with the bankruptcy or reorganization of suppliers
and customers or in settlement of delinquent obligations of, or other disputes
with, customers and suppliers arising in the ordinary course of business or upon
the foreclosure with respect to any secured Investment;

 

(i)                                  Investments to the extent that payment for
such Investments is made solely with Stock of Parent (other than Prohibited
Preferred Stock) or net cash proceeds thereof;

 

(j)                                  guarantees by Parent or any of its
Subsidiaries of leases (other than Capitalized Leases) or of other obligations
that do not constitute Indebtedness, in each case entered into in the ordinary
course of business;

 

(k)                              Investments by the Borrowers and the
Subsidiaries in Stock in their respective Subsidiaries as of the Closing Date;

 

(l)                                  Investments made by any Loan Party in any
other Loan Party and Investments by any Subsidiary that is not a Loan Party in
another Subsidiary that is not a Loan Party;

 

(m)                          guarantees constituting Permitted Indebtedness
permitted by Section 7.1;

 

(n)                              Investments received in connection with the
Disposition of assets permitted by Section 7.4; and

 

(o)                              additional Investments not to exceed $1,000,000
in the aggregate outstanding at any one time.

 

Schedule 1.1

Page 26

--------------------------------------------------------------------------------


 

“Permitted Liens” means:

 

(a)                               Liens granted to, or for the benefit of, Agent
to secure the Obligations;

 

(b)      Liens for unpaid taxes, assessments, or other governmental charges or
levies that either (i) are not yet delinquent by more than 30 days or (ii) do
not have priority over Agent’s Liens and the underlying taxes, assessments, or
charges or levies are the subject of Permitted Protests;

 

(c)                               judgment Liens arising solely as a result of
the existence of judgments, orders, or awards that do not constitute an Event of
Default under Section 9.3;

 

(d)                              Liens set forth on Schedule P-2; provided,
however, that to qualify as a Permitted Lien, any such Lien described on
Schedule P-2 shall only secure the Indebtedness that it secures on the Closing
Date and any Refinancing Indebtedness in respect thereof;

 

(e)                               the interests of lessors under operating
leases and licensors under license agreements;

 

(f)                                purchase money Liens or the interests of
lessors under Capital Leases to the extent that such Liens or interests secure
Permitted Purchase Money Indebtedness and so long as (i) such Lien attaches only
to the asset purchased or acquired and the proceeds thereof, and (ii) such Lien
only secures the Indebtedness that was incurred to acquire the asset purchased
or acquired or any Refinancing Indebtedness in respect thereof;

 

(g)                               Liens that are replacements of Permitted Liens
to the extent that the original Indebtedness is the subject of permitted
Refinancing Indebtedness and so long as the replacement Liens only encumber
those assets that secured the original Indebtedness;

 

(h)                              Liens granted in favor of the ABL Lender
pursuant to the ABL Credit Agreement or any other ABL Loan Document, so long as
such Liens are subject to the Intercreditor Agreement;

 

(i)                                  Liens granted in favor of Factor pursuant
to the Factoring Agreement, so long as such Liens are subject to the Assignment
of Factoring Proceeds;

 

(j)                                  Liens of a collecting bank arising in the
ordinary course of business under Section 4-208 of the Code in effect on the
relevant jurisdiction covering only the terms being collected upon;

 

(k)                              Liens granted by a Subsidiary that is not a
Loan Party in favor of any Loan Party in respect of Indebtedness owed by such
Subsidiary;

 

(l)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(m)                          deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

 

(n)                              easements, zoning restrictions, rights-of-way
and encumbrances on real or immovable property that do not secure any
obligations for borrowed money and do not materially detract

 

Schedule 1.1

Page 27

--------------------------------------------------------------------------------


 

from the value of the affected property or materially interfere with the
ordinary conduct of business of Parent or any Subsidiary;

 

(o)                              the filing of financing statements or the
equivalent thereof in any applicable jurisdiction filed solely as a
precautionary measure in connection with operating leases or consignment of
goods;

 

(p)                              Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business, so
long as such payments are not past due, unless such Liens are the subject of
Permitted Protests;

 

(q)                              Liens arising out of any conditional sale,
title retention, consignment or other similar arrangements for the sale of goods
entered into by any Loan Party or its Subsidiary in the ordinary course of
business to the extent such Liens do not attach to any assets other than the
goods subject to such arrangement; and

 

(r)                                 other Liens so long as the aggregate
outstanding principal amount of obligations secured thereby does not exceed
$250,000.

 

“Permitted Preferred Stock” means and refers to any Preferred Stock issued by a
Loan Party that is not Prohibited Preferred Stock.

 

“Permitted Protest” means the right of any Borrower or any other Loan Party or
any of their respective Subsidiaries to protest any Lien (other than any Lien
that secures the Obligations), taxes (other than payroll taxes or taxes that are
the subject of a United States federal tax lien), or rental payment, provided
that (a) a reserve with respect to such obligation is established on books and
records of such Borrower, such other Loan Party or such Subsidiary in such
amount as is required under GAAP, (b) any such protest is instituted promptly
and prosecuted diligently by such Borrower, Loan Party or Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent’s Liens resulting from such protest.

 

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $1,000,000.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of any Borrower or any of its Subsidiaries or any ERISA
Affiliate.

 

“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.

 

Schedule 1.1

Page 28

--------------------------------------------------------------------------------


 

“Prime Rate” means at any time the rate last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by Agent) or any
similar release by the Federal Reserve Board (as determined by Agent).  Each
change in the rate of interest shall become effective on the date such change is
publicly announced as being effective.

 

“Pro Rata Share” means the percentage obtained by dividing (i) such Lender’s
Term Loan Commitment, by (ii) the aggregate Term Loan Commitments of all
Lenders, provided that if the Term Loan Commitment has been reduced to zero, the
numerator shall be the aggregate unpaid principal amount of such Lender’s
portion of the Term Loan and the denominator shall be the aggregate unpaid
principal amount of the Term Loan.

 

“Proceeds” has the meaning specified therefor in the definition of “Collateral”
set forth in Schedule 1.1.

 

“Prohibited Preferred Stock” means, with respect to any Person, any Preferred
Stock of such Person that by its terms is mandatorily redeemable or subject to
any other payment obligation (including any obligation to pay dividends, other
than dividends of shares of Preferred Stock of the same class and series payable
in kind or dividends of shares of common stock), other than as a result of a
change of control, asset sale, or similar event, pursuant to a sinking fund
obligation or otherwise on or before a date that is less than 91 days after the
Maturity Date, or, on or before the date that is less than 91 days after the
Maturity Date, other than as a result of a change of control, asset sale, or
similar event, pursuant to a sinking fund obligation or otherwise, is redeemable
at the option of the holder thereof for cash or assets or securities (other than
distributions in kind of shares of Preferred Stock of the same class and series
or of shares of common stock); provided that if Preferred Stock is issued to any
plan for the benefit of employees of Parent or its Subsidiaries or by any such
plan to such employees, such Preferred Stock shall not constitute Prohibited
Preferred Stock solely because it may be required to be repurchased by Parent or
its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death, or disability.
Notwithstanding the foregoing, the Series A Preferred shall not be deemed
“Prohibited Preferred Stock”.

 

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, (c) Availability projections, and (d) cash flow statements, all
prepared on a basis consistent (as applicable) with Parent’s historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions.

 

“PTO” means the United States Patent and Trademark Office.

 

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
90 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by a Loan Party and the improvements thereto.

 

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

Schedule 1.1

Page 29

--------------------------------------------------------------------------------


 

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

 

(a)          such refinancings, renewals, or extensions do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed, or
extended (unless otherwise expressly permitted hereunder), other than by the
amount of premiums paid thereon and the fees and expenses incurred in connection
therewith and by the amount of unfunded commitments with respect thereto,

 

(b)          such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity (measured as of the refinancing,
renewal, or extension) of the Indebtedness so refinanced, renewed, or extended,
nor are they on terms or conditions that, taken as a whole, are or could
reasonably be expected to be materially adverse to the interests of Agent or
Lenders,

 

(c)          if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Agent and Lenders as
those that were applicable to the refinanced, renewed, or extended Indebtedness,
and

 

(d)          unless otherwise expressly permitted hereby, the Indebtedness that
is refinanced, renewed, or extended is not recourse to any Person that is liable
on account of the Obligations other than those Persons which were obligated with
respect to the Indebtedness that was refinanced, renewed, or extended.

 

“Related Fund” means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

 

“Required Lenders” means Lenders whose Pro Rata Shares aggregate at least 50.1%;
provided that the Pro Rata Shares of any Defaulting Lender shall be disregarded
in the determination of the Required Lenders.

 

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board (or any successor Governmental Authority) for
determining the reserve requirements (including any basic, supplemental,
marginal, or emergency reserves) that are in effect on such date with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities”) of
that Lender, but so long as such Lender is not required or directed under
applicable regulations to maintain such reserves, the Reserve Percentage shall
be zero.

 

“Restricted Junior Payment” means (a) any declaration or payment of any dividend
or the making of any other payment or distribution on account of Stock issued by
any Loan Party or to the direct or indirect holders of Stock issued by any Loan
Party in their capacity as such (other than (i) any compensation paid to
officers and employees and (ii) dividends or distributions payable in Stock
(other than Prohibited Preferred Stock) issued by any Loan Party), or (b) any
purchase, redemption, or other

 

Schedule 1.1

Page 30

--------------------------------------------------------------------------------


 

acquisition or retirement for value (including in connection with any merger or
consolidation involving any Loan Party) of any Stock issued by any Loan Party.

 

“Revolving Credit Facility” means the revolving line of credit facility
described in Section 2.1 of the ABL Credit Agreement pursuant to which ABL
Lender provides revolving loans to Borrowers and issues letters of credit for
the account of Borrowers.

 

“Rollover Agreement” means the Rollover Agreement dated September 8, 2015, by
and among Parent and the noteholders party thereto.

 

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Securities Account” means a securities account (as that term is defined in the
Code).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Securitization” has the meaning specified therefor in Section 14(j).

 

“Security Interest” has the meaning specified therefor in Section 3.1.

 

“Series A Preferred” means the Series A Preferred Stock issued by Parent
pursuant to the Stock Purchase Agreement.

 

“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or
otherwise).  For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

 

“Specified Event of Default” means any Event of Default of the type described in
Section 9.1, 9.2, 9.5, 9.6 or 9.3(a)(i) (solely with respect to a failure to
deliver quarterly or annual financial statements required to be delivered by
Section 6.1 and required to enable the calculation of the financial covenants
set forth in Section 8) or 9.3(a)(iii).

 

Schedule 1.1

Page 31

--------------------------------------------------------------------------------


 

“Specified Payment” means any Restricted Junior Payment or prepayment,
redemption, defeasance, purchase or other acquisition of Indebtedness that in
each case is subject to the satisfaction of the Payment Conditions.

 

“Stock” means all shares, options, warrants, membership interests,
participations, or other equivalents (regardless of how designated) of or in a
Person, whether voting or nonvoting, including common stock, preferred stock
(including the Series A Preferred), or any other “equity security” (as such term
is defined in Rule 3a11-1 of the General Rules and Regulations promulgated by
the SEC under the Exchange Act).

 

“Stock Purchase Agreement” means the Stock Purchase Agreement dated as of
September 8, 2015, by and between Parent and TCP Denim.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

 

“Supporting Obligations” means supporting obligations (as such term is defined
in the Code), and includes letters of credit and guaranties issued in support of
Accounts, Chattel Paper, documents, General Intangibles, instruments or
Investment Related Property.

 

“Taxes” has the meaning set forth in Section 16(a).

 

“TCP Denim” means TCP Denim, LLC, a Delaware limited liability company.

 

“Term Loan” has the meaning set forth in Section 2.1(a).

 

“Term Loan Commitment” means, for each Lender, the commitment of such Lender to
make its portion of the Term Loan on the Closing Date, in the principal amount
with respect to each such Lender equal to the amount set forth opposite the name
of such Lender under “Term Loan Commitment” on the Commitment Annex.

 

“Term Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Trademarks” means any and all trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks and service mark
applications, including (i) the trade names, registered trademarks, trademark
applications, registered service marks and service mark applications listed on
Schedule 5.26(b) to the Information Certificate, (ii) all renewals thereof,
(iii) all income, royalties, damages and payments now and hereafter due or
payable under and with respect thereto, including payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (iv) the right to sue for past, present and
future infringements and dilutions thereof, (v) the goodwill of each Loan
Party’s business symbolized by the foregoing or connected therewith, and
(vi) all of each Loan Party’s rights corresponding thereto throughout the world.

 

“Transaction” has the meaning specified therefore in the definition of “EBITDA”.

 

“Transferee” has the meaning set forth in Section 16(a).

 

“Treasury Shares Account” has the meaning specified therefor in Section 7.11(b).

 

Schedule 1.1

Page 32

--------------------------------------------------------------------------------


 

“U.S. Lender” has the meaning specified therefore in Section 16(d).

 

“United States” means the United States of America.

 

“URL” means “uniform resource locator,” an internet web address.

 

“Voidable Transfer” has the meaning specified therefor in Section 18.7.

 

a.            Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP; provided that all leases of
any Person that are or would be characterized as operating leases in accordance
with GAAP immediately prior to the Closing Date (whether or not such operating
leases were in effect on such date) shall continue to be accounted for as
operating leases (and not as Capital Leases) for purposes of this Agreement
regardless of any change in GAAP following the date that would otherwise require
such leases to be recharacterized as Capital Leases; provided, further however,
that if any Borrower notifies Agent that such Borrower requests an amendment to
any provision hereof to eliminate the effect of any change in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants (or successor thereto or any agency with similar
functions) (an “Accounting Change”) occurring after the Closing Date, or in the
application thereof (or if Agent notifies any Borrower that Agent requests an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such Accounting Change or in the
application thereof, then Agent and Borrowers agree that they will negotiate in
good faith amendments to the provisions of this Agreement that are directly
affected by such Accounting Change with the intent of having the respective
positions of the Agent and each Borrower after such Accounting Change conform as
nearly as possible to their respective positions as of the date of this
Agreement and, until any such amendments have been agreed upon, the provisions
in this Agreement shall be calculated as if no such Accounting Change had
occurred.  Whenever used herein, the term “financial statements” shall include
the footnotes and schedules thereto.  Whenever the term “Borrower” is used in
respect of a financial covenant or a related definition, it shall be understood
to mean Borrowers and their respective Subsidiaries on a consolidated basis,
unless the context clearly requires otherwise.

 

b.            Code.  Any terms used in this Agreement that are defined in the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein.  The meaning of any term defined herein by reference to the Code
will not be limited by reason of any limitation set forth on the scope of the
Code, whether under Section 9-109 of the Code, by reason of federal preemption
or otherwise.

 

c.            Construction.  Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified, any definition of or reference in this Agreement or in any
other Loan Document to any agreement, instrument, or document shall be construed
as referring to all alterations, amendments, amendments and restatements,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein).  The words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and

 

Schedule 1.1

Page 33

--------------------------------------------------------------------------------


 

contract rights.  Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations shall mean the
repayment in full in cash or immediately available funds of all of the
Obligations (including the payment of any expenses that have accrued
irrespective of whether demand has been made therefor) other than unasserted
contingent indemnification Obligations.  Any reference herein to any Person
shall be construed to include such Person’s successors and assigns.  Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.  References herein to any statute or
any provision thereof include such statute or provision (and all rules,
regulations and interpretations thereunder) as amended, revised, re-enacted, and
/or consolidated from time to time and any successor statute thereto.

 

d.            Schedules and Exhibits.  All of the schedules and exhibits
attached to this Agreement shall be deemed incorporated herein by reference.

 

e.            Time References. Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, all references to time of day refer to
Eastern standard time or Eastern daylight saving time.

 

f.             Funding and Settlement Currency.  Unless otherwise specified
herein, the settlement of all payments and fundings hereunder between or among
the parties hereto shall be made in Dollars and in immediately available funds.

 

Schedule 1.1

Page 34

--------------------------------------------------------------------------------


 

Schedule 6.1

 

TO CREDIT AND SECURITY AGREEMENT

 

Deliver to Agent, each of the financial statements, reports, or other items set
forth below at the following times:

 

on or before the Monday following every second week after the Closing Date and
ending on the later of (i) December 31, 2016 or (ii) the week the  EBITDA of
Parent and its Subsidiaries for the most recent trailing twelve-month period is
equal to or exceeds $22,700,000

(a)  bi-weekly cash balance reports.

 

 

within 10 Business Days after the end of each fiscal month, beginning with the
fiscal month ending February 29, 2016

(a)  flash sales reports for the prior fiscal month; and

 

(a)  consolidated same-store sales figures for the prior fiscal month compared
to the same period during the prior year.

 

 

within 45 days after the end of the first three full fiscal months after the
Closing Date and 30 days after the end of each fiscal month thereafter

(a)  an unaudited consolidated balance sheet, income statement, statement of
cash flow, and statement of stockholders’ or owners’ equity with respect to
Parent and its Subsidiaries during such period and compared to the prior period
(if applicable)and plan, prepared in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes, together with a corresponding
discussion and analysis of results from management, including commentary on
individual brand performance;

 

(b)  a Compliance Certificate (but excluding the  calculations of the financial
covenants set forth in Section 8);

 

(c)  a monthly forward bookings report by brand, with a comparison to the prior
period;

 

 

 

 

within (i) 45 days after the end of each fiscal quarter (other than a fiscal
quarter ending December 31) and (ii) 60 days after the end of each fiscal
quarter ending December 31, in each case, after the Closing Date

(a)  consolidated financial statements of Parent and its Subsidiaries for such
fiscal quarter, prepared in accordance with GAAP and compared to the prior
period and plan, together with a corresponding discussion and analysis of
results from management, including commentary on individual brand performance;
and

 

(b)  Compliance Certificate along with the underlying calculations, including
the calculations of the financial covenants set forth in Section 8 (except that
such Compliance Certificate for the fiscal quarter ending March 31, 2016 shall
not be required to include any

 

Schedule 6.1

Page 1

--------------------------------------------------------------------------------


 

 

calculations of financial covenants).

 

(c)  head count savings realized since the Closing Date.

 

 

within 120 days after the end of each fiscal year

(a)  consolidated financial statements of Parent and its Subsidiaries for such
fiscal year, audited by Parent’s independent certified public accountants,
prepared in accordance with GAAP, and certified, without any “going concern” or
like qualification or exception, or qualification or exception as to the scope
of such audit by such accountants to have been prepared in accordance with GAAP
(such audited financial statements to include a balance sheet, income statement,
statement of cash flow, and statement of stockholders’ or owners’ equity, and
comparison to the prior period, together with (but not part of the audit
report), a comparison to plan (if applicable) and a corresponding discussion and
analysis of results from management, including commentary on individual brand
performance);

 

(b)  commencing with the fiscal year ending December 31, 2016, a Compliance
Certificate along with the underlying calculations, including the calculations
of the financial covenants set forth in Section 8; and

 

(c)  Commencing with the Fiscal Year ending December 31, 2017, an Excess Cash
Flow Certificate along with the underlying calculations.

 

 

within 45 days after the end of each fiscal year commencing after the end of the
2016 fiscal year

(d)  copies of Borrowers’ Projections for the forthcoming fiscal year, on a
monthly basis, certified by the chief financial officer (or similar officer) of
Parent as being such officer’s good faith estimate of the financial performance
(including balance sheet, profit and loss and cash flow figures) of the
Borrowers and their respective Subsidiaries during the period covered thereby
(it being understood by Agent and Lenders that projections of future events are
subject to uncertainties and contingencies, many of which are beyond the control
of the Loan Parties and their Subsidiaries, and that actual results may vary
significantly from projected results).

 

 

If and when filed by Parent or any other Borrower:

(a)  Form 10 Q quarterly reports, Form 10 K annual reports, and Form 8 K current
reports; and

 

(b)  any other filings made by any Borrower with the SEC.

 

 

Schedule 6.1

Page 2

--------------------------------------------------------------------------------


 

Schedule 6.2

 

TO CREDIT AND SECURITY AGREEMENT

 

Provide Agent with each of the documents and information set forth below at the
following times:

 

Substantially concurrently upon delivery thereof to ABL Lender:

(a)  copies of each report delivered to ABL Lender as required by Section 6.2 of
the ABL Credit Agreement;

 

 

Upon written request by Agent

(a)      copies of purchase orders and invoices for Inventory and Equipment
acquired by each Borrower, and

 

(b)  such other reports and information as to the Collateral and as to each
Borrower and each Loan Party and its Subsidiaries, as Agent may reasonably
request.

 

 

Schedule 6.2

Page 1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO CREDIT AND SECURITY AGREEMENT

 

 

FORM OF COMPLIANCE CERTIFICATE

 

To:       TCW Asset Management Company

The John Hancock Tower

200 Clarendon Street, 51st Floor

Boston, MA 02116

 

Attn:    Portfolio Manager

 

Re:       Compliance Certificate dated [_________________]

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit and Security Agreement (as amended,
restated, amended and restated supplemented or otherwise modified from time to
time, the “Credit Agreement”) dated as of January 28, 2016, by and among the
Lenders party thereto from time to time, TCW ASSET MANAGEMENT COMPANY, as Agent
for all Lenders, DIFFERENTIAL BRANDS GROUP INC., a Delaware corporation formerly
known as Joe’s Jeans Inc. (“Parent”), DBG SUBSIDIARY INC., a Delaware
corporation formerly known as Joe’s Jeans Subsidiary, Inc. (“DBG”), HUDSON
CLOTHING, LLC, a California limited liability company (“Hudson”), RG PARENT LLC,
a Delaware limited liability company (the “RG Parent”), ROBERT GRAHAM HOLDINGS,
LLC, a New York limited liability company (“RG Holding”), ROBERT GRAHAM DESIGNS,
LLC, a New York limited liability company (“RG Designs”), ROBERT GRAHAM RETAIL
LLC, a Delaware limited liability company (“RG Retail” and, together with
Parent, DBG, Hudson, RG Parent, RG Holding, RG Designs and each other Subsidiary
of Parent that becomes a borrower hereunder, collectively, the “Borrowers”, and
each a “Borrower”) and the other Loan Parties signatory thereto.  Capitalized
terms used in this Compliance Certificate have the meanings set forth in the
Credit Agreement unless specifically defined herein.

 

Pursuant to Schedule 6.1 of the Credit Agreement, the undersigned officer of
[_____________] hereby certifies, solely in such capacity and not in such
undersigned’s individual capacity, that:

 

a.         Attached is the financial information of Parent and its Subsidiaries
which is required to be furnished to Agent pursuant to Section 6.1 of the Credit
Agreement for the [fiscal month][fiscal quarter][fiscal year] period ended
____________, __________ (the “Reporting Date”).  Such financial information has
been prepared in accordance with GAAP [(except for year-end adjustments and the
lack of footnotes)]1, and fairly presents in all material respects the financial
condition of Parent and its Subsidiaries as of the end of and for such [fiscal
month][fiscal quarter][fiscal year].

 

b.         Such officer has reviewed the terms of the Credit Agreement and has
made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and condition of each Borrower and its Subsidiaries
during the accounting period covered by the financial statements delivered
pursuant to Schedule 6.1 of the Credit Agreement.

 

 

--------------------------------------------------------------------------------

1  Exclude bracketed language with annual audits

 

Exhibit A

Page 1

--------------------------------------------------------------------------------


 

c.         Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes a Default or Event of
Default [except as set forth in detail below, together with the actions taken to
cure: ___________________].

 

d.         The representations and warranties of each Loan Party and its
Subsidiaries set forth in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the date hereof (except
to the extent they relate to a specified date).

 

e.         As of the Reporting Date, the calculations of the financial covenants
contained in Section 8 of the Credit Agreement are set forth on Schedule 1
hereof.

 

f.          [MONTHLY COMPLIANCE CERTIFICATES TO INCLUDE ONLY UNITED STATES IP
DISCLOSURES] Schedule 2 attached hereto sets forth any (a) [United States]
Patents or [United States] Patent applications owned by any Loan Party and not
listed on Exhibit A to the Patent and Trademark Security Agreement or disclosed
in a prior Compliance Certificate, (b) [United States] Trademark registrations
or applications owned by any Loan Party and not listed on Exhibit B to the
Patent and Trademark Security Agreement or disclosed in a prior Compliance
Certificate and (c) [United States] registered Copyrights or [United States]
Copyright applications owned by any Loan Party and not listed on Exhibit A to
the Copyright Security Agreement or disclosed in a prior Compliance Certificate.

 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this [_____] day of [_______________], 20[__].

 

DIFFERENTIAL BRANDS GROUP INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Exhibit A

Page 2

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO COMPLIANCE CERTIFICATE

 

Financial Covenants

 

I further certify that (Please check and complete each of the following):

 

a.         Net Senior Leverage Ratio.  The Net Senior Leverage Ratio of Parent
and its Subsidiaries, for the four Fiscal Quarter period ended on the Reporting
Date is ___ to 1.0, which [satisfies / does not satisfy] the requirement set
forth in Section 8(a) of the Credit Agreement.

 

b.         Net Senior Rent Adjusted Leverage Ratio.  The Net Senior Rent
Adjusted Leverage Ratio of Parent and its Subsidiaries, for the four Fiscal
Quarter period ended on the Reporting Date is ___ to 1.0, which [satisfies /
does not satisfy] the requirement set forth in Section 8(b) of the Credit
Agreement.

 

c.         Fixed Charge Coverage Ratio.  The Fixed Charge Coverage Ratio of
Parent and its Subsidiaries, for the four Fiscal Quarter period ended on the
Reporting Date is ___:1.0[satisfies / does not satisfy] the requirement set
forth in Section 8(c) of the Credit Agreement.

 

Attached to this Schedule 1 are calculations supporting the foregoing
calculations with respect to the Net Senior Leverage Ratio, Net Senior Rent
Adjusted Leverage Ratio and Fixed Charge Coverage Ratio.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2 TO COMPLIANCE CERTIFICATE

 

Intellectual Property

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TO CREDIT AND SECURITY AGREEMENT

 

CONDITIONS PRECEDENT

 

The obligation of each Lender to make its Pro Rata Share of the Term Loan
provided for in this Agreement is subject to the fulfillment of the conditions
set forth in the Commitment Letter under the heading “Conditions” and the
conditions precedent set forth in Exhibit A to the Commitment Letter under the
heading “Conditions Precedent”.

 

Exhibit B

Page 1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TO CREDIT AND SECURITY AGREEMENT

 

POST CLOSING OBLIGATIONS

 

a.         Within 30 days following the Closing Date (or such longer period as
Agent agrees), Agent shall have received copies of the policies of insurance,
together with the endorsements thereto, as are required by Section 6.6;

 

b.         Within 7 days following the Closing Date (or such longer period as
Agent agrees), Agent shall have received the Control Agreements required
pursuant to Section 6.12(c) with respect to deposit accounts at Wells Fargo
Bank, National Association;

 

c.         Within 90 days following the Closing Date (or such longer period as
Agent agrees), Agent shall have received the Control Agreements required
pursuant to Section 6.12(c) (other than the Control Agreement(s) with respect to
deposit accounts at JPMorgan Chase Bank, N.A. delivered on or prior to the
Closing Date and with respect to deposit accounts at Wells Fargo Bank, National
Association governed by clause b. above);

 

d.         Within 60 days following the Closing Date (or such longer period as
Agent agrees), Agent shall have received the Credit Card Notifications required
pursuant to Section 6.13;

 

e.         Within 60 days following the Closing Date (or such longer period as
Agent agrees; provided, that such period shall be extended to 90 days if,
despite working diligently and in good faith to satisfy the requirements set
forth in this paragraph, Borrowers’ have been unable to do so within such 60 day
period), Agent shall have received evidence that the Key Man Life Insurance
Policy is in effect and has been collaterally assigned to Agent as security for
the Obligations, each pursuant to documentation reasonably satisfactory to
Agent.

 

Exhibit C

Page 1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TO CREDIT AND SECURITY AGREEMENT

 

5.         REPRESENTATIONS AND WARRANTIES

 

5.1.      Due Organization and Qualification; Subsidiaries.

 

(a)        Each Loan Party (i) is duly organized and existing and in good
standing under the laws of the jurisdiction of incorporation, organization or
formation, (ii) is qualified to do business in any jurisdiction where the
failure to be so qualified could reasonably be expected to result in a Material
Adverse Change, and (iii) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.

 

(b)        Set forth on Schedule 5.1(c) to the Information Certificate (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement), is a complete and accurate list of
the Loan Parties’ direct and indirect Subsidiaries, showing: (i) the number of
shares of each class of common and preferred Stock authorized for each of such
Subsidiaries, and (ii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by each Loan Party.  All of the
outstanding capital Stock of each such Subsidiary has been validly issued and is
fully paid and non-assessable.

 

(c)        Except as set forth on Schedule 5.1(c) to the Information
Certificate, as of the Closing Date there are no subscriptions, options,
warrants, or calls relating to any shares of any capital stock of any Subsidiary
of any Loan Party, including any right of conversion or exchange under any
outstanding security or other instrument.

 

5.2.      Due Authorization; No Conflict.

 

(a)        As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.

 

(b)        As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries except to the extent that any such conflict, breach or
default could not individually or in the aggregate reasonably be expected to
cause a Material Adverse Change, (iii) result in or require the creation or
imposition of any Lien upon any assets of any Loan Party, other than Permitted
Liens, or (iv) require any approval of any Loan Party’s interest holders or any
approval or consent of any Person under any Material Contract of any Loan Party,
other than consents or approvals that have been obtained and that are still in
force and effect and except, in the case of Material Contracts, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Change.

 

Exhibit D

Page 2

--------------------------------------------------------------------------------


 

5.3.      Governmental and Other Consents.

 

No consent, approval, authorization, or other order or other action by, and no
notice to or filing with, any Governmental Authority or any other Person is
required (a) for the grant of a Lien by such Loan Party in and to the Collateral
pursuant to this Agreement or the other Loan Documents or for the execution,
delivery, or performance of this Agreement by such Loan Party, or (b) for the
exercise by Agent of the voting or other rights provided for in this Agreement
with respect to the Investment Related Property or the remedies in respect of
the Collateral pursuant to this Agreement, except (i) as may be required in
connection with such disposition of Investment Related Property by laws
affecting the offering and sale of securities generally, (ii) for those
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect, (iii) for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date, or (iv) where the
failure to obtain the foregoing could not individually or in the aggregate
reasonably be expected to result in a Material Adverse Change.

 

5.4.      Binding Obligations.

 

Each Loan Document has been duly executed and delivered by each Loan Party that
is a party thereto and is the legally valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.

 

5.5.      Title to Assets; No Encumbrances.

 

Each of the Loan Parties has (a) good, sufficient and legal title to (in the
case of fee interests in Real Property), (b) valid leasehold interests in (in
the case of leasehold interests in real or personal property), and (c) good and
marketable title to (in the case of all other personal property), all of their
respective assets reflected in their most recent financial statements delivered
pursuant to Section 6.1 and most recent collateral reports delivered pursuant to
Section 6.2, in each case except (A) for assets disposed of since the date of
such financial statements to the extent permitted hereby or (B) as individually
or in the aggregate could not reasonably be expected to result in a Material
Adverse Change.  All of such assets are free and clear of Liens except for
Permitted Liens.

 

5.6.      Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

 

(a)        The exact legal name of (within the meaning of Section 9-503 of the
Code) and jurisdiction of organization of each Loan Party is set forth on
Schedule 5.6(a) to the Information Certificate (as such Schedule may be updated
from time to time to reflect changes resulting from transactions permitted under
this Agreement).

 

(b)        The chief executive office of each Loan Party is located at the
address indicated on Schedule 5.6(b) to the Information Certificate (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement).

 

(c)        The tax identification number and organizational identification
number, if any, of each Loan Party is identified on Schedule 5.6(c) to the
Information Certificate (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under this Agreement).

 

Exhibit D

Page 3

--------------------------------------------------------------------------------


 

(d)        As of the Closing Date, no Loan Party holds any Commercial Tort
Claims known by such Loan Party to be in existence on such date except as set
forth on Schedule 5.6(d) to the Information Certificate in an amount reasonably
estimated by such Loan Party to be in excess of $250,000 individually or
$500,000 in the aggregate.

 

5.7.      Litigation.

 

Except as provided on Schedule 5.7 to the Information Certificate, there are no
actions, suits, or proceedings pending or, to the knowledge of any Loan Party,
after due inquiry, threatened in writing against a Loan Party or any of its
Subsidiaries that either individually or in the aggregate could reasonably be
expected to result in a Material Adverse Change.

 

5.8.      Compliance with Laws.

 

No Loan Party nor any of its Subsidiaries (a) is in violation of any applicable
laws, rules, regulations, executive orders, or codes (including Environmental
Laws) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Change, or (b) is subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Change.

 

5.9.      No Material Adverse Change.

 

All historical financial statements relating to the Loan Parties and their
Subsidiaries that have been delivered by Borrowers to Agent have been prepared
in accordance with GAAP (except, in the case of unaudited financial statements,
for the lack of footnotes and being subject to year-end audit adjustments) and
present fairly in all material respects, the consolidated financial condition of
the Loan Parties and their Subsidiaries as of the date thereof and results of
operations for the period then ended.  Since the date of the most recent
financial statement delivered to Agent, no event, circumstance, or change has
occurred that has or could reasonably be expected to result in a Material
Adverse Change.

 

5.10.    Fraudulent Transfer.

 

(a)        The Loan Parties are Solvent.

 

(b)        No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.

 

5.11.    Employee Benefits.

 

No Loan Party, none of their Subsidiaries, nor any of their ERISA Affiliates
maintains or contributes to any Benefit Plan.

 

5.12.    Environmental Condition.

 

Except as set forth on Schedule 5.12 to the Information Certificate, (a) to each
Loan Party’s knowledge, no properties or assets of any Loan Party or any of its
Subsidiaries have been used in the disposal of, or to produce, store, handle,
treat, release, or transport, any Hazardous Materials, where such

 

Exhibit D

Page 4

--------------------------------------------------------------------------------


 

disposal, production, storage, handling, treatment, release or transport was in
violation, in any material respect, of any applicable Environmental Law, (b) to
each Loan Party’s knowledge, no Loan Party’s nor any of its Subsidiaries’
properties or assets have been designated or identified in any manner pursuant
to any environmental protection statute as a Hazardous Materials disposal site,
(c) no Loan Party nor any of its Subsidiaries has received written notice that a
Lien arising under any Environmental Law has attached to any revenues or to any
Real Property owned or operated by a Loan Party or its Subsidiaries, and (d) no
Loan Party nor any of its Subsidiaries is subject to any outstanding written
order, consent decree, or settlement agreement with any Person relating to any
Environmental Law or Environmental Liability that, in each case individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Change.

 

5.13.    Intellectual Property.

 

Each Loan Party and each of its Subsidiaries own, or hold licenses in, or
otherwise has the rights to use, all material trademarks, trade names,
copyrights, patents, and licenses that are necessary to the conduct of its
business as currently conducted.

 

5.14.    Leases.

 

Except as, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Change, each Loan Party and each of its
Subsidiaries enjoy peaceful and undisturbed possession under all leases material
to their business and to which it is a party or under which it is operating,
and, subject to Permitted Protests, all of such material leases are valid and
subsisting and no material default by the applicable Loan Party or the
applicable Subsidiary exists under any of them.

 

5.15.    Deposit Accounts and Securities Accounts; Credit Card Arrangements.

 

(a)        Set forth on Schedule 5.15(a) to the Information Certificate (as such
Schedule may be updated from time to time) is a listing of all of the Deposit
Accounts and Securities Accounts of each Loan Party, including, with respect to
each bank or securities intermediary (a) the name and address of such Person,
and (b) the account numbers of the Deposit Accounts or Securities Accounts
maintained with such Person.

 

(b)        Set forth on Schedule 5.15(b) to the Information Certificate is a
listing of all arrangements as of the Closing Date to which any Loan Party is a
party with respect to the processing and/or payment to such Loan Party of the
proceeds of any credit card charges and debit card charges for sales made by
such Loan Party.

 

5.16.    Complete Disclosure.

 

All factual information taken as a whole (other than budgets, estimates,
forward-looking information and projections and information of a general
economic nature and general information about the industry of a Loan Party or
any of its Subsidiaries) furnished by or on behalf of a Loan Party or any of its
Subsidiaries in writing to Agent or any Lender (including all information
contained in the Schedules hereto or in the other Loan Documents) for purposes
of or in connection with this Agreement or the other Loan Documents, and all
other such factual information taken as a whole (other than budgets, estimates,
forward-looking information and projections and information of a general
economic nature and general information about the industry of a Loan Party or
any of its Subsidiaries) hereafter furnished by or on behalf of a Loan Party or
any of its Subsidiaries in writing to Agent or any Lender will be, true and
accurate, in all material respects, on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not

 

Exhibit D

Page 5

--------------------------------------------------------------------------------


 

misleading in any material respect at such time in light of the circumstances
under which such information was provided.  The Projections most recently
delivered to Agent represent, and as of the date on which any other Projections
are delivered to Agent, such additional Projections represent, each Borrowers’
good faith estimate, on the date such Projections are delivered, of the future
performance of a Loan Party or any of its Subsidiaries for the periods covered
thereby based upon assumptions believed by Borrowers to be reasonable at the
time of the delivery thereof to Agent (it being understood by Agent and Lenders
that projections of future events are subject to uncertainties and
contingencies, many of which are beyond the control of the Loan Parties and
their Subsidiaries, and that actual results may vary significantly from
projected results).

 

5.17.    Material Contracts.

 

Set forth on Schedule 5.17 to the Information Certificate (as such Schedule may
be updated from time to time in accordance herewith) is a list of the Material
Contracts of each Loan Party as of the Closing Date or, as applicable, as of the
most recent date on which Borrowers provided a fiscal quarter-end Compliance
Certificate pursuant to Section 6.1; provided, however, that any Borrower may
amend Schedule 5.17 to the Information Certificate to add or remove Material
Contracts so long as such amendment occurs by written notice to Lender on or
prior to the date that such Borrower provides its fiscal quarter-end Compliance
Certificate. Except for matters which, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Change, each
Material Contract (other than those that have expired at the end of their normal
terms) (a) is in full force and effect and is binding upon and enforceable
against the applicable Loan Party or the applicable Subsidiary in accordance
with its terms, (b) has not been otherwise amended or modified (other than
amendments or modifications permitted by Section 7.7(b)), and (c) is not in
default due to the action or inaction of the applicable Loan Party or the
applicable Subsidiary.

 

5.18.    Patriot Act.

 

To the extent applicable, each Loan Party and each of its Subsidiaries is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”).  No part
of the proceeds of the loans made hereunder will be used by any Loan Party or
any of its Subsidiaries or any of their Affiliates, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

5.19.    Indebtedness.

 

Set forth on Schedule 5.19(a) to the Information Certificate is a true and
complete list of all Indebtedness for borrowed money of each Loan Party and each
of its Subsidiaries outstanding immediately prior to the Closing Date that is to
remain outstanding immediately after giving effect to the transactions occurring
on the Closing Date and such Schedule accurately sets forth the aggregate
principal amount of such Indebtedness as of the Closing Date after giving effect
to the transactions occurring on the Closing Date.

 

5.20.    Payment of Taxes.

 

Exhibit D

Page 6

--------------------------------------------------------------------------------


 

Except as otherwise permitted under Section 6.5 and where the failure to do so
would not reasonably be expected to result in, individually or in the aggregate,
a Material Adverse Change, (i) all tax returns and reports of each Loan Party
and each of its Subsidiaries required to be filed by any of them have been
timely filed, (ii) all taxes shown on such tax returns to be due and payable and
all assessments, fees and other governmental charges upon a Loan Party and its
Subsidiaries and upon their respective assets, income, businesses and franchises
that are due and payable have been paid when due and payable, and (iii) each
Loan Party and each of its Subsidiaries have made adequate provision in
accordance with GAAP for all taxes not yet due and payable.  No Borrower knows
of any proposed tax assessment against a Loan Party or any of its Subsidiaries
that is not being actively contested by such Loan Party or such Subsidiary
diligently, in good faith, and by appropriate proceedings; provided such
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor, except for any
such tax assessments that would not reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Change.

 

5.21.    Margin Stock.

 

No Loan Party nor any of its Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock.  No part of the proceeds of the loans
made to Borrowers will be used to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
Margin Stock or for any purpose that violates the provisions of Regulation T, U
or X of the Board of Governors of the United States Federal Reserve.

 

5.22.    Governmental Regulation.

 

No Loan Party nor any of its Subsidiaries is subject to regulation under the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may materially limit its ability to
incur the Obligations or which may otherwise render all or any portion of the
Obligations unenforceable.  No Loan Party nor any of its Subsidiaries is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

 

5.23.    OFAC.

 

No Loan Party nor any of its Subsidiaries is in violation of any of the country
or list based economic and trade sanctions administered and enforced by OFAC. 
No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or a
Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities.  No proceeds of any loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

 

5.24.    Employee and Labor Matters.

 

Except as would not reasonably be expected to have a Material Adverse Change,
there is (a) no unfair labor practice complaint pending or, to the knowledge of
Borrowers, threatened against any Loan Party or any of its Subsidiaries before
any Governmental Authority and no grievance or arbitration proceeding pending or
threatened against any Loan Party or any of its Subsidiaries which arises out of
or under any collective bargaining agreement and that could reasonably be
expected to result in a material liability, (b) no strike, labor dispute,
slowdown, stoppage or similar action or grievance pending or threatened in
writing against any Loan Party or any of its Subsidiaries that could reasonably
be expected

 

Exhibit D

Page 7

--------------------------------------------------------------------------------


 

to result in a material liability, or (c) to the knowledge of Borrowers no union
representation question existing with respect to the employees of any Loan Party
or any of its Subsidiaries and no union organizing activity taking place with
respect to any of the employees of any Loan Party or any of its Subsidiaries. 
No Loan Party or any of its Subsidiaries has incurred any material liability or
obligation under the Worker Adjustment and Retraining Notification Act or
similar state law, which remains unpaid or unsatisfied.  The hours worked and
payments made to employees of each Loan Party and each of its Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
legal requirements, except to the extent such violations could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Change.  All material payments due from any Loan Party or any of its
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of such
Loan Party, except where the failure to do so could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change.

 

5.25.    Use of Proceeds.

 

The proceeds of the Term Loan made hereunder on the Closing Date shall be used
to (a) repay outstanding Indebtedness of the Loan Parties on the Closing Date,
(b) fund a portion of the consideration payable in connection with the
Transaction, (c) pay costs, fees and expenses relating to this Agreement and the
Transaction, and (d) fund other general corporate purposes of the Loan Parties.

 

5.26.    Collateral.

 

(a)        Real Property.  Schedule 5.26(a) to the Information Certificate sets
forth all Real Property owned by any of the Loan Parties as of the Closing Date.

 

(b)        Intellectual Property.

 

(i)         As of the Closing Date, Schedule 5.26(b) to the Information
Certificate provides a complete and correct list of: (A) all registered
Copyrights owned by any Loan Party, all applications for registration of
Copyrights owned by any Loan Party; (B) all material Intellectual Property
Licenses entered into by any Loan Party pursuant to which (x) any Loan Party has
provided any license or other rights in Intellectual Property owned or
controlled by such Loan Party to any other Person or (y) any Person has granted
to any Loan Party any license or other rights in Intellectual Property owned or
controlled by such Person that is material to the business of such Loan Party,
including any Intellectual Property that is incorporated in any Inventory,
software, or other product marketed, sold, licensed, or distributed by such Loan
Party; (C) all issued Patents owned by any Loan Party and all applications for
patents owned by any Loan Party; and (D) all registered Trademarks owned by any
Loan Party, all applications for registration of Trademarks owned by any Loan
Party;

 

(ii)        to each Loan Party’s knowledge, no Person is currently infringing or
misappropriating any Intellectual Property rights owned by such Loan Party, in
each case, that either individually or in the aggregate could reasonably be
expected to result in a Material Adverse Change;

 

(iii)       to each Loan Party’s knowledge, all registered Copyrights,
registered Trademarks, and issued Patents that are owned by such Loan Party and
necessary to the conduct of its business as currently conducted are valid,
subsisting and enforceable and in compliance with all legal requirements,
filings, and payments and other actions that are required to maintain such
Intellectual Property in full force and effect, except to the extent failure to
do so would not reasonably be expected to result in a Material Adverse Change;
and

 

Exhibit D

Page 8

--------------------------------------------------------------------------------


 

(iv)       each Loan Party has taken commercially reasonable steps to maintain
the confidentiality of and otherwise protect its rights in all trade secrets
owned by such Loan Party that are necessary in the business of such Loan Party
as currently conducted, except to the extent the failure to do so would not
reasonably be expected to result in a Material Adverse Change.

 

(c)        Valid Security Interest. This Agreement and the other Loan Documents
will, when executed and delivered, create a valid security interest in the
Collateral of each Loan Party, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.  Subject to the terms of the Intercreditor
Agreement, when the Collateral constituting Certificated Securities, Instruments
or Chattel Paper is delivered to Agent, together with instruments of transfer
duly endorsed in blank, the security interest created under this Agreement in
such Collateral will constitute a fully perfected security interest in all
right, title and interest of the applicable Loan Party hereunder in such
Collateral. When financing statements in appropriate form are filed in the
applicable filing offices, the security interest created under this Agreement
will constitute a fully perfected security interest in all right, title and
interest of the applicable Loan Party in the remaining Collateral to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements.  Upon filing of the Copyright Security Agreement with the United
States Copyright Office (if applicable), filing of the Patent and Trademark
Security Agreement with the PTO, and the filing of appropriate financing
statements in the jurisdictions listed on Schedule 5.6(a) to the Information
Certificate, all action necessary to protect and perfect the Security Interest
in and to each Loan Party’s United States issued, registered or applied-for
Patents, Trademarks, or Copyrights included in the Collateral existing as of the
Closing Date has been taken to the extent such security interest can be
perfected by such filings with the Copyright Office and the USPTO has been taken
and such perfected Security Interest is enforceable as such as against any and
all creditors of and purchasers from any Loan Party.

 

5.27.    Locations of Inventory and Equipment.

 

The Inventory and Equipment (other than (i) vehicles or Equipment out for repair
and (ii) Inventory and Equipment with an aggregate value for all Loan Parties
not in excess of $250,000) of the Loan Parties (i) are not stored with a bailee,
warehouseman, or similar party except at a location identified on Schedule 5.29
to the Information Certificate (as such Schedule may be updated pursuant to
Section 6.15) and (ii) are located only at, or in-transit between or to, the
locations identified on Schedule 5.29 to the Information Certificate (as such
Schedule may be updated pursuant to Section 6.15).

 

5.28.    Inventory Records.

 

Each Loan Party keeps records correct and accurate in all material respects
itemizing and describing the type, quality, and quantity of its Inventory and of
the Inventory of its Subsidiaries and the book value thereof.

 

Exhibit D

Page 9

--------------------------------------------------------------------------------


 

EXHIBIT E

 

TO CREDIT AND SECURITY AGREEMENT

 

FORM OF EXCESS CASH FLOW CERTIFICATE

 

To:       TCW Asset Management Company

The John Hancock Tower

200 Clarendon Street, 51st Floor

Boston, MA 02116

 

Attn:    Portfolio Manager

 

Re:       Excess Cash Flow Certificate dated [_________________]2

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit and Security Agreement (as amended,
restated, amended and restated supplemented or otherwise modified from time to
time, the “Credit Agreement”) dated as of January 28, 2016, by and among the
Lenders party thereto from time to time, TCW ASSET MANAGEMENT COMPANY, as Agent
for all Lenders, DIFFERENTIAL BRANDS GROUP INC., a Delaware corporation formerly
known as Joe’s Jeans Inc. (“Parent”), DBG SUBSIDIARY INC., a Delaware
corporation formerly known as Joe’s Jeans Subsidiary, Inc. (“DBG”), HUDSON
CLOTHING, LLC, a California limited liability company (“Hudson”), RG PARENT LLC,
a Delaware limited liability company (the “RG Parent”), ROBERT GRAHAM HOLDINGS,
LLC, a New York limited liability company (“RG Holding”), ROBERT GRAHAM DESIGNS,
LLC, a New York limited liability company (“RG Designs”), ROBERT GRAHAM RETAIL
LLC, a Delaware limited liability company (“RG Retail” and, together with
Parent, DBG, Hudson, RG Parent, RG Holding, RG Designs and each other Subsidiary
of Parent that becomes a borrower hereunder, collectively, the  “Borrowers”, and
each a  “Borrower”) and the other Loan Parties signatory thereto.  Capitalized
terms used in this Excess Cash Flow Certificate have the meanings set forth in
the Credit Agreement unless specifically defined herein.

 

Pursuant to Schedule 6.1 of the Credit Agreement, the undersigned officer of
[_____________] hereby certifies, solely in such capacity and not in such
undersigned’s individual capacity, that:

 

a.         Attached is a schedule of Excess Cash Flow for the Fiscal Year ended
_______________; and

 

b.         the attached schedule is based on the audited financial statements
which have been delivered to Agent in accordance with Section 6.1 of the Credit
Agreement.

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

2  Commencing with the Fiscal Year ending December 31, 2017.

 

Exhibit E

Page 1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Excess Cash Flow Certificate is executed by the
undersigned this [_____] day of [_______________], 20[__].

 

RG PARENT LLC, as Administrative Borrower

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Exhibit E

Page 2

--------------------------------------------------------------------------------


 

SCHEDULE TO EXCESS CASH FLOW CERTIFICATE

 

Excess Cash Flow for the Fiscal Year ended [December 31, 20__] is calculated as
follows:3

 

 

 

 

 

EBITDA for such period (as calculated on the Compliance Certificate delivered in
connection with the audited financial statements for such Fiscal Year which have
been delivered to Agent in accordance with Section 6.1 of the Credit Agreement:

 

 

$

 

 

 

 

 

 

 

minus (without duplication):

 

 

 

 

 

 

 

 

 

scheduled repayments of principal of the Term Loan and other Permitted
Indebtedness of the Loan Parties paid in cash during such period

 

 

 

 

 

 

 

 

 

cash payments made in such period with respect to Non-Financed Capital
Expenditures permitted hereunder

 

 

 

 

 

 

 

 

 

Interest Expense paid in cash during such period

 

 

 

 

 

 

 

 

 

income taxes paid in cash during such period

 

 

 

 

 

 

 

 

 

any expenditures, charges or losses paid in cash and added back to net income of
Parent and its Subsidiaries in the calculation of EBITDA (or expressly excluded
in the calculation of consolidated net income) for such period

 

 

 

 

 

 

 

 

 

cash payments in respect of non-cash adjustments to EBITDA accounted for in a
prior period

 

 

 

 

 

 

 

 

 

the amounts added back in calculating such EBITDA for such period pursuant to
clauses (a)(xiii) and (xv) of the definition of EBITDA

 

 

 

 

 

 

 

 

 

to the extent not deducted in the calculation of net income, any premium, make
whole or penalty payments paid in cash by Parent or any of its Subsidiaries
during such period that are required to be made in connection with any
prepayment of Permitted Indebtedness

 

 

 

 

 

 

 

 

 

the excess, if any, of Net Working Capital at the end of such period over Net
Working Capital at the beginning of such period (or, if the difference results
in an amount less than zero, minus the excess, if any, of Net Working Capital at
the beginning of such period over Net Working Capital at the end of such
period), as set forth on the attached worksheet

 

 

 

 

 

 

 

 

 

Excess Cash Flow:

 

 

$

 

 

 

 

 

Multiplied by the ECF Percentage4 for such Fiscal Year:

 

 

x [0.50][0.25]

 

 

 

--------------------------------------------------------------------------------

3  [The calculation set forth herein is qualified by its entirety by the text of
the Credit Agreement and the related definitions set forth in Schedule 1.1
thereto.]

 

Exhibit E

Page 3

--------------------------------------------------------------------------------


 

minus:

the aggregate amount of all optional principal payments on the Loans that were
made during such Fiscal Year pursuant to Section 2.4(c) of the Credit Agreement
and any Applicable Prepayment Premium paid during such Fiscal Year in connection
therewith

 

 

$

 

5

 

 

 

 

 

Required Excess Cash Flow Payment:

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4  [“ECF Percentage” means (i) 50% or (ii) commencing with the Fiscal Year
ending December 31, 2017, if the Net Senior Leverage Ratio as of the last day of
such Fiscal Year is less than or equal to 2.50 to 1.00, 25%.]

5  [Not to be less than zero.]

 

Exhibit E

Page 4

--------------------------------------------------------------------------------


 

Decrease (increase) in Net Working Capital, for the purposes of the calculation
of Excess Cash Flow, means the following:

 

 

 

Beg. of Period

 

End of Period

 

 

 

 

 

Current assets (as defined by GAAP):

 

$

 

 

 

$

 

 

 

 

 

 

 

 

 

Less:    Cash

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash Equivalents

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjusted current assets:

 

$

 

 

 

$

 

 

 

 

 

 

 

 

 

Current liabilities (as defined by GAAP):

 

$

 

 

 

$

 

 

 

 

 

 

 

 

 

Less:    current portion of Term Loan

 

 

 

 

 

 

 

 

 

 

 

 

 

Current portion of revolving loans outstanding under the Revolving Credit
Facility

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjusted current liabilities:

 

$

 

 

 

$

 

 

 

 

 

 

 

 

 

Net Working Capital:

 

$

 

 

 

$

 

 

 

 

 

 

 

 

 

Decrease (Increase) in Net Working Capital (calculated as the beginning of
period Net Working Capital minus end of period Net Working Capital)

 

 

 

 

$

 

 

 

Exhibit E

Page 5

--------------------------------------------------------------------------------


 

EXHIBIT F

 

TO CREDIT AND SECURITY AGREEMENT

 

FORM OF LIBOR NOTICE6

 

To:       TCW Asset Management Company

The John Hancock Tower

200 Clarendon Street, 51st Floor

Boston, MA 02116

Attn:    Portfolio Manager

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit and Security Agreement (as amended,
restated, amended and restated supplemented or otherwise modified from time to
time, the “Credit Agreement”) dated as of January 28, 2016, by and among the
Lenders party thereto from time to time, TCW ASSET MANAGEMENT COMPANY, as Agent
for all Lenders, DIFFERENTIAL BRANDS GROUP INC., a Delaware corporation formerly
known as Joe’s Jeans Inc. (“Parent”), DBG SUBSIDIARY INC., a Delaware
corporation formerly known as Joe’s Jeans Subsidiary, Inc. (“DBG”), HUDSON
CLOTHING, LLC, a California limited liability company (“Hudson”), RG PARENT LLC,
a Delaware limited liability company (the “RG Parent”), ROBERT GRAHAM HOLDINGS,
LLC, a New York limited liability company (“RG Holding”), ROBERT GRAHAM DESIGNS,
LLC, a New York limited liability company (“RG Designs”), ROBERT GRAHAM RETAIL
LLC, a Delaware limited liability company (“RG Retail” and, together with
Parent, DBG, Hudson, RG Parent, RG Holding, RG Designs and each other Subsidiary
of Parent that becomes a borrower hereunder, collectively, the  “Borrowers”, and
each a  “Borrower”) and the other Loan Parties signatory thereto.  Capitalized
terms used herein have the meanings set forth in the Credit Agreement unless
specifically defined herein.

 

This LIBOR Notice represents the Borrowers’ request to [convert into] [continue
as] [LIBOR Loans] [Base Rate Loans]:

 

1.            On [______________] (a Business Day)

2.            In the principal amount of $[________]7

3.            Comprised of  [LIBOR Loans] [Base Rate Loans]

4.            [For LIBOR Loans: with an Interest Period of [one] [two] [three]
[six] month(s), commencing on ____________.]

 

[Remainder of this page intentionally left blank]

 

 

 

 

--------------------------------------------------------------------------------

6  Borrowers may elect to have interest on all or a portion of the Loan be
charged at a rate of interest based upon the LIBOR Rate by notifying the Agent
in writing prior to 11:00 a.m. (New York City time) at least 3 Business Days
prior to (i) the commencement of the proposed Interest Period or (ii) in the
case of the conversion of a LIBOR Loan into a Base Rate Loan, by 11:00 a.m. (New
York City time) at least 1 Business Day prior to the last day of the then
current Interest Period.

7  Borrower shall not have more than eight (8) LIBOR Loans in effect at any
given time and only may exercise the LIBOR Option for LIBOR Loans of at least
$1,000,000 and integral multiples of $500,000 in excess thereof.

 

Exhibit F

Page 1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this LIBOR Notice is executed by the undersigned this
[_____] day of [_______________], 20[__].

 

RG PARENT LLC, as Administrative Borrower

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Exhibit F

Page 2

--------------------------------------------------------------------------------


 

EXHIBIT G

TO

CREDIT AND SECURITY AGREEMENT

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Joinder Agreement”), dated as of
_________________, 20__, is by and between ___________________, a ______________
(the “[New Borrower][New Guarantor]”) and TCW ASSET MANAGEMENT COMPANY as
administrative agent for the Lenders (as defined below) (in such capacity, the
“Agent”) under that certain Credit and Security Agreement (as the same may be
amended, amended and restated, modified, extended or supplemented from time to
time, the “Credit Agreement”) dated as of January 28, 2016 by and among RG
PARENT LLC (the “Administrative Borrower”), the other borrowers from time to
time party thereto (together with the Administrative Borrower, the “Borrowers”),
the Guarantors from time to time party thereto, the Lenders from time to time
party thereto (the “Lenders”) and the Agent.  All of the defined terms in the
Credit Agreement are incorporated herein by reference.

 

The [New Borrower][New Guarantor] has indicated its desire to become a
[Borrower][Guarantor] pursuant to the terms of the Credit Agreement.

 

Accordingly the [New Borrower][New Guarantor] and Agent hereby agree as follows:

 

1.      The [New Borrower][New Guarantor] hereby acknowledges, agrees and
confirms that, by its execution of this Joinder Agreement, the [New
Borrower][New Guarantor] will be deemed to be a party to the Credit Agreement
and a “[Borrower][Guarantor]” for all purposes of the Credit Agreement and the
other Loan Documents, and shall have all of the obligations of a
[Borrower][Guarantor] thereunder as if it has executed the Credit Agreement and
the other Loan Documents. The [New Borrower][New Guarantor] hereby ratifies, as
of the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement and in the Loan Documents,
including without limitation (i) all of the representations and warranties set
forth in Section 5 of the Credit Agreement, (ii) all of the affirmative
covenants set forth in Section 6 of the Credit Agreement, and (iii) all of the
negative covenants set forth in Section 7 of the Credit Agreement.

 

2.      Without limiting the generality of the foregoing, the [New Borrower][New
Guarantor] hereby grants, assigns, and pledges to Agent, for itself and the
benefit of each Lender, to secure payment and performance of the Obligations, a
continuing Lien and security interest in and to all of [New Borrower][New
Guarantor]’s right, title, and interest in and to the Collateral. [New
Borrower][New Guarantor] authorizes Agent at any time and from time to time to
file, transmit, or communicate, as applicable, financing statements and
amendments (i) describing the Collateral as “all assets of debtor, whether now
owned or hereafter acquired or arising and wheresoever located” or words of
similar meaning, (ii) describing the Collateral as being of equal or lesser
scope or with greater detail, or (iii) that contain any information required by
Part 5 of Article 9 of the Code for the sufficiency or filing office acceptance
of such financing statement.

 

Exhibit G

Page 1

--------------------------------------------------------------------------------


 

3.      The [New Borrower][New Guarantor] acknowledges and confirms that it has
received a copy of the Credit Agreement and the schedules and exhibits thereto. 
The schedules to the Credit Agreement are amended to provide the information
shown on the attached Schedule A.

 

4.      The [New Borrower][New Guarantor] confirms that all of the Obligations
under the Credit Agreement, upon the [New Borrower][New Guarantor] becoming a
[Borrower][Guarantor] will and shall continue to be, in full force and effect
and that immediately upon the [New Borrower][New Guarantor] becoming a
[Borrower][Guarantor], the term “Obligations”, as used in the Credit Agreement,
shall include all Obligations of such [New Borrower][New Guarantor] under the
Credit Agreement and under each other Loan Document.

 

5.      The [New Borrower][New Guarantor] agrees that at any time and from time
to time, upon the reasonable request of Agent, it will execute and deliver such
further documents and do such further acts and things as Agent may reasonably
request in order to effect the purposes of this Joinder Agreement.

 

6.      This Joinder Agreement may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute one contract.

 

7.      THIS JOINDER AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS JOINDER AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

Exhibit G

Page 2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed by its authorized officers as of the day and year first above
written.

 

 

[[NEW BORROWER][NEW GUARANTOR]]

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

TCW ASSET MANAGEMENT COMPANY, as Agent

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

Exhibit G

Page 3

--------------------------------------------------------------------------------


 

SCHEDULE A

to

Joinder Agreement

 

 

[Identify Schedules in Information Certificate

to be Amended]

 

Exhibit G

Page 4

--------------------------------------------------------------------------------


 

EXHIBIT H

 

TO CREDIT AND SECURITY AGREEMENT

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of _____ __, 20__ between ___________ (“Assignor”) and ______________
(“Assignee”).  Reference is made to the agreement described in Item 2 of Annex I
annexed hereto (as amended, restated, modified or otherwise supplemented from
time to time, the “Credit Agreement”).  Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Credit
Agreement.

 

1.         In accordance with the terms and conditions of Section 14 of the
Credit Agreement, the Assignor hereby irrevocably sells, transfers, conveys and
assigns without recourse, representation or warranty (expect as expressly set
forth herein) to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, that interest in and to the Assignor’s rights and
obligations under the Loan Documents with respect to the Obligations owing to
the Assignor, and the Assignor’s portion of the Loans as specified on Annex I.

 

2.         The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim, and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Loan Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; and (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of its obligations under the Loan Documents or any other
instrument or document furnished pursuant thereto.

 

3.         The Assignee (a) confirms that it has received copies of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon the Agent, the Assignor, or any other Lender, based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents; (c) confirms that it is eligible as an assignee under the
terms of the Credit Agreement; (d) appoints and authorizes the Agent to take
such action as Agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; (e) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender; and (f) attaches
the forms prescribed by the Internal Revenue Service of the United States
certifying as to the Assignee’s status for purposes of determining exemption
from United States withholding taxes with respect to all payments to be made to
the Assignee under the Credit Agreement or such other documents as are necessary
to indicate that all such payments are subject to such rates at a rate reduced
by an applicable tax treaty.

 

4.         Following the execution of this Assignment Agreement by the Assignor
and the Assignee, it will be delivered by the Assignor to Agent for recording by
Agent.  The effective date of this

 

Exhibit H

Page 1

--------------------------------------------------------------------------------


 

Assignment Agreement (the “Settlement Date”) shall be the latest of (a) the date
of the execution hereof by the Assignor and the Assignee, (b) the date this
Assignment Agreement has been accepted by Agent (if required by the Credit
Agreement) and the Administrative Borrower (if required by the Credit Agreement)
and recorded in the Register by Agent, (c) the date of receipt by Agent of a
processing and recordation fee in the amount of $5,0008, (d) the settlement date
specified on Annex I, and (e) the receipt by Assignor of the Purchase Price
specified in Annex I.

 

5.         As of the Settlement Date (a) the Assignee shall be a party to the
Credit Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents.

 

6.         Upon recording by Agent, from and after the Settlement Date, Agent
shall make all payments under the Credit Agreement and the other Loan Documents
in respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and commitment fees (if applicable) with respect
thereto) to the Assignee.  The Assignor and the Assignee shall make all
appropriate adjustments in payments under the Credit Agreement and the other
Loan Documents for periods prior to the Settlement Date directly between
themselves on the Settlement Date.

 

7.         THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

8.         EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BASED UPON OR ARISING OUT OF THIS ASSIGNMENT
AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, AND AGREES THAT ANY SUCH
ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.

 

9.         This Assignment Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of this Assignment Agreement by facsimile or electronic
mail shall be equally effective as delivery of an original executed counterpart.

 

[Remainder of page left intentionally blank]

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

8    The payment of such fee shall not be required in connection with an
assignment by a Lender to a Lender, an Affiliate of such Lender or a Related
Fund of such Lender.

 

Exhibit H

Page 2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers thereunto duly authorized, as of the
date first above written.

 

 

 

 

[ASSIGNOR]

 

By:                                                                                              

 

 

Name:                                                                                         

 

 

Title:                                                                                           

 

 

Date:                                                                                           

 

 

 

 

 

[ASSIGNEE]

 

 

By:                                                                                              

 

 

Name:                                                                                         

 

 

Title:                                                                                           

 

 

Date:                                                                                           

 

 

Exhibit H

Page 3

Signature Page to Assignment and Acceptance

 

--------------------------------------------------------------------------------


 

[ACCEPTED AND CONSENTED TO as of the date

first set forth above.

 

TCW ASSET MANAGEMENT COMPANY,

as Agent

 

 

 

 

 

 

By:                                                                         

 

Name:                                                            

 

Title:                                                             ]

 

 

Exhibit H

Page 4

Signature Page to Assignment and Acceptance

 

--------------------------------------------------------------------------------


 

[ACCEPTED AND CONSENTED TO as of the date

first set forth above.

 

RG PARENT LLC,

as Administrative Borrower

 

 

 

 

 

 

By:                                                                         

 

Name:                                                            

 

Title:                                                              ]

 

 

Exhibit H

Page 5

Signature Page to Assignment and Acceptance

 

--------------------------------------------------------------------------------


 

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

 

ANNEX I

 

1.

Administrative Borrower: Differential Brands Group Inc.

 

 

2.

Name and Date of Credit Agreement:

 

 

 

Credit and Security Agreement (as amended, restated, amended and restated
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of January 28, 2016, by and among the Lenders party thereto from time
to time, TCW ASSET MANAGEMENT COMPANY, as Agent for all Lenders, Differential
Brands Group Inc., a Delaware corporation formerly known as Joe’s Jeans Inc.
(“Parent”), DBG SUBSIDIARY INC., a Delaware corporation formerly known as Joe’s
Jeans Subsidiary, Inc. (“DBG”), HUDSON CLOTHING, LLC, a California limited
liability company (“Hudson”), RG PARENT LLC, a Delaware limited liability
company (the “RG Parent”), ROBERT GRAHAM HOLDINGS, LLC, a New York limited
liability company (“RG Holding”), ROBERT GRAHAM DESIGNS, LLC, a New York limited
liability company (“RG Designs”), ROBERT GRAHAM RETAIL LLC, a Delaware limited
liability company (“RG Retail” and, together with Parent, DBG, Hudson, RG
Parent, RG Holding, RG Designs and each other Subsidiary of Parent that becomes
a borrower hereunder, collectively, the  “Borrowers”, and each a  “Borrower”)
and the other Loan Parties signatory thereto.

 

 

3.

Date of Assignment Agreement:

 

 

 

 

4.

Amount of Term Loan Assigned:

$

 

 

 

 

5.

Purchase Price:

$

 

 

 

 

6.

Settlement Date:

 

 

 

 

7.

Notice and Payment Instructions, etc.

 

 

 

Assignee:

 

Assignor:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

Attn:

 

 

Fax No.:

 

 

Fax No.:

 

 

 

 

 

 

 

 

 

 

Bank Name:

 

Bank Name:

 

ABA Number: 

 

ABA Number: 

 

Account Name: 

 

Account Name: 

 

Account Number: 

 

Account Number: 

 

Sub-Account Name: 

 

Sub-Account Name: 

 

Sub-Account Number: 

 

Sub-Account Number: 

 

 

Exhibit H

Page 6

--------------------------------------------------------------------------------


 

Assignee:

 

Assignor:

 

 

 

 

 

Reference: 

 

Reference: 

 

Attn: 

 

Attn: 

 

 

Exhibit H

Page 7

--------------------------------------------------------------------------------


 

EXHIBIT I

 

TO CREDIT AND SECURITY AGREEMENT

 

FORM OF NOTICE OF BORROWING

 

RG PARENT LLC, as Administrative Borrower

264 West 40th Street, 10th Floor

New York, NY 10018

 

 

 

[DATE]

 

 

TCW ASSET MANAGEMENT COMPANY, as Agent
under the Credit Agreement referenced below

The John Hancock Tower
200 Clarendon Street, 51st Floor
Boston, Massachusetts 02116

 

Ladies and Gentlemen:

 

The undersigned, as Administrative Borrower (as defined below), (i) refers to
that certain Credit and Security Agreement, dated as of January 28, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein but not specifically defined
herein shall have the meanings ascribed to them in the Credit Agreement), by and
among DBG Subsidiary Inc. (f/k/a Joe’s Jeans Subsidiary, Inc.), a Delaware
corporation (“DBG Sub”), Hudson Clothing, LLC, a California limited liability
company (“Hudson”), RG Parent LLC, a Delaware limited liability company (“RG
Parent” and “Administrative Borrower”), Robert Graham Holdings LLC, a New York
limited liability company (“RG Holding”), Robert Graham Designs, LLC, a New York
limited liability company (“RG Designs”), Robert Graham Retail LLC, a Delaware
limited liability company (“RG Retail”), Differential Brands Group Inc., a
Delaware corporation (“DBG Parent”, and together with DBG Sub, Hudson, RG
Parent, RG Holding, RG Designs, RG Retail, and each other borrower from time to
time party to the Credit Agreement, collectively, the “Borrowers”), the other
Guarantors from time to time party thereto, the lenders from time to time party
thereto (the “Lenders”) and TCW Asset Management Company, in its capacity as
agent (in such capacity, together with its successors and assigns in such
capacity, the “Agent”) for each of the Lenders, and (ii) hereby gives you notice
that, pursuant to the terms of the Credit Agreement and as of the date hereof,
the Borrowers desire to borrow an aggregate principal amount of [______], which
shall constitute [the Term Loan contemplated by Section 2.1][an Incremental Term
Loan contemplated by Section 2.2] of the Credit Agreement (the [“Closing Date
Loan”][“Incremental Term Loan”]), and which shall be a [Base Rate][LIBOR] Loan
[with an Interest Period of [one (1)/two (2)/three (3)/six (6)] months]. The
undersigned hereby authorizes and directs Agent to transfer the aggregate
principal amount of the [Closing Date][Incremental Term] Loan by wire transfer
to the accounts and payees indicated on Annex I hereto, and each such payee’s
receipt of such payment is hereby deemed receipt by the Borrowers of the
proceeds of the [Closing Date][Incremental Term] Loan.

 

Exhibit I

Page 1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing and
Letter of Direction as of the date first above written.

 

 

ADMINISTRATIVE BORROWER:

 

 

 

RG PARENT LLC, a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Exhibit I

Page 2

--------------------------------------------------------------------------------


 

ANNEX I

 

Funds Flow

 

Exhibit I

Page 3

--------------------------------------------------------------------------------


 

Schedule D-2

 

TO CREDIT AND SECURITY AGREEMENT

 

Agent’s Account

 

Schedule D-2

--------------------------------------------------------------------------------


 

Schedule P-1

 

TO CREDIT AND SECURITY AGREEMENT

 

Permitted Investments

 

Schedule P-1

--------------------------------------------------------------------------------


 

Schedule P-2

 

TO CREDIT AND SECURITY AGREEMENT

 

Permitted Liens

 

Schedule P-2

--------------------------------------------------------------------------------